 



Exhibit 10.1
SECOND AMENDED AND RESTATED CREDIT AGREEMENT
Dated as of December 23, 2005
Among
THE FINANCIAL INSTITUTIONS NAMED HEREIN
as the Lenders
and
BANK OF AMERICA, N.A.
as the Administrative and Collateral Agent
GENERAL ELECTRIC CAPITAL CORPORATION
as the Documentation Agent
WACHOVIA BANK, NATIONAL ASSOCIATION
as the Syndication Agent
BANC OF AMERICA SECURITIES LLC
as Sole Lead Arranger and the Sole Book Manager
and
APPLICA INCORPORATED
as the Borrower
and
ITS SUBSIDIARIES PARTY HERETO
as Guarantors

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                              Page     ARTICLE 1 LOANS AND LETTERS OF CREDIT    
2  
 
               
 
  1.1   Total Facility     2  
 
  1.2   Revolving Loans     2  
 
  1.3   Letters of Credit     5  
 
  1.4   Bank Products     9  
 
                ARTICLE 2 INTEREST AND FEES     9  
 
               
 
  2.1   Interest     9  
 
  2.2   Continuation and Conversion Elections     10  
 
  2.3   Maximum Interest Rate     11  
 
  2.4   Closing Fee     12  
 
  2.5   Unused Line Fee     12  
 
  2.6   Letter of Credit Fee     12  
 
                ARTICLE 3 PAYMENTS AND PREPAYMENTS     13  
 
               
 
  3.1   Revolving Loans     13  
 
  3.2   Borrower's Termination of Facility     13  
 
  3.3   Optional Commitment Reductions     14  
 
  3.4   Payments from Distributions or Loans from Subsidiaries     14  
 
  3.5   Payments from Asset Dispositions     15  
 
  3.6   LIBOR Loan Prepayments     15  
 
  3.7   Payments by the Borrower     15  
 
  3.8   Payments as Revolving Loans     15  
 
  3.9   Apportionment, Application and Reversal of Payments     15  
 
  3.10   Indemnity for Returned Payments     16  
 
  3.11   Agent's and Lenders' Books and Records; Monthly Statements     16  
 
                ARTICLE 4 TAXES, YIELD PROTECTION AND ILLEGALITY     17  
 
               
 
  4.1   Taxes     17  
 
  4.2   Illegality     18  
 
  4.3   Increased Costs and Reduction of Return     19  
 
  4.4   Funding Losses     20  
 
  4.5   Inability to Determine Rates     20  
 
  4.6   Certificates of Agent     20  
 
  4.7   Obligation to Mitigate     20  
 
  4.8   Survival     21  

 



--------------------------------------------------------------------------------



 



                              Page     ARTICLE 5 BOOKS AND RECORDS; FINANCIAL
INFORMATION; NOTICES     21  
 
               
 
  5.1   Books and Records     21  
 
  5.2   Financial Information     22  
 
  5.3   Notices to the Lenders     25  
 
  5.4   Revisions or Updates to Schedules     27  
 
                ARTICLE 6 GENERAL WARRANTIES AND REPRESENTATIONS     27  
 
               
 
  6.1   Authorization, Validity, and Enforceability of this Agreement and the
Loan Documents     27  
 
  6.2   Validity and Priority of Security Interest     28  
 
  6.3   Organization and Qualification     28  
 
  6.4   Reserved     28  
 
  6.5   Subsidiaries     28  
 
  6.6   Financial Statements and Projections     28  
 
  6.7   Reserved     29  
 
  6.8   Solvency     29  
 
  6.9   Debt     29  
 
  6.10   Distributions     29  
 
  6.11   Real Estate; Leases     29  
 
  6.12   Proprietary Rights     30  
 
  6.13   Trade Names     30  
 
  6.14   Litigation     30  
 
  6.15   Labor Disputes     30  
 
  6.16   Environmental Laws     30  
 
  6.17   No Violation of Law     31  
 
  6.18   No Default     32  
 
  6.19   ERISA Compliance     32  
 
  6.20   Taxes     32  
 
  6.21   Regulated Entities     33  
 
  6.22   Margin Regulations     33  
 
  6.23   Copyrights, Patents, Trademarks and Licenses, etc.     33  
 
  6.24   Material Agreements     33  
 
  6.25   Bank Accounts     33  
 
  6.26   Governmental Authorization     33  
 
  6.27   Investment Property     33  
 
  6.28   No Material Adverse Change     34  
 
  6.29   Full Disclosure     34  
 
  6.30   Common Enterprise     34  
 
  6.31   Anti-Terrorism Laws     35  
 
                ARTICLE 7 AFFIRMATIVE AND NEGATIVE COVENANTS     36  
 
               
 
  7.1   Taxes and Other Obligations     36  
 
  7.2   Legal Existence and Good Standing     36  
 
  7.3   Compliance with Law and Agreements; Maintenance of Licenses     36  

 



--------------------------------------------------------------------------------



 



                              Page    
 
  7.4   Maintenance of Property; Inspection of Property     36  
 
  7.5   Insurance     37  
 
  7.6   Insurance and Condemnation Proceeds     38  
 
  7.7   Environmental Laws     38  
 
  7.8   Compliance with ERISA     40  
 
  7.9   Asset Dispositions, Mergers, Dissolutions     40  
 
  7.10   Distributions; Capital Change; Restricted Investments     41  
 
  7.11   Acquisitions     41       No Loan Party shall make any Acquisition
other than a Permitted Acquisition     41  
 
  7.12   Third Party Guaranties     41  
 
  7.13   Debt     41  
 
  7.14   Prepayment     42  
 
  7.15   Transactions with Affiliates     42  
 
  7.16   Borrowing Base Certificates     42  
 
  7.17   Reserved     42  
 
  7.18   Obligated Party Guaranties     42  
 
  7.19   Reserved     42  
 
  7.20   Investment Banking and Finder's Fees     43  
 
  7.21   Business Conducted     43  
 
  7.22   Liens     43  
 
  7.23   Sale and Leaseback Transactions     43  
 
  7.24   New Subsidiaries     43  
 
  7.25   Fiscal Year     44  
 
  7.26   Senior Subordinated Debt     44  
 
  7.27   Minimum Fixed Charge Coverage Ratio     44  
 
  7.28   Use of Proceeds     44  
 
  7.29   Changes to Senior Subordinated Debt Offering Documents     45  
 
  7.30   Anti-Terrorism Laws     45  
 
  7.31   Intercompany Security Interest     45  
 
  7.32   Applica Canada and Applica Americas Blocked Accounts     45  
 
  7.33   MAST Loan Documents     46  
 
  7.34   Applica Asia Covenants     46  
 
  7.35   Post-Closing Covenants     47  
 
  7.36   Further Assurances     48  
 
                ARTICLE 8 CONDITIONS OF LENDING     48  
 
               
 
  8.1   Conditions Precedent to Making of Initial Loans     48  
 
  8.2   Conditions Precedent to Each Loan     52  
 
  8.3   Limited Waiver of Conditions Precedent     53  
 
                ARTICLE 9 DEFAULT; REMEDIES     54  
 
               
 
  9.1   Events of Default     54  
 
  9.2   Remedies     57  
 
                ARTICLE 10 TERM AND TERMINATION     57  

 



--------------------------------------------------------------------------------



 



                              Page    
 
  10.1   Term     57  
 
  10.2   Termination by Agent     57  
 
  10.3   Effect of Termination     58  
 
                ARTICLE 11 AMENDMENTS; WAIVERs; PARTICIPATIONS; ASSIGNMENTS;
SUCCESSORS     58  
 
               
 
  11.1   Amendments and Waivers     58  
 
  11.2   Assignments; Participations     60  
 
                ARTICLE 12 THE AGENT     62  
 
               
 
  12.1   Appointment and Authorization     62  
 
  12.2   Delegation of Duties     62  
 
  12.3   Liability of Agent     63  
 
  12.4   Reliance by Agent     63  
 
  12.5   Notice of Default     63  
 
  12.6   Credit Decision     64  
 
  12.7   Indemnification     64  
 
  12.8   Agent in Individual Capacity     65  
 
  12.9   Successor Agent     65  
 
  12.10   Withholding Tax     65  
 
  12.11   Collateral Matters     67  
 
  12.12   Restrictions on Actions by Lenders; Sharing of Payments     68  
 
  12.13   Agency for Perfection     68  
 
  12.14   Payments by Agent to Lenders     69  
 
  12.15   Settlement     69  
 
  12.16   Letters of Credit; Intra-Lender Issues     72  
 
  12.17   Concerning the Collateral and the Related Loan Documents     74  
 
  12.18   Field Audit and Examination Reports; Disclaimer by Lenders     75  
 
  12.19   Notice of Bank Products     75  
 
  12.20   Relation Among Lenders     76  
 
  12.21   Documentation and Syndication Agents     76  
 
                ARTICLE 13 CURRENCY JUDGMENT; SERVICE OF PROCESS     76  
 
               
 
  13.1   Judgment Currency     76  
 
  13.2   Agent for Service of Process     76  
 
                ARTICLE 14 MISCELLANEOUS     77  
 
               
 
  14.1   No Waivers; Cumulative Remedies     77  
 
  14.2   Severability     77  
 
  14.3   Governing Law; Choice of Forum; Service of Process     77  
 
  14.4   WAIVER OF JURY TRIAL     78  
 
  14.5   Survival of Representations and Warranties     79  
 
  14.6   Other Security and Guaranties     79  
 
  14.7   Fees and Expenses     79  

 



--------------------------------------------------------------------------------



 



                              Page    
 
  14.8   Notices     80  
 
  14.9   Waiver of Notices     80  
 
  14.10   Binding Effect     81  
 
  14.11   Indemnity of the Agent and the Lenders by the Borrower     81  
 
  14.12   Amendment and Restatement of First Amended Agreement; Release     82  
 
  14.13   Final Agreement     82  
 
  14.14   Counterparts     82  
 
  14.15   Captions.     83  
 
  14.16   Right of Setoff     83  
 
  14.17   Confidentiality     83  
 
  14.18   Conflicts with Other Loan Documents     85  
 
  14.19   Agency of the Borrower for Each Other Loan Party     85  
 
  14.20   Express Waivers By Loan Parties In Respect of Cross Guaranties and
Cross Collateralization     85  
 
  14.21   USA Patriot Act Notice     86  

 



--------------------------------------------------------------------------------



 



SECOND AMENDED AND RESTATED CREDIT AGREEMENT
     THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT (the “Agreement”) is made
as of December 23, 2005, by and among APPLICA INCORPORATED, a Florida
corporation, and each of its Subsidiaries party hereto; the financial
institutions listed on the signature pages hereof and their respective
successors and permitted assigns which become “Lenders” as provided herein; BANK
OF AMERICA, N.A., a national banking association with an office at 300 Galleria
Parkway, Suite 800, Atlanta, Georgia 30339, in its capacity as administrative
agent and collateral agent for the Lenders pursuant to Section 12 hereof
(together with its successors in such capacity, “Agent”); BANC OF AMERICA
SECURITIES LLC, a Delaware limited liability company, as sole lead arranger and
sole book manager (in such capacity, the “Lead Arranger”); GENERAL ELECTRIC
CAPITAL CORPORATION, a Delaware corporation, with an office at 1100 Abernathy
Road, Suite 900, Atlanta, Georgia 30348, in its capacity as documentation agent
for the Lenders (the “Documentation Agent”); and WACHOVIA BANK, NATIONAL
ASSOCIATION, a national bank with an office at 110 East Broward Boulevard,
Suite 2050, Ft. Lauderdale, Florida 33301, in its capacity as syndication agent
for the Lenders (the “Syndication Agent”). Capitalized terms used in this
Agreement and not otherwise defined herein shall have the meanings ascribed
thereto in Annex A, which is attached hereto and incorporated herein. The rules
of construction contained in Annex A shall govern the interpretation of this
Agreement, and all Annexes, Exhibits and Schedules attached hereto are
incorporated herein by reference.
Recitals:
     Borrower, certain other Loan Parties, Agent, certain financial institutions
(“Original Lenders”), and the other parties named therein were parties to a
certain Credit Agreement dated December 28, 2001 (as at any time amended,
modified, supplemented or restated, the “Original Credit Agreement”), pursuant
to which Original Lenders made certain revolving credit loans, letters of
credit, and other financial accommodations to Borrower and its Subsidiaries in
an amount not exceeding $205,000,000.
     The parties to the Original Credit Agreement amended and restated the
Original Credit Agreement pursuant to the terms of a certain Amended and
Restated Credit Agreement dated November 17, 2004 (as amended, the “First
Amended Credit Agreement”).
     Borrower and the other Loan Parties have requested that the First Amended
Credit Agreement be amended and restated in its entirety to become effective and
binding on the Loan Parties pursuant to the terms hereof, and the Agent and the
Lenders (including the Original Lenders that are parties hereto) have agreed,
subject to the terms of this Agreement, to amend and restate the First Amended
Credit Agreement in its entirety to read as set forth herein, and it has been
agreed by the parties hereto that (a) the commitments which the Original Lenders
that are parties hereto extended to the Borrower under the Original Credit
Agreement and First Amended Credit Agreement and the commitments of new Lenders
that become parties hereto shall be extended or advanced upon the amended and
restated terms and conditions contained in this Agreement and (b) the Loans and
other Obligations outstanding under the First Amended

 



--------------------------------------------------------------------------------



 



Credit Agreement shall be governed by and deemed to be outstanding under the
amended and restated terms and conditions contained herein.
     All existing Obligations are and shall continue to be (and all Obligations
incurred pursuant hereto shall be) secured by, among other things, the Security
Agreement, the Applica Canada Security Agreement, the Pledge Agreement and the
other Loan Documents and shall be guaranteed pursuant to the Subsidiary
Guaranties, and the Applica Canada Guaranty, and
     NOW, THEREFORE, the parties hereto hereby agree to amend and restate the
First Amended Credit Agreement and the First Amended Credit Agreement is hereby
amended and restated, in its entirety as follows:
ARTICLE 1
LOANS AND LETTERS OF CREDIT
     1.1 Total Facility.
          Subject to all of the terms and conditions of this Agreement, the
Lenders agree to make available a total credit facility of up to $125,000,000
(the “Total Facility”) to the Borrower from time to time during the term of this
Agreement. The Total Facility shall be composed of a revolving line of credit
consisting of Revolving Loans and Letters of Credit and Credit Support as
described in Section 1.2 and Section 1.3.
     1.2 Revolving Loans.
          (a) Amounts. Subject to the satisfaction of the conditions precedent
set forth in Article 8, each Lender severally, but not jointly, agrees, upon the
Borrower’s request from time to time on any Business Day during the period from
and including the Closing Date to the Termination Date, to make revolving loans
(the “Revolving Loans”) to the Borrower in amounts not to exceed such Lender’s
Pro Rata Share of Availability, except for Non-Ratable Loans and Agent Advances.
The Lenders, however, in their unanimous discretion, may elect to make Revolving
Loans or issue or arrange to have issued Letters of Credit even though the
Aggregate Revolver Outstandings exceed or would exceed the Borrowing Base (an
“Out-of-Formula Condition”) on one or more occasions, but if they do so, neither
the Agent nor the Lenders shall be deemed thereby to have changed the limits of
the Borrowing Base or to be obligated to exceed such limits on any other
occasion. If any requested Borrowing would exceed Availability (after giving
effect to Pending Revolving Loans), the Lenders may refuse to make or may
otherwise restrict the making of Revolving Loans as the Lenders determine until
such excess has been eliminated, subject to the Agent’s authority, in its sole
discretion, to make Agent Advances pursuant to the terms of Section 1.2(i). In
the event that Lenders are willing in their sole discretion to make
Out-of-Formula Loans, such Loans shall be due and payable as provided in
Section 3.1 and shall bear interest as provided for Revolving Loans generally in
Section 2.1.

-2-



--------------------------------------------------------------------------------



 



          (b) Procedure for Borrowing.
          (1) Each Borrowing shall be made upon the Borrower’s irrevocable
written notice or by facsimile transmission delivered to the Agent in the form
of a notice of borrowing (“Notice of Borrowing”), which must be received by the
Agent prior to (i) 5:00 p.m. (Atlanta, Georgia time) two Business Days prior to
the requested Funding Date, in the case of LIBOR Loans and (ii) 1:00 p.m.
(Atlanta, Georgia time) on the requested Funding Date, in the case of Base Rate
Loans, specifying:
          (A) the amount of the Borrowing, which in the case of a LIBOR Loan
must equal or exceed $2,500,000 (and increments of $500,000 in excess of such
amount);
          (B) the requested Funding Date, which must be a Business Day;
          (C) whether the Revolving Loans requested are to be Base Rate Loans or
LIBOR Revolving Loans (and if not specified, it shall be deemed a request for a
Base Rate Loan); and
          (D) the duration of the Interest Period for LIBOR Revolving Loans (and
if not specified, it shall be deemed a request for an Interest Period of one
month); and
          (E) whether the proceeds of such Borrowing are to be deposited to a
Designated Account or sent by wire transfer to a third party, in which case the
Borrower shall provide the Agent with wire transfer instructions satisfactory to
the Agent;
provided, however, that with respect to the Borrowing to be made on the Closing
Date, such Borrowings will consist of Base Rate Loans only.
          (2) In lieu of delivering a Notice of Borrowing, (I) a Responsible
Officer may give Agent telephonic notice of such request for advances to a
Designated Account on or before the deadline set forth in clause (i) above and
the Agent at all times shall be entitled to rely on such telephonic notice in
making such Revolving Loans, regardless of whether any written confirmation is
received, or (II) whenever a presentment or request for payment is made against
a Designated Account in an amount greater than the then available balance
therein, such presentment or request shall be deemed to be a request for a Base
Rate Loan on the date of such presentment in an amount equal to the excess of
such check or other presented payment item over the available balance therein.
          (3) The Borrower shall have no right to request a LIBOR Loan while a
Default or Event of Default has occurred and is continuing.

-3-



--------------------------------------------------------------------------------



 



          (c) Reliance upon Authority. Prior to the Closing Date, the Borrower
shall deliver to the Agent a notice setting forth an account (“Designated
Account”) to which the Agent is authorized by the Borrower to transfer the
proceeds of the Revolving Loans requested hereunder. The Borrower may designate
a replacement account from time to time by written notice. All such Designated
Accounts must be reasonably satisfactory to the Agent. The Agent is entitled to
rely conclusively on any individual’s request for Revolving Loans on behalf of
the Borrower, so long as the proceeds thereof are to be transferred to a
Designated Account. The Agent has no duty to verify the identity of any
individual representing himself or herself as a person authorized by the
Borrower to make such requests on its behalf.
          (d) No Liability. The Agent shall not incur any liability to the Loan
Parties as a result of acting upon any notice referred to in Sections 1.2(b) and
(c), which the Agent believes in good faith to have been given by an officer or
other person duly authorized by the Borrower to request Revolving Loans on its
behalf. The crediting of Revolving Loans to a Designated Account or to such
Persons as the Borrower may direct pursuant to Section 1.2(b)(E) shall
conclusively establish the obligation of the Borrower to repay such Revolving
Loans as provided herein.
          (e) Notice Irrevocable. Any Notice of Borrowing (or telephonic notice
in lieu thereof) made pursuant to Section 1.2(b) shall be irrevocable and the
Borrower shall be bound to borrow the funds requested therein in accordance
therewith.
          (f) Agent’s Election. Promptly after receipt of a Notice of Borrowing
(or telephonic notice in lieu thereof), the Agent shall elect to have the terms
of Section 1.2(g) or the terms of Section 1.2(h) apply to such requested
Borrowing. If the Bank declines in its sole discretion to make a Non-Ratable
Loan pursuant to Section 1.2(h), the terms of Section 1.2(g) shall apply to the
requested Borrowing.
          (g) Making of Revolving Loans. If Agent elects to have the terms of
this Section 1.2(g) apply to a requested Borrowing, then promptly after receipt
of a Notice of Borrowing or telephonic notice in lieu thereof, the Agent shall
notify the Lenders by telecopy, telephone or e-mail of the requested Borrowing.
Each Lender shall transfer its Pro Rata Share of the requested Borrowing
available to the Agent in immediately available funds, to the account from time
to time designated by Agent, not later than 2:00 p.m. (Atlanta, Georgia time) on
the applicable Funding Date. After the Agent’s receipt of all proceeds of such
Revolving Loans, the Agent shall make the proceeds of such Revolving Loans
available to the Borrower on the applicable Funding Date by transferring same
day funds to the account designated by the Borrower; provided, however, that
except as may otherwise be provided by this Agreement, the amount of Revolving
Loans so made on any date shall not exceed the Availability on such date.
          (h) Making of Non-Ratable Loans. If Agent elects, with the consent of
the Bank, to have the terms of this Section 1.2(h) apply to a requested
Borrowing, the Bank shall make a Revolving Loan in the amount of that Borrowing
available to the Borrower on the applicable Funding Date by transferring same
day funds to Borrowers’ Designated Account. Each Revolving Loan made solely by
the Bank pursuant to this Section is herein referred to as a “Non-Ratable Loan”,
and such Revolving Loans are collectively referred to as the “Non-Ratable
Loans.” Each Non-Ratable Loan shall be subject to all the terms and conditions
applicable to

-4-



--------------------------------------------------------------------------------



 



other Revolving Loans except that all payments thereon shall be payable to the
Bank solely for its own account. The aggregate amount of Non-Ratable Loans
outstanding at any time shall not exceed $15,000,000. The Agent shall not
request the Bank to make any Non-Ratable Loan if (1) the Agent has received
written notice from any Lender that one or more of the applicable conditions
precedent set forth in Article 8 will not be satisfied on the requested Funding
Date for the applicable Borrowing, or (2) the requested Borrowing would exceed
Availability on that Funding Date. The Non-Ratable Loans shall be secured by the
Agent’s Liens in and to the Collateral and shall constitute LIBOR Loans
hereunder to the extent the Borrower is then entitled to additional Borrowings
as LIBOR Loans, and any amounts in excess thereof shall constitute Base Rate
Loans hereunder.
          (i) Agent Advances. Subject to the limitations set forth below, the
Agent is authorized by the Borrower and the Lenders, from time to time in the
Agent’s sole discretion, (A) after the occurrence of a Default or an Event of
Default, or (B) at any time that any of the other conditions precedent set forth
in Article 8 have not been satisfied, to make Base Rate Loans to the Borrower on
behalf of the Lenders in an aggregate amount outstanding at any time not to
exceed 5% of the Borrowing Base (but not to exceed in the aggregate, with all of
the Revolving Loans outstanding, the Maximum Revolver Amount) for a period not
to exceed thirty (30) continuous days, which Agent, in its reasonable business
judgment, deems necessary or desirable (1) to preserve or protect the
Collateral, or any portion thereof, (2) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or (3) to
pay any other amount chargeable to the Borrower pursuant to the terms of this
Agreement, including costs, fees and expenses as described in Section 14.7 (any
of such advances are herein referred to as “Agent Advances”); provided that the
Required Lenders may at any time revoke the Agent’s authorization to make Agent
Advances. Any such revocation must be in writing and shall become effective
prospectively upon the Agent’s receipt thereof. The Agent Advances shall be
secured by the Agent’s Liens in and to the Collateral and shall constitute Base
Rate Loans and Obligations hereunder.
     1.3 Letters of Credit.
          (a) Agreement to Issue or Cause To Issue. Subject to the terms and
conditions of this Agreement, the Agent agrees, upon the request from time to
time of the Borrower, in accordance with Section 1.3(d), for the issuance of a
Letter of Credit for the account of the Borrower or for the joint account of
Borrower and another Loan Party as directed by the Borrower in writing, (i) to
cause the Letter of Credit Issuer to issue for the account of the Borrower (or
the joint account of Borrower and another Loan Party) one or more
commercial/documentary and/or standby letters of credit (each a “Letter of
Credit”) and/or (ii) to provide credit support or other enhancement to a Letter
of Credit Issuer acceptable to the Letter of Credit Issuer which issues a Letter
of Credit for the account of the Borrower or for the joint account of Borrower
and another Loan Party (any such credit support or enhancement being herein
referred to as a “Credit Support”) from time to time during the term of this
Agreement.
          (b) Amounts; Outside Expiration Date. The Agent shall not have any
obligation to issue or cause to be issued any Letter of Credit or to provide
Credit Support for any Letter of Credit at any time if: (i) the maximum face
amount of the requested Letter of Credit is greater than the Unused Letter of
Credit Subfacility at such time; (ii) the maximum undrawn

-5-



--------------------------------------------------------------------------------



 



amount of the requested Letter of Credit and all commissions, fees, and charges
due from the Borrower in connection with the opening thereof would exceed
Availability at such time; or (iii) such Letter of Credit has an expiration date
less than fifteen (15) days prior to the Stated Termination Date or more than
twelve (12) months from the date of issuance for standby letters of credit or
more than six (6) months from the date of issuance for documentary letters of
credit. With respect to any Letter of Credit which contains any “evergreen” or
automatic renewal provision, each Lender shall be deemed to have consented to
any such extension or renewal unless any such Lender shall have provided to the
Agent written notice that it declines to consent to any such extension or
renewal at least thirty (30) days prior to the date on which the Letter of
Credit Issuer is entitled to decline to extend or renew the Letter of Credit. If
all of the requirements of this Section 1.3 are met and no Default or Event of
Default has occurred and is continuing, no Lender shall decline to consent to
any such extension or renewal.
          (c) Other Conditions. In addition to conditions precedent contained in
Article 8, the obligation of the Agent to issue or to cause to be issued any
Letter of Credit or to provide Credit Support for any Letter of Credit is
subject to the following conditions precedent having been satisfied in a manner
reasonably satisfactory to the Agent:
     (1) the Borrower shall have delivered to the Letter of Credit Issuer, at
such times and in such manner as such Letter of Credit Issuer may prescribe, an
application in form and substance satisfactory to such Letter of Credit Issuer
and reasonably satisfactory to the Agent for the issuance of the Letter of
Credit and such other documents as may be required pursuant to the terms
thereof, and the form, terms and purpose of the proposed Letter of Credit shall
be reasonably satisfactory to the Agent and the Letter of Credit Issuer; and
     (2) as of the date of issuance, no order of any court, arbitrator or
Governmental Authority shall purport by its terms to enjoin or restrain money
center banks generally from issuing letters of credit of the type and in the
amount of the proposed Letter of Credit, and no law, rule or regulation
applicable to money center banks generally and no request or directive (whether
or not having the force of law) from any Governmental Authority with
jurisdiction over money center banks generally shall prohibit, or request that
the proposed Letter of Credit Issuer refrain from, the issuance of letters of
credit generally or the issuance of such Letters of Credit.
          (d) Issuance of Letters of Credit.
     (1) Request for Issuance. The Borrower shall notify Agent by telephonic
facsimile or electronic notice (via the Bank’s “Bank Window” system) of a
requested Letter of Credit at least three (3) Business Days prior to the
proposed issuance date. Such notice shall be irrevocable and must specify the
original face amount of the Letter of Credit requested, the Business Day of
issuance of such requested Letter of Credit, whether such Letter of Credit may
be drawn in a single or in partial draws, the Business Day on which the
requested Letter of Credit is to expire, the purpose for which such Letter of
Credit is to be

-6-



--------------------------------------------------------------------------------



 



issued, and the beneficiary of the requested Letter of Credit. The Borrower
shall attach to such notice the proposed form of the Letter of Credit.
     (2) Responsibilities of the Agent; Issuance. As of the Business Day
immediately preceding the requested issuance date of the Letter of Credit, the
Agent shall determine the amount of the applicable Unused Letter of Credit
Subfacility and Availability. If (i) the face amount of the requested Letter of
Credit is less than the Unused Letter of Credit Subfacility and (ii) the amount
of such requested Letter of Credit and all commissions, fees, and charges due
from the Borrower in connection with the opening thereof would not exceed
Availability, the Agent shall cause the Letter of Credit Issuer to issue the
requested Letter of Credit on the requested issuance date so long as the other
conditions hereof are met.
     (3) No Extensions or Amendment. Other than in accordance with the last two
sentences of Section 1.3(b) hereof, Agent shall not be obligated to cause the
Letter of Credit Issuer to extend or amend any Letter of Credit issued pursuant
hereto unless the requirements of this Section 1.3 are met as though a new
Letter of Credit were being requested and issued.
          (e) Payments Pursuant to Letters of Credit. The Borrower agrees to
reimburse immediately the Letter of Credit Issuer for any draw under any Letter
of Credit and the Agent for the account of the Lenders upon any payment pursuant
to any Credit Support and to pay the Letter of Credit Issuer the amount of all
other charges, fees and other LC Obligations payable to the Letter of Credit
Issuer in connection with any Letter of Credit immediately when due,
irrespective of any claim, setoff, defense or other right which the Borrower may
have at any time against the Letter of Credit Issuer or any other Person. Each
drawing under any Letter of Credit shall constitute a request by the Borrower at
whose request such Letter of Credit or Credit Support was issued for a Borrowing
of a Base Rate Loan in the amount of such drawing and any other LC Obligations
then due and payable. The Funding Date with respect to such Borrowing shall be
the date of such drawing.
          (f) Indemnification; Exoneration; Power of Attorney.
     (1) Indemnification. In addition to amounts payable as elsewhere provided
in this Section 1.3, each Loan Party agrees to protect, indemnify, pay and save
the Lenders and the Agent harmless from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys’ fees) which any Lender or the Agent (other than a Lender in its
capacity as Letter of Credit Issuer) may incur or be subject to as a
consequence, direct or indirect, of the issuance of any Letter of Credit or the
provision of any Credit Support or enhancement in connection therewith. The Loan
Parties’ obligations under this Section shall survive payment of all other
Obligations.
     (2) Assumption of Risk by the Borrower. As among the Borrower, the Lenders,
and Agent (excluding any Lender in its capacity as a Letter of Credit

-7-



--------------------------------------------------------------------------------



 



Issuer), the Borrower assumes all risks of the acts and omissions of, or misuse
of any of the Letters of Credit by, the respective beneficiaries of such Letters
of Credit. In furtherance and not in limitation of the foregoing, the Lenders
and the Agent (excluding any Lender in its capacity as a Letter of Credit
Issuer) shall not be responsible for: (A) the form, validity, sufficiency,
accuracy, genuineness or legal effect of any document submitted by any Person in
connection with the application for and issuance of and presentation of drafts
with respect to any of the Letters of Credit, even if it should prove to be in
any or all respects invalid, insufficient, inaccurate, fraudulent or forged;
(B) the validity or sufficiency of any instrument transferring or assigning or
purporting to transfer or assign any Letter of Credit or the rights or benefits
thereunder or proceeds thereof, in whole or in part, which may prove to be
invalid or ineffective for any reason; (C) the failure of the beneficiary of any
Letter of Credit to comply duly with conditions required in order to draw upon
such Letter of Credit; (D) errors, omissions, interruptions, or delays in
transmission or delivery of any messages, by mail, cable, telegraph, telex or
otherwise, whether or not they be in cipher; (E) errors in interpretation of
technical terms; (F) any loss or delay in the transmission or otherwise of any
document required in order to make a drawing under any Letter of Credit or of
the proceeds thereof; (G) the misapplication by the beneficiary of any Letter of
Credit of the proceeds of any drawing under such Letter of Credit; (H) any
consequences arising from causes beyond the control of the Lenders or the Agent,
including any act or omission, whether rightful or wrongful, of any present or
future de jure or de facto Governmental Authority or (I) the Letter of Credit
Issuer’s honor of a draw for which the draw or any certificate fails to comply
in any respect with the terms of the Letter of Credit. None of the foregoing
shall affect, impair or prevent the vesting of any rights or powers of the Agent
or any Lender under this Section 1.3(f).
     (3) Exoneration. Without limiting the foregoing, no action or omission
whatsoever by Agent or any Lender (excluding any Lender in its capacity as a
Letter of Credit Issuer) shall result in any liability of Agent or and Lender to
any Loan Party, or relieve such Loan Party of any of its obligations hereunder
to any such Person.
     (4) Rights Against Letter of Credit Issuer. Nothing contained in this
Agreement is intended to limit the Borrower’s rights, if any, with respect to
the Letter of Credit Issuer which arise as a result of the letter of credit
application and related documents executed by and between the Borrower and the
Letter of Credit Issuer.
     (5) Account Party. The Borrower hereby authorizes and directs any Letter of
Credit Issuer to name any Loan Party as the “Account Party” therein and to
deliver to the Agent all instruments, documents and other writings and property
received by the Letter of Credit Issuer pursuant to the Letter of Credit, and to
accept and rely upon the Agent’s instructions and agreements with respect to all
matters arising in connection with the Letter of Credit or the application
therefor.

-8-



--------------------------------------------------------------------------------



 



          (g) Supporting Letter of Credit; Cash Collateral. If, notwithstanding
the provisions of Section 1.3(b) and Section 10.1, any Letter of Credit or
Credit Support is outstanding upon the termination of this Agreement, then upon
such termination the Borrower shall deposit with the Agent, for the ratable
benefit of the Agent and the Lenders, with respect to each Letter of Credit or
Credit Support then outstanding, a standby letter of credit (a “Supporting
Letter of Credit”) in form and substance reasonably satisfactory to Agent,
issued by an issuer satisfactory to the Agent in an amount equal to the greatest
amount for which such Letter of Credit or such Credit Support may be drawn plus
any fees and expenses associated with such Letter of Credit or such Credit
Support, under which Supporting Letter of Credit the Agent is entitled to draw
amounts necessary to reimburse the Agent and the Lenders for payments to be made
by the Agent and the Lenders under such Letter of Credit or Credit Support and
any fees and expenses associated with such Letter of Credit or Credit Support.
Such Supporting Letter of Credit shall be held by the Agent, for the ratable
benefit of the Agent and the Lenders, as security for, and to provide for the
payment of, the aggregate undrawn amount of such Letters of Credit or such
Credit Support remaining outstanding.
     1.4 Bank Products.
          The Loan Parties may request and the Agent may, in its sole and
absolute discretion, arrange for any Consolidated Member to obtain from the Bank
or any Lender or its Affiliates Bank Products although the Loan Parties are not
required to do so except as otherwise expressly required by any of the Loan
Documents. If Bank Products are provided by the Bank or an Affiliate of the Bank
or a Lender, the Loan Parties agree to indemnify and hold the Agent and the
Lenders harmless from any and all costs and obligations now or hereafter
incurred by the Agent or any of the Lenders which arise from any indemnity given
by the Agent to its Affiliates or the Affiliates of such Lender related to such
Bank Products; provided, however, nothing contained herein is intended to limit
a Consolidated Member’s rights, with respect to the Bank, a Lender or their
respective Affiliates, if any, which arise as a result of the execution of
documents by and between a Consolidated Member and the Bank or such Lender or
their Affiliates that relate to Bank Products. The agreement contained in this
Section shall survive termination of this Agreement. Each Loan Party
acknowledges and agrees that the obtaining of Bank Products from the Bank or a
Lender or its Affiliates (a) is in the sole and absolute discretion of the Bank,
such Lender or their Affiliates, and (b) is subject to all rules and regulations
of the Bank, such Lender or their Affiliates.
ARTICLE 2
INTEREST AND FEES
     2.1 Interest.
          (a) Interest Rates. All outstanding Revolving Loans shall bear
interest on the unpaid principal amount thereof (including, to the extent
permitted by law, on interest thereon not paid when due) from the date made
until paid in full in cash at a rate determined by reference to the Base Rate or
the LIBOR Rate plus the Applicable Margin, but not to exceed the Maximum Rate.
Any of the Loans may be converted into, or continued as LIBOR Loans, subject to
and in the manner provided in Section 2.2. If at any time Loans are outstanding
with respect to which

-9-



--------------------------------------------------------------------------------



 




the Borrower has not delivered to the Agent a notice specifying the basis for
determining the interest rate applicable thereto in accordance herewith, those
Loans shall bear interest at a rate determined by reference to the Base Rate
until notice to the contrary has been given to the Agent in accordance with this
Agreement and such notice has become effective. Except as otherwise provided
herein, the outstanding Obligations shall bear interest as follows:
     (i) For all Base Rate Loans at a fluctuating per annum rate equal to the
Base Rate plus the Applicable Margin; and
     (ii) For all LIBOR Revolving Loans at a per annum rate equal to the LIBOR
Rate plus the Applicable Margin.
Each change in the Base Rate shall be reflected in the interest rate applicable
to Base Rate Loans as of the effective date of such change. All interest charges
shall be computed on the basis of a year of 360 days and actual days elapsed
(which results in more interest being paid than if computed on the basis of a
365-day year). The Borrower shall pay to the Agent, for the ratable benefit of
Lenders, interest accrued on all Base Rate Loans in arrears on the first day of
each month hereafter and on the Termination Date. The Borrower shall pay to the
Agent, for the ratable benefit of Lenders, interest on all LIBOR Loans in
arrears on each LIBOR Interest Payment Date.
          (b) Default Rate. If an Event of Default occurs and is continuing and
the Agent or the Required Lenders in their discretion so elect, then, while any
such Event of Default is continuing, all of the Obligations shall bear interest
at the Default Rate applicable thereto.
     2.2 Continuation and Conversion Elections.
          (a) The Borrower may:
     (i) elect, as of any Business Day, in the case of Base Rate Loans to
convert any Base Rate Loans (or any part thereof in an amount not less than
$2,500,000, or that is in an integral multiple of $500,000 in excess thereof)
into LIBOR Loans; or
     (ii) elect, as of the last day of the applicable Interest Period, to
continue any LIBOR Loans having Interest Periods expiring on such day (or any
part thereof in an amount not less than $2,500,000, or that is in an integral
multiple of $500,000 in excess thereof);
provided, that if at any time the aggregate amount of LIBOR Loans in respect of
any Borrowing is reduced, by payment, prepayment, or conversion of part thereof
to be less than $1,000,000, such LIBOR Loans shall automatically convert into
Base Rate Loans; provided further that if the notice shall fail to specify the
duration of the Interest Period, such Interest Period shall be one month.
          (b) The Borrower shall deliver by telephonic facsimile notice of
continuation/conversion (“Notice of Continuation/Conversion”) to the Agent not
later than 5:00 p.m. (Atlanta, Georgia time) at least two (2) Business Days in
advance of the

-10-



--------------------------------------------------------------------------------



 




Continuation/Conversion Date, if the Loans are to be converted into or continued
as LIBOR Loans and specifying:
     (i) the proposed Continuation/Conversion Date;
     (ii) the aggregate amount of Loans to be converted or renewed;
     (iii) the type of Loans resulting from the proposed conversion or
continuation; and
     (iv) the duration of the requested Interest Period, provided, however, the
Borrower may not select an Interest Period that ends after the Stated
Termination Date.
          (c) If upon the expiration of any Interest Period applicable to LIBOR
Loans, the Borrower has failed to select timely a new Interest Period to be
applicable to LIBOR Loans or if any Default or Event of Default then exists, the
Borrower shall be deemed to have elected to convert such LIBOR Loans into Base
Rate Loans effective as of the expiration date of such Interest Period.
          (d) The Agent will promptly notify each Lender of its receipt of a
Notice of Continuation/Conversion. All conversions and continuations shall be
made ratably according to the respective outstanding principal amounts of the
Loans with respect to which the notice was given held by each Lender.
          (e) There may not be more than seven (7) different LIBOR Loans in
effect hereunder at any time.
     2.3 Maximum Interest Rate.
          In no event shall any interest rate provided for hereunder exceed the
maximum rate legally chargeable by any Lender under applicable law for such
Lender (including any laws of the United States, Canada, Hong Kong or Puerto
Rico or any state, division, territory or province thereof) with respect to
loans of the type provided for hereunder (the “Maximum Rate”). If, in any month,
any interest rate, absent such limitation, would have exceeded the Maximum Rate,
then the interest rate for that month shall be the Maximum Rate, and, if in
future months, that interest rate would otherwise be less than the Maximum Rate,
then that interest rate shall remain at the Maximum Rate until such time as the
amount of interest paid hereunder equals the amount of interest which would have
been paid if the same had not been limited by the Maximum Rate. In the event
that, upon payment in full of the Obligations, the total amount of interest paid
or accrued under the terms of this Agreement is less than the total amount of
interest which would, but for this Section 2.3, have been paid or accrued if the
interest rate otherwise set forth in this Agreement had at all times been in
effect, then the Borrower shall, to the extent permitted by applicable law, pay
the Agent, for the account of the Lenders, an amount equal to the excess of
(a) the lesser of (i) the amount of interest which would have been charged if
the Maximum Rate had, at all times, been in effect or (ii) the amount of
interest which would have accrued had the interest rate otherwise set forth in
this Agreement, at all times, been in effect over (b) the amount of interest
actually paid or accrued under this Agreement. If a court of

-11-



--------------------------------------------------------------------------------



 




competent jurisdiction determines that the Agent and/or any Lender has received
interest and other charges hereunder in excess of the Maximum Rate, such excess
shall be deemed received on account of, and shall automatically be applied to
reduce, the Obligations other than interest, in the inverse order of maturity,
and if there are no Obligations outstanding, the Agent and/or such Lender shall
refund to the Borrower such excess. Without limiting the generality of this
Section 2.3 if any provision of any of the Loan Documents would obligate Applica
Canada, Applica Asia or any other Foreign Subsidiary to make any payment of
interest with respect to any Obligations in an amount calculated at a rate that
would be prohibited by applicable law or would result in the receipt of interest
with respect to any Obligations at a criminal rate (as such terms are construed
under the Criminal Code (Canada) or other applicable law), then such provision
shall be deemed to be adjusted solely with respect to Applica Canada, Applica
Asia or such other Foreign Subsidiary with retroactive effect to the maximum
amount or rate of interest, as the case may be, as would not be prohibited by
applicable law with respect to Applica Canada, Applica Asia or such other
Foreign Subsidiary or result in any Lender’s receipt of interest with respect to
any sums paid by Applica Canada at a criminal rate.
     2.4 Closing Fee.
          The Borrower agrees to pay the Agent for the ratable benefit of the
Lenders on the Closing Date a closing fee (the “Closing Fee”) as set forth in
the Fee Letter.
     2.5 Unused Line Fee.
          On the first day of each month and on the Termination Date the
Borrower agrees to pay to the Agent for the account of the Lenders an unused
line fee (“Unused Line Fee”) at a percentage rate per annum equal to (i) the
Applicable Unused Line Fee on any applicable date, times (ii) the amount by
which the Maximum Revolver Amount exceeded the Average Credit Facility
Outstandings for the immediately preceding month. The Unused Line Fee shall be
computed on the basis of a 360-day year for the actual number of days elapsed.
     2.6 Letter of Credit Fee.
          The Borrower agrees to pay to the Agent, for the account of the
Lenders, in accordance with their respective Pro Rata Shares, for each Letter of
Credit, a fee (the “Letter of Credit Fee”) equal to the Applicable Margin per
annum in effect for LIBOR Revolving Loans on any applicable date on the undrawn
face amount of each Letter of Credit and to Agent for the benefit of the Letter
of Credit Issuer a fronting fee of 0.125% per annum of the undrawn face amount
of each Letter of Credit, and to the Letter of Credit Issuer, all out-of-pocket
costs, fees and expenses incurred by the Letter of Credit Issuer in connection
with the application for, processing of, issuance of, or amendment to any Letter
of Credit. The Letter of Credit Fee shall be payable monthly in arrears on the
first day of each month following any month in which a Letter of Credit is
outstanding and on the Termination Date. The Letter of Credit Fee shall be
computed on the basis of a 360-day year for the actual number of days elapsed.

-12-



--------------------------------------------------------------------------------



 



     2.7 Administration Fee.
          The Borrower agrees to pay the Agent the administration fee (the
“Administration Fee”) as set forth in the Fee Letter, which fee shall be paid on
the first Business Day of January in each year, commencing January 2, 2006.
ARTICLE 3
PAYMENTS AND PREPAYMENTS
     3.1 Revolving Loans.
          The Borrower shall repay the outstanding principal balance of the
Revolving Loans, plus all accrued but unpaid interest thereon, on the
Termination Date. The Borrower may prepay Revolving Loans at any time, and
reborrow subject to the terms of this Agreement. The Revolving Loans shall also
be due and payable, and shall be paid, (a) on each date that any proceeds of
Accounts or Inventory are received by any Loan Party (other than Applica Canada
prior to the date on which Applica Canada is required by the Security Agreement
to remit proceeds of its Collateral to the Agent), Applica Asia (with respect to
proceeds of the Applica Asia Service Accounts) or the Agent, in an amount equal
to such proceeds, and (b) on demand by the Agent, in the amount by which the
Aggregate Revolver Outstandings exceeds the lesser of the Borrowing Base or the
Maximum Revolver Amount (such Revolving Loans being referred to as
“Out-of-Formula Loans”). All payments required to be made hereunder or under any
of the other Loan Documents shall be made in Dollars.
     3.2 Borrower’s Termination of Facility.
          The Borrower may terminate this Agreement (and the Commitments
hereunder) upon at least ten (10) Business Days notice to the Agent and the
Lenders, subject to the Borrower’s causing the following to occur on or before
the effective date of such termination: (a) the payment in full of all
outstanding Revolving Loans, together with accrued interest thereon, and the
cancellation and return of all outstanding Letters of Credit, (b) the payment of
the early termination fee set forth below, (c) the payment in full in cash of
all reimbursable expenses and other Obligations, and (d) with respect to any
LIBOR Loans prepaid, payment of the amounts due under Section 4.4, if any. If
this Agreement is terminated at any time prior to the Stated Termination Date,
whether pursuant to this Section or pursuant to Section 9.2, the Borrower shall,
in addition to the foregoing, pay to the Agent, for the account of the Lenders,
an early termination fee determined in accordance with the following table:

-13-



--------------------------------------------------------------------------------



 



         
 
 
Period during which early
   termination occurs
Early Termination
Fee  
 
       
 
  On or prior to the first Anniversary Date 0.50% of the Maximum Revolver Amount
 
 
       
 
  After the first Anniversary Date, but on
or prior to the second Anniversary Date 0.25% of the Maximum Revolver Amount  
 
       
 
  After the second Anniversary Date None  

Notwithstanding the foregoing, in the event Borrower refinances the Total
Facility with a credit facility provided by any department or Affiliate of
Agent, the early termination fee will not apply.
     3.3 Optional Commitment Reductions.
          The Borrower shall, by notice from a Responsible Officer, have the
right from time to time but not more frequently than once each calendar month,
upon not less than three (3) Business Days written notice to Agent, effective
upon receipt, to permanently reduce the total Commitments. Agent shall give each
Lender, within one (1) Business Day of receipt of such notice, telefacsimile
notice, or telephonic notice (confirmed in writing), of such reduction. Each
such reduction shall be in the aggregate amount of $5,000,000 or such greater
amount which is in an integral multiple of $1,000,000, or the entire remaining
total Commitments, and shall permanently reduce the total Commitments. Each
reduction of the total Commitments shall be accompanied by payment of the
Revolving Loans to the extent that the principal amount of Revolving Loans
outstanding, including Non-Ratable Loans outstanding, plus Letters of Credit
outstanding exceeds the lesser of (i) the total Commitments or (ii) the
Borrowing Base, after giving effect to such reduction, together with accrued and
unpaid interest on the amounts prepaid. No such reduction shall result in the
payment of any LIBOR Loans other than on the last day of the Interest Period of
such LIBOR Loan unless such prepayment is accompanied by amounts due, if any,
under Section 4.4 hereof. Notwithstanding the foregoing, if any of the
Commitments are reduced at any time or times prior to the Stated Termination
Date, the Borrower shall pay to the Agent in each instance, for the account of
the Lenders, an early termination fee on the portion of the Commitments so
reduced (the “Commitment Reduction Amount”) in accordance with the applicable
provisions of Section 3.2; provided, however, that the reference to “Maximum
Revolver Amount” as used therein shall be deemed to refer to the Commitment
Reduction Amount for purposes of calculating the amount of such early
termination fees.
     3.4 Payments from Distributions or Loans from Subsidiaries.
          All proceeds or other cash payments received by the Borrower
constituting proceeds of a Distribution, loan or other advance to the Borrower
shall be paid to the Agent, promptly upon the receipt thereof by the Borrower,
for application to the Revolving Loans.

-14-



--------------------------------------------------------------------------------



 



     3.5 Payments from Asset Dispositions.
          All proceeds of any Asset Disposition by a Consolidated Member
received by a Loan Party shall be paid to the Agent, promptly upon the receipt
thereof by the Borrower, for application to the Revolving Loans except as
provided in Section 7.14. No provision contained in this Section 3.5 shall
constitute a consent to any Asset Disposition that is not otherwise permitted by
the express terms of this Agreement.
     3.6 LIBOR Loan Prepayments.
          Except as otherwise expressly provided in this Agreement, in
connection with any prepayment, if any LIBOR Loans are prepaid prior to the
expiration date of the Interest Period applicable thereto, the Borrower shall
pay to the Lenders the amounts described in Section 4.4.
     3.7 Payments by the Borrower.
          (a) All payments to be made by the Borrower shall be made without
set-off, recoupment or counterclaim. Except as otherwise expressly provided
herein, all payments by the Borrower or other forms of payment received by the
Agent shall be made to the Agent for the account of the Lenders at the Payment
Account or such other account designated by the Agent in writing and shall be
made in Dollars and in immediately available funds, no later than 12:00 noon
(Atlanta, Georgia time) on the date such payment is due and shall be deemed to
have been received (subject to final collection) on the Business Day that Agent
receives such items in immediately available funds for purposes of (i)
determining Availability, (ii) calculating the Unused Line Fee pursuant to
Section 2.5 of this Agreement, and (iii) calculating the amount of interest
accrued thereon. Any payment received by Agent after 12:00 noon (Atlanta,
Georgia time) shall be deemed to have been received on the next Business Day
thereafter and any applicable interest and other charges shall continue to
accrue for such period.
          (b) Subject to the provisions set forth in the definition of “Interest
Period,” whenever any payment is due on a day other than a Business Day, such
payment shall be due on the following Business Day, and such extension of time
shall in such case be included in the computation of interest or fees, as the
case may be.
     3.8 Payments as Revolving Loans.
          At the election of Agent, all payments of principal, interest,
reimbursement obligations in connection with Letters of Credit and Credit
Support for Letters of Credit, fees, premiums, reimbursable expenses and other
sums due and payable to the Agent or any Lender hereunder or under any of the
other Loan Documents, may be paid from the proceeds of Revolving Loans made
hereunder and the Borrowing of any such amounts shall be deemed irrevocably to
be a request by Borrower for a Revolving Loan. The Borrower hereby irrevocably
authorizes the Agent to charge the Loan Account for the purpose of paying all
amounts from time to time due hereunder and agrees that all such amounts charged
shall constitute Base Rate Loans (including Non-Ratable Loans and Agent
Advances).
     3.9 Apportionment, Application and Reversal of Payments.

-15-



--------------------------------------------------------------------------------



 



          Principal and interest payments shall be apportioned ratably among the
Lenders (according to the unpaid principal balance of the Loans to which such
payments relate held by each Lender) and payments of the fees shall, as
applicable, be apportioned ratably among the Lenders, except for fees payable
solely to Agent and the Letter of Credit Issuer. All payments shall be remitted
to the Agent and all such payments not relating to principal or interest of
specific Loans, or not constituting payment of specific fees, and all proceeds
of Accounts or other Collateral received by the Agent, shall be applied,
ratably, subject to the provisions of this Agreement, first, to pay any fees
(including those payable under the Fee Letter), indemnities or expense
reimbursements then due to the Agent from the Borrower; second, to pay any fees
or expense reimbursements then due to the Lenders from the Borrower; third, to
pay interest due in respect of all Loans, including Non-Ratable Loans and Agent
Advances; fourth, to pay or prepay principal of the Non-Ratable Loans and Agent
Advances; fifth, to pay or prepay principal of the Revolving Loans (other than
Non-Ratable Loans, and Agent Advances) and unpaid reimbursement obligations in
respect of Letters of Credit; sixth, to pay an amount to Agent equal to all
outstanding Letter of Credit Obligations to be held as cash collateral for such
Obligations; seventh, to the payment of any amounts relating to Bank Products
due to the Agent or any Lender or its Affiliates of which Agent shall have
received timely notice pursuant to Section 12.19; and eighth, to the payment of
any other Obligations, including any Obligations related to Bank Products owing
to a Lender or its Affiliate of which Agent has not received timely notice
pursuant to Section 12.19. Notwithstanding anything to the contrary contained in
this Agreement, neither Agent nor any Lender shall apply any payments which it
receives to any LIBOR Loan, unless (a) so directed by the Borrower, (b) an Event
of Default has occurred and is continuing or (c) such payments are applied on
the expiration date of the Interest Period applicable to any such LIBOR Loan.
For so long as Event of Default has occurred and is continuing, the Agent and
the Lenders shall have the continuing and exclusive right to apply and reverse
and reapply any and all such proceeds and payments to any portion of the
Obligations.
     3.10 Indemnity for Returned Payments.
          If after receipt of any payment which is applied to the payment of all
or any part of the Obligations, the Agent, any Lender, the Bank or any Affiliate
of the Bank or a Lender is for any reason compelled to surrender such payment or
proceeds to any Person because such payment or application of proceeds is
invalidated, declared fraudulent, set aside, determined to be void or voidable
as a preference, impermissible setoff, or a diversion of trust funds, or for any
other reason, then the Obligations or part thereof intended to be satisfied
shall be revived and continued and this Agreement shall continue in full force
as if such payment or proceeds had not been received by the Agent or such Lender
and the Borrower shall be liable to pay to the Agent and the Lenders, and hereby
does indemnify the Agent and the Lenders and hold the Agent and the Lenders
harmless for the amount of such payment or proceeds surrendered. The provisions
of this Section 3.10 shall be and remain effective notwithstanding any contrary
action which may have been taken by the Agent or any Lender in reliance upon
such payment or application of proceeds, and any such contrary action so taken
shall be without prejudice to the Agent’s and the Lenders’ rights under this
Agreement and shall be deemed to have been conditioned upon such payment or
application of proceeds having become final and irrevocable. The provisions of
this Section 3.10 shall survive the termination of this Agreement.
     3.11 Agent’s and Lenders’ Books and Records; Monthly Statements.

-16-



--------------------------------------------------------------------------------



 



          The Agent shall record the principal amount of the Loans owing to each
Lender, the undrawn face amount of all outstanding Letters of Credit and the
aggregate amount of unpaid reimbursement obligations outstanding with respect to
the Letters of Credit from time to time on its books. In addition, each Lender
may note the date and amount of each payment or prepayment of principal of such
Lender’s Loans in its books and records. Failure by Agent or any Lender to make
such notation shall not affect the obligations of the Borrower with respect to
the Loans or the Letters of Credit. The Loan Parties agree that the Agent’s and
each Lender’s books and records showing the Obligations and the transactions
pursuant to this Agreement and the other Loan Documents shall be admissible in
any action or proceeding arising therefrom, and shall constitute rebuttably
presumptive proof thereof, irrespective of whether any Obligation is also
evidenced by a promissory note or other instrument. The Agent will provide to
the Borrower a monthly statement of Loans, payments, and other transactions
pursuant to this Agreement. Such statement shall be deemed correct, accurate,
and binding on the Loan Parties and an account stated (except for reversals and
reapplications of payments made as provided in Section 3.8 and corrections of
errors discovered by the Agent), unless the Borrower notifies the Agent in
writing to the contrary within thirty (30) days after such statement is
rendered. In the event a timely written notice of objections is given by the
Borrower, only the items to which exception is expressly made will be considered
to be disputed.
ARTICLE 4
TAXES, YIELD PROTECTION AND ILLEGALITY
     4.1 Taxes.
          (a) Any and all payments by the Loan Parties to each Lender or the
Agent under this Agreement and any other Loan Document shall be made free and
clear of, and without deduction or withholding for any Taxes. In addition, the
Loan Parties shall pay all Taxes relating to present or future stamp or
documentary taxes or any other excise or property taxes, charges or similar
levies which arise from any payment made hereunder or from the execution,
delivery or registration of, or otherwise with respect to, this Agreement or any
other Loan Documents. The Loan Parties agree to indemnify and hold harmless each
Lender and the Agent for the full amount of Taxes (including any Taxes imposed
by any jurisdiction on amounts payable under this Section) paid by any Lender or
Agent and any liability (including penalties, interest, additions to tax and
expenses) arising therefrom or with respect thereto. Payment under this
indemnification shall be made within thirty (30) days after the date such Lender
or Agent makes written demand therefor.
          (b) If the Loan Parties shall be required by law to deduct or withhold
any Taxes from or in respect of any sum payable hereunder to any Lender or
Agent, then:
     (i) the sum payable shall be increased as necessary so that after making
all required deductions and withholdings (including deductions and withholdings
applicable to additional sums payable under this Section) such Lender or Agent,
as the case may be, receives an amount equal to the sum it would have received
had no such deductions or withholdings been made;

-17-



--------------------------------------------------------------------------------



 



     (ii) the Loan Parties shall make such deductions and withholdings;
     (iii) the Loan Parties shall pay the full amount deducted or withheld to
the relevant taxing authority or other authority in accordance with applicable
law or, if being contested in good faith, set up adequate reserves for such
Taxes; and
     (iv) the Loan Parties shall also pay to each Lender or Agent for the
account of such Lender, at the time interest is paid, all additional amounts
which the respective Lender documents (in reasonable detail) as being necessary
to preserve the after-tax yield such Lender would have received if such Taxes
had not been imposed.
          (c) Without limiting the generality of the foregoing provisions of
this Section 4.1, with respect to each payment under any of the Loan Documents
by Applica Canada or Applica Asia to any Lender that is not, in respect of such
payment, a resident of Canada for the purposes of the Tax imposed pursuant to
Part XVIII of the Income Tax Act (Canada), or a resident of Hong Kong for any
similar applicable law of Hong Kong, including any fees or charges payable
pursuant to this Agreement, such amount shall be increased as necessary so that
after all required deductions or payments of such Tax are made, the Agent and
such Lender receive an amount equal to the sum that it would have received had
no such Tax been required and Applica Canada or Applica Asia (as applicable)
shall forthwith on demand by the Agent or any Lender remit to the Agent or such
Lender, as the case may be, the full amount of the aforesaid increase.
          (d) At the Agent’s request, within thirty (30) days after the date of
any payment by the Loan Parties of Taxes or Other Taxes, the Loan Parties shall
furnish the Agent the original or a certified copy of a receipt evidencing
payment thereof, or other evidence of payment satisfactory to the Agent.
          (e) If the Loan Parties are required to pay additional amounts to any
Lender or the Agent pursuant to subsections (b) or (c) of this Section, then
such Lender shall use reasonable efforts (consistent with legal and regulatory
restrictions) to change the jurisdiction of its lending office so as to
eliminate any such additional payment by the Loan Parties which may thereafter
accrue, if such change in the judgment of such Lender is not otherwise
disadvantageous to such Lender.
     4.2 Illegality.
          (a) If any Lender determines, based upon advice from legal counsel,
that the introduction of any Requirement of Law, or any change in any
Requirement of Law, or in the interpretation or administration of any
Requirement of Law, has made it unlawful, or that any central bank or other
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable lending office to make LIBOR Loans, then, on notice thereof by that
Lender to the Borrower through the Agent, any obligation of that Lender to make
LIBOR Loans shall be suspended until that Lender notifies the Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.

-18-



--------------------------------------------------------------------------------



 



          (b) If a Lender determines that it is unlawful to maintain any LIBOR
Loan, the Borrower shall, upon receipt of notice of such fact and demand from
such Lender (with a copy to the Agent), prepay in full such LIBOR Loans of that
Lender then outstanding, together with interest accrued thereon and amounts
required under Section 4.4, either on the last day of the Interest Period
thereof, if that Lender may lawfully continue to maintain such LIBOR Loans to
such day, or immediately, if that Lender may not lawfully continue to maintain
such LIBOR Loans. In the event such Lender shall have determined that it is no
longer unlawful for it to maintain a LIBOR Loan, it shall promptly give notice
to the Borrower and Agent. If the Borrower is required to so prepay any LIBOR
Loans, then concurrently with such prepayment, the Borrower shall borrow from
the affected Lender, in the amount of such repayment, a Base Rate Loan.
Notwithstanding anything to the contrary in this Agreement, the Borrower shall
not be liable for any losses, or be required to reimburse an Lender as set forth
in Section 4.4 to the extent a LIBOR Loan has been prepaid in accordance with
this Section 4.2.
     4.3 Increased Costs and Reduction of Return.
          (a) If any Lender determines, based upon advice from legal counsel,
that due to either (i) the introduction of or any change in the interpretation
of any law or regulation or (ii) the compliance by that Lender with any
guideline or request from any central bank or other Governmental Authority
(whether or not having the force of law), there shall be any increase in the
cost to such Lender of agreeing to make or making, funding or maintaining any
LIBOR Loans, then the Borrower shall be liable for, and shall from time to time,
upon demand (with a copy of such demand to be sent to the Agent), pay to the
Agent for the account of such Lender, additional amounts as are sufficient to
compensate such Lender for such increased costs or, alternatively, in the case
where the affected Lender’s increased costs are material, the Borrower may
choose to prepay such LIBOR Loan and concurrently with such prepayment, the
Borrower shall borrow from the affected Lender, a Base Rate Loan in the amount
of such repayment; provided, however, that no Lender shall be entitled to claim
any additional amount hereunder with respect to the period which is more than
thirty (30) days prior to the date the Lender actually became aware of such
additional amounts; provided, further, that notwithstanding anything to the
contrary in this Agreement, the Borrower shall not be liable for any losses, or
be required to reimburse any Lender as set forth in Section 4.4 to the extent a
LIBOR Loan has been prepaid in accordance with this Section 4.3(a).
          (b) If any Lender shall have determined, based upon advice from legal
counsel, that (i) the introduction of any Capital Adequacy Regulation, (ii) any
change in any Capital Adequacy Regulation, (iii) any change in the
interpretation or administration of any Capital Adequacy Regulation by any
central bank or other Governmental Authority charged with the interpretation or
administration thereof, or (iv) compliance by such Lender or any corporation or
other entity controlling such Lender with any Capital Adequacy Regulation,
affects or would affect the amount of capital required or expected to be
maintained by such Lender or any corporation or other entity controlling such
Lender and (taking into consideration such Lender’s or such corporation’s or
other entity’s policies with respect to capital adequacy and such Lender’s
desired return on capital) determines that the amount of such capital is
increased as a consequence of its Commitments, loans, credits or obligations
under this Agreement, then, upon demand of such Lender to the Borrower through
the Agent, the Borrower shall pay to such Lender, from time to time as specified
by such Lender, additional amounts sufficient to

-19-



--------------------------------------------------------------------------------



 




compensate such Lender for such non-material increase; provided, however, that
no Lender shall be entitled to claim any such additional amount with respect to
the period which is more than thirty (30) days prior to the date the Lender
actually became aware of such additional amounts.
     4.4 Funding Losses.
          The Borrower shall reimburse each Lender and hold each Lender harmless
from any loss or expense which such Lender may sustain or incur as a consequence
of:
          (a) the failure of the Borrower to make on a timely basis any payment
of principal of any LIBOR Loan;
          (b) the failure of the Borrower to borrow, continue or convert a Loan
after the Borrower has given (or is deemed to have given) a Notice of Borrowing
or a Notice of Continuation/Conversion; or
          (c) the prepayment or other payment (including after acceleration
thereof) of any LIBOR Loans on a day that is not the last day of the relevant
Interest Period;
including any such loss of anticipated profit and any loss or expense arising
from the liquidation or reemployment of funds obtained by it to maintain its
LIBOR Loans or from fees payable to terminate the deposits from which such funds
were obtained. Borrower shall also pay any customary administrative fees charged
by any Lender in connection with the foregoing.
     4.5 Inability to Determine Rates.
          If the Agent determines that for any reason adequate and reasonable
means do not exist for determining the LIBOR Rate for any requested Interest
Period with respect to a proposed LIBOR Loan, or that the LIBOR Rate for any
requested Interest Period with respect to a proposed LIBOR Loan does not
adequately and fairly reflect the cost to the Lenders of funding such Loan, the
Agent will promptly so notify the Borrower and each Lender. Thereafter, the
obligation of the Lenders to make or maintain LIBOR Loans hereunder shall be
suspended until the Agent revokes such notice in writing. Upon receipt of such
notice, the Borrower may revoke any Notice of Borrowing or Notice of
Continuation/Conversion then submitted by it. If the Borrower does not revoke
such Notice, the Lenders shall make, convert or continue the Loans, as proposed
by the Borrower, in the amount specified in the applicable notice submitted by
the Borrower, but such Loans shall be made, converted or continued as Base Rate
Loans instead of LIBOR Loans.
     4.6 Certificates of Agent.
          If any Lender claims reimbursement or compensation under this
Article 4, Agent shall deliver to the Borrower (with a copy to the affected
Lender) a certificate setting forth in reasonable detail the amount payable to
the affected Lender, and such certificate shall be conclusive and binding on the
Borrower in the absence of manifest error.
     4.7 Obligation to Mitigate.

-20-



--------------------------------------------------------------------------------



 



          (a) Subject to Section 4.7(b) below, each Lender, Letter of Credit
Issuer, Agent and Bank agrees that, as promptly as practicable after the officer
of such Lender, Letter of Credit Issuer, Agent or Bank responsible for
administering the Loans or Letters of Credit of such Lender, Letter of Credit
Issuer, Agent or Bank, as the case may be, becomes aware of the occurrence of
any event or the existence of a condition that would cause such Lender, Letter
of Credit Issuer or Bank to receive increased payments from the Borrower under
Section 4.1, Section 4.2 or Section 4.3, it will, to the extent not inconsistent
with the formal internal policies of such Lender, Letter of Credit Issuer, the
Agent or the Bank and any applicable legal or regulatory restrictions, use
reasonable efforts (i) to make, issue, fund or maintain the Commitments of such
Lender or the affected Loans or Letters of Credit of such Lender, Letter of
Credit Issuer, the Agent or the Bank through another lending or letter of credit
office of such Lender, Letter of Credit Issuer, the Agent or the Bank, or
(ii) take such other actions as Lender, Letter of Credit Issuer, the Agent or
the Bank may deem reasonable to cause the additional amounts that the Borrower
would be required to pay the Lender, Letter of Credit Issuer, the Agent or the
Bank under Section 4.1, Section 4.2 or Section 4.3 to be reduced.
          (b) The Borrower may, in its sole discretion, on ten (10) Business
Days prior written notice to the Agent and the applicable Lender, cause a Lender
who has (i) incurred increased costs or is unable to make LIBOR Loans, or
(ii) made any claim for taxes under Section 4.1 hereof, (and such Lender shall)
to assign, pursuant to Section 11.2 hereof, all of its rights and obligations
under this Agreement to an Eligible Assignee designated by the Borrower and
acceptable to the Agent which is willing to become a Lender for a purchase price
equal to the outstanding principal amount of the Revolving Loans payable to such
Lender plus any accrued but unpaid interest on such Revolving Loans, any accrued
but unpaid fees with respect to such Agreement; provided, however, that any
expenses or other amounts which would be owing to such Lender pursuant to any
indemnification provision hereof (including, if applicable, Section 4.4 hereof)
shall be payable by the Borrower as if the Borrower had prepaid the Revolving
Loans of such Lender rather than such Lender having assigned its interest
hereunder. The Borrower or such assignee shall pay the applicable processing fee
under Section 11.2 hereof.
     4.8 Survival.
          The agreements and obligations of the Borrower in this Article 4 shall
survive the payment of all other Obligations.
ARTICLE 5
BOOKS AND RECORDS; FINANCIAL INFORMATION; NOTICES
     5.1 Books and Records.
          The Borrower shall maintain, at all times, correct and complete books,
records and accounts in which complete, correct and timely entries are made of
its transactions in accordance with GAAP applied consistently with the audited
Financial Statements required to be delivered pursuant to Section 5.2(a). The
Borrower shall, by means of appropriate entries, reflect in such accounts and in
all Financial Statements proper liabilities and reserves for all taxes and
proper provision for depreciation and amortization of property and bad debts,
all in accordance

-21-



--------------------------------------------------------------------------------



 




with GAAP. The Loan Parties shall maintain at all times books and records
pertaining to the Collateral in such detail, form and scope as required under
the Security Agreement as to the Borrower and its Domestic Subsidiaries party
thereto as required, under the Applica Canada Security Agreement as to Applica
Canada, and as required under the Applica Asia Security Agreement as to Applica
Asia.
     5.2 Financial Information.
          The Loan Parties shall promptly furnish to the Agent all such
financial information regarding any Consolidated Member’s financial and business
affairs as the Agent shall reasonably request. Without limiting the foregoing,
the Loan Parties will furnish to the Agent, via electronic notice or otherwise,
in sufficient copies for distribution by the Agent to each Lender (and upon
receipt, the Agent shall promptly distribute to the Lenders), in such detail as
the Agent or the Lenders shall request, the following:
          (a) As soon as available, but in any event not later than ninety
(90) days after the close of each Fiscal Year, consolidated audited balance
sheets, income statements, cash flow statements and changes in stockholders’
equity for the Consolidated Members for such Fiscal Year and consolidating
unaudited balance sheets, income statements and cash flow statements prepared in
accordance with the footnotes regarding condensed and consolidating financial
statements in the Borrower’s financial statements filed with the SEC in relation
to the Debt evidenced by the Senior Subordinated Debt Offering Documents, for
the Consolidated Members for such Fiscal Year, and the accompanying notes
thereto, setting forth in each case in comparative form figures for the previous
Fiscal Year, all in reasonable detail, fairly presenting the financial position
and the results of operations of the Consolidated Members as at the date thereof
and for the Fiscal Year then ended, and prepared in accordance with GAAP. Such
statements shall be examined in accordance with generally accepted auditing
standards by and, in the case of such statements performed on a consolidated
basis, accompanied by a report thereon unqualified in any respect of independent
certified public accountants selected by the Borrower and reasonably
satisfactory to the Agent. Each Loan Party hereby authorizes the Agent to
communicate, together with a representative of the Borrower, directly with its
certified public accountants and, by this provision, authorizes those
accountants to disclose to the Agent any and all financial statements and other
supporting financial documents and schedules relating to the Consolidated
Members and to discuss directly with the Agent and a representative of the
Borrower the finances and affairs of the Consolidated Members.
          (b) As soon as available, but in any event not later than forty-five
(45) days after the end of each Fiscal Quarter (other than the fourth Fiscal
Quarter of each Fiscal Year), consolidated unaudited balance sheets, income
statements and cash flow statements for the Consolidated Members for such fiscal
quarter and consolidating unaudited balance sheets, income statements and cash
flow statements prepared in accordance with the footnotes regarding condensed
and consolidating financial statements in the Borrower’s financial statements
filed with the SEC in relation to the Debt evidenced by the Senior Subordinated
Debt Offering Documents, for the Consolidated Members for such quarter and for
the period from the beginning of the Fiscal Year to the end of such quarter, all
in reasonable detail, fairly presenting the financial position and results of
operations of the Consolidated Members as at the date thereof and for such
periods, and, in each case, in comparable form, figures for the

-22-



--------------------------------------------------------------------------------



 




corresponding period in the prior Fiscal Year and prepared in accordance with
GAAP applied consistently with the audited Financial Statements required to be
delivered pursuant to Section 5.2(a). The Borrower shall certify by a
certificate signed by its chief financial officer that all such statements have
been prepared in accordance with GAAP and present fairly the Consolidated
Members’ financial position as at the dates thereof and its results of
operations for the periods then ended, subject to normal year-end adjustments
and the absence of footnotes.
          (c) As soon as available, but in any event not later than thirty
(30) days after the end of each month, consolidated unaudited balance sheets of
the Consolidated Members as at the end of such month, and consolidated unaudited
income statements and cash flow statements for the Consolidated Members for such
month and for the period from the beginning of the Fiscal Year to the end of
such month, all in reasonable detail, fairly presenting the financial position
and results of operations of the Consolidated Members as at the date thereof and
for such periods, and, in each case, in comparable form, figures for the
corresponding period in the prior Fiscal Year and prepared in accordance with
GAAP applied consistently with the audited Financial Statements required to be
delivered pursuant to Section 5.2(a). The Borrower shall certify by a
certificate signed by its chief financial officer that all such statements have
been prepared in accordance with GAAP and present fairly the Consolidated
Members’ financial position as at the dates thereof and its results of
operations for the periods then ended, subject to normal year-end adjustments
and the absence of footnotes.
          (d) With each of the audited Financial Statements delivered pursuant
to Section 5.2(a), a certificate of the independent certified public accountants
that examined such statement to the effect that they have reviewed and are
familiar with this Agreement and that, in examining such Financial Statements,
they did not become aware of any fact or condition which then constituted a
Default or Event of Default with respect to a financial covenant, except for
those, if any, described in reasonable detail in such certificate.
          (e) With each of the annual audited Financial Statements delivered
pursuant to Section 5.2(a), and within forty-five (45) days after the end of
each fiscal quarter, a certificate of the chief financial officer of the
Borrower setting forth in reasonable detail the calculations required to
establish that the Loan Parties were in compliance with the covenants set forth
in Section 7.27 during the period covered in such Financial Statements and as at
the end thereof. Within forty-five (45) days after the end of each fiscal
quarter, a certificate of the chief financial officer of the Borrower stating
that, except as explained in reasonable detail in such certificate, (A) all of
the representations and warranties of the Loan Parties contained in this
Agreement and the other Loan Documents are correct and complete in all material
respects as at the date of such certificate as if made at such time, except for
those that speak as of a particular date, (B) the Loan Parties are, at the date
of such certificate, in compliance in all material respects with all of its
respective covenants and agreements in this Agreement and the other Loan
Documents, (C) no Default or Event of Default then exists or existed during the
period covered by the Financial Statements for such fiscal quarter,
(D) describing and analyzing in reasonable detail all material trends, changes,
and developments in each and all Financial Statements or, alternatively, refer
to the applicable documents filed by the Borrower with the Securities and
Exchange Commission in accordance with the Exchange Act including, but not
limited to, sections of such filings entitled “Management’s Discussion and
Analysis”; and (E) explaining the variances of the figures in the corresponding
budgets and prior Fiscal Year financial statements. If such certificate
discloses

-23-



--------------------------------------------------------------------------------



 




that a representation or warranty is not correct or complete, or that a covenant
has not been complied with, or that a Default or Event of Default existed or
exists, such certificate shall set forth what action the Borrower has taken or
proposes to take with respect thereto.
          (f) No sooner than sixty (60) days prior to the beginning of each
Fiscal Year, annual forecasts (to include forecasted consolidated balance
sheets, income statements and cash flow statements) for the Consolidated Members
as at the end of and for each month of such Fiscal Year. No later than thirty
(30) days after the beginning of each Fiscal Year, annual forecasts (to include
forecasted consolidated balance sheets, income statements and cash flow
statements) for the Loan Parties as at the end of and for each month of such
Fiscal Year.
          (g) Promptly after filing with the PBGC and the IRS, a copy of each
annual report or other filing filed with respect to each Plan of the
Consolidated Members.
          (h) Promptly upon the filing thereof, copies of all reports, if any,
to or other documents filed by any Consolidated Member with the Securities and
Exchange Commission under the Exchange Act, and all material reports, notices,
or statements sent by the Borrower to holders of any equity interests of the
Borrower (other than routine non-material correspondence sent by the trustee
under any indenture under which the same is issued).
          (i) As soon as available, but in any event not later than fifteen
(15) days after any Loan Party’s receipt thereof, a copy of all management
reports and management letters prepared by any independent certified public
accountants of any Loan Party.
          (j) Promptly after their preparation, copies of any and all proxy
statements, financial statements, and reports which the Borrower makes available
to its shareholders.
          (k) If requested by Agent in writing, promptly after filing with the
IRS, a copy of each tax return filed by the any Consolidated Member.
          (l) As soon as available, but in any event within twenty (20) days
after the end of each month (for such month) (i) a Borrowing Base Certificate
supporting information in accordance with Section 9 of the Security Agreement,
(ii) a report showing the beginning and ending balances of all intercompany
loans, advances or investments (“Intercompany Accounts”) for such month, and
(iii) a calculation of the Applica Canada Formula Amount and the Applica
Consumer Products Formula Amount as of the last day of such month.
          (m) Such additional information as the Agent and/or any Lender may
from time to time reasonably request regarding the financial and business
affairs of any Consolidated Member.
          (n) On the last Business Day of each month, duplicate original bank
statements for the preceding month in respect of the Applica Canada Blocked
Agreement and the Applica Asia Blocked Agreement.

-24-



--------------------------------------------------------------------------------



 



     5.3 Notices to the Lenders.
          The Loan Parties shall notify the Agent and the Lenders in writing of
the following matters at the following times:
          (a) Immediately after becoming aware of any Default or Event of
Default;
          (b) Immediately after becoming aware of the assertion by the holder of
any Capital Stock of the Borrower or the holder of any Debt of the Borrower or
any Subsidiary in a face amount in excess of $1,000,000 that a default exists
with respect thereto or that any Consolidated Member is not in compliance with
the terms thereof, or the threat or commencement by such holder of any
enforcement action because of such asserted default or non-compliance;
          (c) Immediately after becoming aware of any event or circumstance
which could reasonably be expected to have a Material Adverse Effect;
          (d) Immediately after becoming aware of any pending or threatened
action, suit, or proceeding, by any Person, or any pending or threatened
investigation by a Governmental Authority, which could reasonably be expected to
have a Material Adverse Effect;
          (e) Immediately after becoming aware of any pending or threatened
strike, work stoppage, unfair labor practice claim, or other labor dispute
affecting any Consolidated Member in a manner which could reasonably be expected
to have a Material Adverse Effect;
          (f) Immediately after becoming aware of any violation of any law,
statute, regulation, or ordinance of a Governmental Authority affecting the any
Consolidated Member which could reasonably be expected to have a Material
Adverse Effect;
          (g) Immediately after receipt of any notice of any violation by the
any Consolidated Member of any Environmental Law which could reasonably be
expected to have a Material Adverse Effect or that any Governmental Authority
has asserted in writing that any Consolidated Member is not in compliance with
any Environmental Law or is investigating any Consolidated Member;
          (h) Immediately after receipt of any written notice that any
Consolidated Member is or may be liable to any Person as a result of the Release
or threatened Release of any Contaminant or that any Consolidated Member is
subject to investigation by any Governmental Authority evaluating whether any
remedial action is needed to respond to the Release or threatened Release of any
Contaminant which, in either case, is reasonably likely to give rise to
liability in excess of $1,000,000;
          (i) Immediately after receipt of any written notice of the imposition
of any Environmental Lien against any property of any Consolidated Member;
          (j) Any change in any Loan Party’s name as it appears in the state of
its incorporation or other organization, state of incorporation or organization,
type of entity, organizational identification number, locations of Collateral
other than those set forth in Section

-25-



--------------------------------------------------------------------------------



 



4 of the Security Agreement, or form of organization, trade names under which a
Loan Party sells Inventory or create Accounts, or to which instruments in
payment of Accounts may be made payable, in each case at least ten (10) days
prior thereto, and, with regard to any other Consolidated Member, such
information as of the first day of the following fiscal quarter;
          (k) Within ten (10) Business Days after any Loan Party or any ERISA
Affiliate knows or has reason to know, that an ERISA Event or a prohibited
transaction (as defined in Sections 406 of ERISA and 4975 of the Code) has
occurred, which could reasonably be expected to have a Material Adverse Effect,
and, when known, any action taken or threatened by the IRS, the DOL, the PBGC or
any other Governmental Authority with respect thereto;
          (l) Upon Agent’s written request, or, in the event that such filing
reflects a change with respect to the matters covered thereby, which could
reasonably be expected to have a Material Adverse Effect within three
(3) Business Days after the filing thereof with the PBGC, the DOL, the IRS, or
the Pension Commission of Ontario or any other applicable Governmental Authority
as applicable, copies of the following: (i) each annual report (form 5500
series), including Schedule B thereto, filed with the PBGC, the DOL or the IRS
with respect to each Plan and in the case of any Plan governed by the PBA, each
report, valuation, request for amendment, whole or partial withdrawal or
termination or other variation, (ii) a copy of each funding waiver request filed
with the PBGC, the DOL, the IRS or the Pension Commission of Ontario or any
other applicable Governmental Authority with respect to any Plan and all
communications received by the Borrower or any ERISA Affiliate from the PBGC,
the DOL, the IRS or the Pension Commission of Ontario or any other applicable
Governmental Authority with respect to such request, and (iii) a copy of each
other filing or notice filed with the PBGC, the DOL, the IRS or the Pension
Commission of Ontario or any other applicable Governmental Authority, with
respect to each Plan by either a Loan Party or any ERISA Affiliate;
          (m) Upon Agent’s written request, copies of each actuarial report for
any Plan or Multi-employer Plan and annual report for any Multi-employer Plan;
and within three (3) Business Days after receipt thereof by a Loan Party or any
ERISA Affiliate, copies of the following: (i) any notices of the PBGC, the
Pension Commission of Ontario or any other applicable Governmental Authority
intention to terminate a Plan or to have a trustee appointed to administer such
Plan; (ii) any favorable or unfavorable determination letter from the IRS, the
Pension Commission of Ontario or any other applicable Governmental Authority
regarding the qualification of a Plan under Section 401(a) of the Code, the PBA
or other applicable laws; or (iii) any notice from a Multi-employer Plan
regarding the imposition of withdrawal liability;
          (n) Within three (3) Business Days after the occurrence thereof:
(i) any changes in the benefits of any existing Plan which increase a Loan
Parties’ annual costs with respect thereto by an amount in excess of $500,000,
or the establishment of any new Plan which could reasonably be expected to have
an annual aggregate cost of $500,000 or more, or the commencement of
contributions to any Plan to which the Loan Parties or any ERISA Affiliate was
not previously contributing; or (ii) any failure by a Loan Party or any ERISA
Affiliate to make a required installment or any other required payment under
Section 412 of the Code, the PBA or other applicable laws on or before the due
date for such installment or payment; or

-26-



--------------------------------------------------------------------------------



 



          (o) Within three (3) Business Days after a Loan Party or any ERISA
Affiliate knows or has reason to know that any of the following events has or
will occur: (i) a Multi-employer Plan has been or will be terminated; (ii) the
administrator or plan sponsor of a Multi-employer Plan intends to terminate a
Multi-employer Plan; or (iii) the PBGC has instituted or will institute
proceedings under Section 4042 of ERISA to terminate a Multi-employer Plan, or
(iv) Reportable Event or Termination Event in respect of any Plan.
Each notice given under this Section shall describe the subject matter thereof
in reasonable detail, and shall set forth the action that the Loan Party or any
ERISA Affiliate, as applicable, has taken or proposes to take with respect
thereto.
     5.4 Revisions or Updates to Schedules.
          Should any of the information or disclosures provided on any of the
schedules originally attached hereto become outdated or incorrect in any
material respect, the Borrower from time to time shall deliver to the Agent and
the Lenders, together with an officer’s certificate of the type required
pursuant to Section 5.2(e), such revisions or updates to such schedule(s)
whereupon such schedules shall be deemed to be amended by such revisions or
updates, as may be necessary or appropriate to update or correct such
schedule(s), provided that, notwithstanding the foregoing, (a) no such revisions
or updates to Schedules 6.5, 6.11-6.16, 6.19, 6.24, 6.25, or 6.27 shall be
deemed to have amended, modified, or superseded any such schedules as originally
attached hereto, or to have cured any breach of warranty or representation
resulting from the inaccuracy or incompleteness of any such schedules, unless
and until the Agent shall have accepted in writing such revisions or updates to
any such schedules and (b) no such revisions or updates to Schedules 6.9. shall
be deemed to have amended, modified, or superseded such schedule as originally
attached hereto, or to have cured any breach of warranty or representation
resulting from the inaccuracy or incompleteness of such schedule, unless and
until the Required Lenders shall have accepted in writing such revisions or
updates to such schedule.
ARTICLE 6
GENERAL WARRANTIES AND REPRESENTATIONS
          To induce Agent and the Lenders to enter into this Agreement and to
make available the Commitments, the Borrower warrants and represents to Agent
and each Lender that:
     6.1 Authorization, Validity, and Enforceability of this Agreement and the
Loan Documents.
          Each Obligated Party has the power and authority to execute, deliver
and perform this Agreement and the other Loan Documents to which it is a party,
to incur the Obligations, and to grant to the Agent Liens upon and security
interests in the Collateral. Each Obligated Party has taken all necessary action
(including obtaining approval of its stockholders if necessary) to authorize its
execution, delivery, and performance of this Agreement and the other Loan
Documents to which it is a party. This Agreement and the other Loan Documents to
which it is a party have been duly executed and delivered by each Obligated
Party, and, assuming this

-27-



--------------------------------------------------------------------------------



 




Agreement and the other Loan Documents constitute the legal, valid and binding
obligations of Agent, Bank and each of the Lenders hereto, constitute the legal,
valid and binding obligations of each Obligated Party, enforceable against it in
accordance with their respective terms. Each Obligated Party’s execution,
delivery, and performance of this Agreement and the other Loan Documents to
which it is a party do not and will not conflict with, or constitute a violation
or breach of, or result in the imposition of any Lien upon the property of an
Obligated Party or any of its Subsidiaries, by reason of the terms of (a) any
contract, mortgage, lease, agreement, indenture, or instrument to which such
Obligated Party or any of its Subsidiaries is a party or which is binding upon
it, (b) any Requirement of Law applicable to the such Obligated Party or any of
its Subsidiaries, or (c) the certificate or articles of incorporation or by-laws
or the limited liability company or limited partnership agreement of the
Obligated Parties or any of their Subsidiaries.
     6.2 Validity and Priority of Security Interest.
          The provisions of this Agreement, and the other Loan Documents create
legal and valid Liens on all the Collateral in favor of the Agent, for the
ratable benefit of the Agent and the Lenders, and such Liens constitute
perfected and continuing Liens on all the Collateral, having priority over all
other Liens on the Collateral, except for those Liens identified in clauses (a),
(c), (d), (e), (g), (h) and (i) of the definition of Permitted Liens securing
all the Obligations, and enforceable against the Obligated Parties and all third
parties.
     6.3 Organization and Qualification.
          Each Obligated Party (a) is duly organized or incorporated and validly
existing in good standing under the laws of the state of its organization or
incorporation, (b) is qualified to do business and is in good standing in the
jurisdictions set forth on Schedule 6.3 which are the only jurisdictions in
which qualification is necessary in order for it to own or lease its property
and conduct its business, except where the failure to so qualify would have a
Material Adverse Effect, and (c) has all requisite power and authority to
conduct its business and to own its property.
     6.4 Reserved.
     6.5 Subsidiaries.
          Schedule 6.5 is a correct and complete list of the name and
relationship to the Borrower of each and all of the Borrower’s Subsidiaries
(specifying whether such Subsidiaries are Domestic Subsidiaries or Foreign
Subsidiaries). Each Subsidiary is (a) duly incorporated or organized and validly
existing in good standing under the laws of its state of incorporation or
organization set forth on Schedule 6.5, and (b) qualified to do business and in
good standing in each jurisdiction in which the failure to so qualify or be in
good standing could reasonably be expected to have a Material Adverse Effect and
(c) has all requisite power and authority to conduct its business and own its
property.
     6.6 Financial Statements and Projections.

-28-



--------------------------------------------------------------------------------



 



          (a) The Borrower has delivered to the Agent and the Lenders the
audited balance sheet and related statements of income, retained earnings, cash
flows, and changes in stockholders equity for the Consolidated Members as of
December 31, 2004, and for the Fiscal Year then ended, accompanied by the report
thereon of the Borrower’s independent certified public accountants, Grant
Thornton LLP. The Borrower has also delivered to the Agent and the Lenders the
unaudited balance sheet and related statements of income and cash flows for the
Consolidated Members as of September 30, 2005. All such financial statements
have been prepared in accordance with GAAP (except for the quarterly or monthly
financial statements) and present accurately and fairly in all material respects
the financial position of the Consolidated Members as at the dates thereof and
their results of operations for the periods then ended.
          (b) The Latest Projections when submitted to the Agent as required
herein represent the Loan Party’s good faith estimate of the future financial
performance of the Consolidated Members for the periods set forth therein. The
Latest Projections have been prepared on the basis of the assumptions set forth
therein, which the Loan Parties believe are fair and reasonable in light of
current and reasonably foreseeable business conditions at the time submitted to
the Lenders.
     6.7 Reserved.
     6.8 Solvency.
          Each Loan Party is Solvent prior to and after giving effect to the
Borrowings to be made on the Closing Date and the issuance of the Letters of
Credit to be issued on the Closing Date and shall remain solvent during the term
of this Agreement.
     6.9 Debt.
          After giving effect to the making of the Revolving Loans to be made on
the Closing Date, the Loan Parties have no material Debt, except (a) the
Obligations, (b) Debt described on Schedule 6.9., and (c) other Debt as
permitted under Section 7.13.
     6.10 Distributions.
          Since December 31, 2004, no Distribution has been declared, paid, or
made upon or in respect of any Capital Stock of the Borrower or any Capital
Stock of any other Loan Party (unless and to the extent that such Distribution
was made to another Loan Party).
     6.11 Real Estate; Leases.
          Schedule 6.11 sets forth, as of the Closing Date, a correct and
complete list of all Real Estate, all leases and subleases of real property held
by each Loan Party as lessee or sublessee, and all leases and subleases of real
property held by each Loan Party as lessor, or sublessor in excess of $100,000.
Each of such leases and subleases is valid and enforceable in accordance with
its terms and is in full force and effect, and no default by any party to any
such lease or sublease exists. Each Loan Party has good and marketable title in
fee simple to the Real Estate identified on Schedule 6.11 as owned by such Loan
Party, or valid leasehold interests in

-29-



--------------------------------------------------------------------------------



 




all Real Estate designated therein as “leased” by such Loan Party and each Loan
Party has good, indefeasible, and merchantable title to all of its other
property reflected on the December 31, 2004 Financial Statements delivered to
Agent and the Lenders, except as disposed of in the ordinary course of business
since the date thereof, free of all Liens except Permitted Liens.
     6.12 Proprietary Rights.
          Schedule 6.12 sets forth a correct and complete list of all of each
Loan Party’s material Proprietary Rights. None of the material Proprietary
Rights is subject to any licensing agreement or similar arrangement except as
set forth on Schedule 6.12. To the knowledge of each Loan Party, none of the
Proprietary Rights infringes on or conflicts with any other Person’s property,
and no other Person’s property infringes on or conflicts with the Proprietary
Rights. The Proprietary Rights described on Schedule 6.12 constitute all of the
property of such type necessary to the current and anticipated future conduct of
the Loan Parties’ business.
     6.13 Trade Names.
          All trade names or styles under which the Loan Parties currently or
currently intend to sell Inventory or create Accounts, or to which Instruments
in payment of Accounts may be made payable, are listed on Schedule 6.13.
     6.14 Litigation.
          Except as set forth on Schedule 6.14, there is no pending, or to the
knowledge of any Loan Party, threatened, action, suit, proceeding, or
counterclaim by any Person, or to the knowledge of any Loan Party, investigation
by any Governmental Authority, or any basis for any of the foregoing, which
could reasonably be expected to have a Material Adverse Effect.
     6.15 Labor Disputes.
          Except as set forth on Schedule 6.15, as of the Closing Date (a) there
is no collective bargaining agreement or other labor contract covering employees
of any Loan Party, (b) no such collective bargaining agreement or other labor
contract is scheduled to expire during the term of this Agreement, (c) to the
knowledge of any Loan Party, no union or other labor organization is seeking to
organize, or to be recognized as, a collective bargaining unit of employees of
any Loan Party or for any similar purpose, and (d) there is no pending or, to
the knowledge of any Loan Party, threatened, strike, work stoppage, material
unfair labor practice claim, or other material labor dispute against or
affecting any Loan Party or its employees.
     6.16 Environmental Laws.
          Except as otherwise disclosed on Schedule 6.16:
          (a) The Loan Parties have complied in all respects with all
Environmental Laws except as could not reasonably be expected to have a Material
Adverse Effect and no Loan Party nor any of its presently owned real property or
presently conducted operations or any property now or previously in its charge,
management or control (to the extent any Loan Party was the non-complying party
in connection with any property previously in its charge,

-30-



--------------------------------------------------------------------------------



 




management or control), nor, to the knowledge of a Loan Party, its previously
owned real property or prior operations, is subject to any enforcement order
from or liability agreement with any Governmental Authority or private Person
respecting (i) compliance with any Environmental Law or (ii) any potential
liabilities and costs or remedial action arising from the Release or threatened
Release of a Contaminant.
          (b) Each Loan Party has obtained all permits necessary for its current
operations under Environmental Laws, and all such permits are in good standing
and each Loan Party is in compliance with all material terms and conditions of
such permits, except where the failure to obtain or comply with such permits
could not reasonably be expected to have a Material Adverse Effect.
          (c) No Loan Party, nor, to the knowledge of a Loan Party, any of its
predecessors in interest, has been or is in violation of any applicable law
relating to the storage, treatment or disposal of any hazardous waste.
          (d) No Loan Party has received any summons, complaint, order or
similar written notice indicating that it is not currently in compliance with,
or that any Governmental Authority is investigating its compliance with, any
Environmental Laws or that it is or may be liable to any other Person as a
result of a Release or threatened Release of a Contaminant.
          (e) To the knowledge of the Loan Party, none of the present or past
operations of the Loan Parties is the subject of any investigation by any
Governmental Authority evaluating whether any remedial action is needed to
respond to a Release or threatened Release of a Contaminant.
          (f) No Loan Party has filed, within the past five (5) years, any
notice under any requirement of Environmental Law reporting a spill or
accidental and unpermitted Release or discharge of a Contaminant into the
environment.
          (g) No Loan Party has entered into any negotiations or settlement
agreements with any Person (including the prior owner of its property and any
Governmental Authority) imposing material obligations or liabilities on any Loan
Party with respect to any remedial action in response to the Release of a
Contaminant or environmentally related claim.
          (h) None of the products manufactured, distributed or sold by a Loan
Party contain asbestos containing material.
          (i) No Environmental Lien has attached to any of the Real Estate.
     6.17 No Violation of Law.
          No Loan Party is in violation of any law, statute, regulation,
ordinance, judgment, order, or decree applicable to it which violation could
reasonably be expected to have a Material Adverse Effect.

-31-



--------------------------------------------------------------------------------



 



     6.18 No Default.
          No Loan Party is in default under any of the Senior Subordinated Debt
Offering Documents, the MAST Loan Documents or under any other note, indenture,
loan agreement, mortgage, lease, deed, or other agreement to which a Loan Party
is a party or by which it is bound which default that could reasonably be
expected to have a Material Adverse Effect.
     6.19 ERISA Compliance.
          Except as specifically disclosed in Schedule 6.19:
          (a) Each Plan is in compliance in all material respects with the
applicable provisions of ERISA, the Code, the PBA and other federal, provincial
or state law, except where the lack of such compliance could not reasonably be
expected to have a Material Adverse Effect. Each Plan which is intended to
qualify under Section 401(a) of the Code has received a favorable determination
letter from the IRS and to the best knowledge of the Loan Parties, nothing has
occurred which would cause the loss of such qualification. The Loan Parties and
each ERISA Affiliate has made all required contributions to any Plan when due
other than any contributions that could not reasonably be expected to have a
Material Adverse Effect, and no application for a funding waiver or an extension
of any amortization period has been made with respect to any Plan.
          (b) There are no pending or, to the best knowledge of the Loan
Parties, threatened claims, actions or lawsuits, or action by any Governmental
Authority, with respect to any Plan which has resulted or could reasonably be
expected to result in a Material Adverse Effect. There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan which has resulted or could reasonably be expected to result in a
Material Adverse Effect.
          (c) Except as could not reasonably be expected to have a Material
Adverse Effect: (i) no ERISA Event has occurred or is reasonably expected to
occur; (ii) no Pension Plan has any Unfunded Pension Liability; (iii) neither
the Loan Parties nor any ERISA Affiliate has incurred, or reasonably expects to
incur, any liability under Title IV of ERISA with respect to any Pension Plan
(other than premiums due and not delinquent under Section 4007 of ERISA);
(iv) neither the Loan Parties nor any ERISA Affiliate has incurred, or
reasonably expects to incur, any liability (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability) under Section 4201 or 4243 of ERISA with respect to a Multi-employer
Plan; (v) neither the Loan Parties nor any ERISA Affiliate has engaged in a
transaction that could be subject to Section 4069 or 4212(c) of ERISA; and
(vi) no Lien has arisen, choate or inchoate, in respect of a Loan Party or its
property in connection with any Plan (save for contributions amounts not yet
due).
     6.20 Taxes.
          Each Loan Party has filed all federal, provincial, state and other tax
returns and reports required to be filed, and have paid all federal, provincial,
state and other taxes, assessments, fees and other governmental charges levied
or imposed upon them or their properties, income or assets otherwise due and
payable unless (i) such unpaid taxes and

-32-



--------------------------------------------------------------------------------



 




assessments would constitute a Permitted Lien or (ii) such Taxes are being
contested in good faith and there are adequate reserves for such Taxes.
     6.21 Regulated Entities.
          No Consolidated Member nor any Person controlling a Consolidated
Member is an “Investment Company” within the meaning of the Investment Company
Act of 1940. No Consolidated Member is subject to regulation under the Public
Utility Holding Company Act of 1935, the Federal Power Act, the Interstate
Commerce Act, any state public utilities code or law, or any other federal or
state statute or regulation limiting its ability to incur indebtedness.
     6.22 Margin Regulations.
          No Consolidated Member is engaged in the business of purchasing or
selling Margin Stock or extending credit for the purpose of purchasing or
carrying Margin Stock.
     6.23 Copyrights, Patents, Trademarks and Licenses, etc.
          Each Loan Party owns or is licensed or otherwise has the right to use
all of the patents, trademarks, service marks, trade names, copyrights,
contractual franchises, licenses, rights of way, authorizations and other rights
that are reasonably necessary for the operation of its businesses, without
conflict with the rights of any other Person. To the knowledge of the Loan
Parties, no slogan or other advertising device, product, process, method,
substance, part or other material now employed by the Consolidated Members
infringes upon any rights held by any other Person which could reasonably be
expected to have a Material Adverse Effect. No claim or litigation regarding any
of the foregoing is pending or, to the knowledge of the Borrower, threatened,
and no patent, invention, device, application, principle or any statute, law,
rule, regulation, standard or code is pending or, to the knowledge of the Loan
Parties, proposed, which, in either case, could reasonably be expected to have a
Material Adverse Effect.
     6.24 Material Agreements.
          Schedule 6.24 hereto sets forth all Material Contracts to which any
Loan Party is a party or is bound as of the Closing Date.
     6.25 Bank Accounts.
          Schedule 6.25 contains as of the Closing Date a complete and accurate
list of all bank accounts maintained by each Loan Party with any bank or other
financial institution.
     6.26 Governmental Authorization.
          No approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or other Person is
necessary or required in connection with the execution, delivery or performance
by, or enforcement against, a Loan Party of this Agreement or any other Loan
Document.
     6.27 Investment Property.

-33-



--------------------------------------------------------------------------------



 



          (a) Schedule 6.27 sets forth a correct and complete list of all
material Investment Property owned by each Loan Party as of the Closing Date.
Each Loan Party is the legal and beneficial owner of such Investment Property,
as so reflected, free and clear of any Lien (other than Permitted Liens), and
has not sold, granted any option with respect to, assigned or transferred, or
otherwise disposed of any of its rights or interest therein.
          (b) To the extent any Loan Party is the owner of or becomes the issuer
of any Investment Property that is Collateral (each such Person which issues any
such Investment Property being referred to herein as an “Issuer”): (i) the
Issuer’s shareholders that are Loan Parties and the ownership interest of each
such shareholder are as set forth on Schedule 6.27, and each such shareholder is
the registered owner thereof on the books of the Issuer; (ii) the Issuer
acknowledges the Agent’s Lien; (iii) to the extent required to perfect the
Agent’s Liens, such security interest, collateral assignment, Lien, and pledge
in favor of the Agent has been registered on the books of the Issuer for such
purpose as of the Closing Date, and (iv) the Issuer is not aware of any liens,
restrictions, or adverse claims which exist on any such Investment Property
other than the Agent’s Lien.
     6.28 No Material Adverse Change.
          No Material Adverse Effect has occurred since December 31, 2004,
except as otherwise disclosed (a) in the Borrower’s filings with the Securities
and Exchange Commission under the Exchange Act or (b) to Agent and Lenders in
writing prior to the Closing Date.
     6.29 Full Disclosure.
          None of the representations or warranties made by the Loan Party in
the Loan Documents as of the date such representations and warranties are made,
and none of the statements contained in any exhibit, report, statement or
certificate furnished by or on behalf of any Loan Party in connection with the
Loan Documents (including the offering and disclosure materials delivered by or
on behalf of the Loan Parties to the Lenders prior to the Closing Date),
contains any untrue statement of a material fact or omits any material fact
required to be stated therein or necessary to make the statements made therein,
in light of the circumstances under which they are made, not misleading as of
the time when made or delivered.
     6.30 Common Enterprise.
          The successful operation and condition of each of the Loan Parties is
dependent on the continued successful performance of the functions of the group
of Loan Parties as a whole and the successful operation of each Loan Party is
dependent on the successful performance and operation of each of the other Loan
Parties. Each of the Loan Parties expects to derive benefit (and its board of
directors or other governing body has determined that it may reasonably be
expected to derive benefit), directly and indirectly, from successful operations
of each of the other Loan Parties. Each Loan Party expects to derive benefit
(and the boards of directors or other governing body of each such Loan Party
have determined that it may reasonably be expected to derive benefit), directly
and indirectly, from the credit extended by the Lenders to the Loan Parties
hereunder, both in their separate capacities and as members of a group of
companies. Each Loan Party has determined that execution, delivery, and
performance of this

-34-



--------------------------------------------------------------------------------



 




Agreement and any other Loan Documents to be executed by such Loan Party is
within its corporate purpose, will be of direct and indirect benefit to such
Loan Party, and is in its best interest.
     6.31 Anti-Terrorism Laws.
          (a) General. No Loan Party or any of its Affiliates is in violation of
any Anti-Terrorism Law or engages in or conspires to engage in any transaction
that evades or avoids, or has the purpose of evading or avoiding, or attempts to
violate, any of the prohibitions set forth in any Anti-Terrorism Law.
          (b) Executive Order No. 13224.
     (i) No Loan Party or any of its Affiliates is any of the following (each a
“Blocked Person”):
          (1) a Person that is listed in the annex to, or is otherwise subject
to the provisions of, Executive Order No. 13224;
          (2) a Person owned or controlled by, or acting for or on behalf of,
any Person that is listed in the annex to, or is otherwise subject to the
provisions of, Executive Order No. 13224;
          (3) a Person or entity with which any bank or other financial
institution is prohibited from dealing or otherwise engaging in any transaction
by any Anti-Terrorism Law;
          (4) a Person or entity that commits, threatens or conspires to commit
or supports “terrorism” as defined in Executive Order No. 13224;
          (5) a Person or entity that is named as a “specially designated
national” on the most current list published by the U.S. Treasury Department
Office of Foreign Asset Control at its official website or any replacement
website or other replacement official publication of such list; or
          (6) a Person or entity who is affiliated with a Person or entity
listed above.
          (c) No Loan Party or any of its Affiliates (i) conducts any business
or engages in making or receiving any contribution of funds, goods or services
to or for the benefit of any Blocked Person or (ii) deals in, or otherwise
engages in any transaction relating to, any property or interests in property
blocked pursuant to Executive Order No. 13224.

-35-



--------------------------------------------------------------------------------



 



ARTICLE 7
AFFIRMATIVE AND NEGATIVE COVENANTS
          Each Loan Party covenants to Agent and each Lender that so long as any
of the Obligations remain outstanding or this Agreement or any of the
Commitments are in effect:
     7.1 Taxes and Other Obligations.
          Each Consolidated Member shall (a) file when due (after taking into
account any applicable extensions) all tax returns and other reports which it is
required to file; (b) pay, or provide for the payment, when due, of all taxes,
fees, assessments and other governmental charges against it or upon its
property, income and franchises, make all required withholding and other tax
deposits, and provide to Agent and the Lenders, upon request, satisfactory
evidence of its timely compliance with the foregoing; and (c) pay when due all
Debt owed by it and all valid claims of materialmen, mechanics, carriers,
warehousemen, landlords, processors and other like Persons, and all other
indebtedness owed by it and perform and discharge in a timely manner all other
obligations undertaken by it; provided, however, so long as a Loan Party has
notified Agent in writing, no Consolidated Member need pay any tax, fee,
assessment, or governmental charge (i) it is contesting in good faith by
appropriate proceedings diligently pursued, (ii) as to which a Consolidated
Member has established proper reserves as required under GAAP, and (iii) the
nonpayment of which does not result in the imposition of a Lien (other than a
Permitted Lien).
     7.2 Legal Existence and Good Standing.
          Each Consolidated Member shall maintain its legal existence and its
qualification and good standing in all jurisdictions in which the failure to
maintain such existence and qualification or good standing could reasonably be
expected to have a Material Adverse Effect.
     7.3 Compliance with Law and Agreements; Maintenance of Licenses.
          Each Consolidated Member shall comply in all respects with all
Requirements of Law of any Governmental Authority having jurisdiction over it or
its business (including the Federal Fair Labor Standards Act and all
Environmental Laws) except where the failure to comply could not reasonably be
expected to have a Material Adverse Effect. Each Consolidated Member shall
obtain and maintain all licenses, permits, franchises, and governmental
authorizations necessary to own its property and to conduct its business as
conducted on the Closing Date. No Consolidated Member shall modify, amend or
alter its certificate or articles of incorporation, or its limited liability
company operating agreement or limited partnership agreement, as applicable,
other than in a manner which does not adversely affect the rights of the Lenders
or the Agent.
     7.4 Maintenance of Property; Inspection of Property.
          (a) Each Consolidated Member shall maintain all of its property
necessary and useful in the conduct of its business, in good operating condition
and repair in accordance

-36-



--------------------------------------------------------------------------------



 




with the standard of the Borrower’s industry and consistent with the Borrower’s
or Subsidiary’s past conduct, ordinary wear and tear excepted.
          (b) Each Consolidated Member shall permit representatives and
independent contractors of the Agent or a Lender (in the case of the Agent, at
the expense of the Borrower not to exceed three (3) times per calendar year for
field exams and appraisals of the Collateral within the United States and Canada
unless an Event of Default has occurred and is continuing, and in the case of
any Lender, at such Lender’s expense) to visit and inspect any of its
properties, to appraise the Collateral, to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom and to discuss
its affairs, finances and accounts with its directors, officers and independent
public accountants, at such reasonable times during normal business hours and as
soon as may be reasonably desired, upon reasonable advance notice to such
Consolidated Member and such visits and inspections shall not interfere
materially with the business of any such Consolidated Member; provided, that if
the Borrower shall have maintained a Fixed Charge Coverage Ratio of more than
1.0 to 1.0 for a period of at least thirty (30) consecutive days, for so long
thereafter that Borrower maintains such Fixed Charge Coverage Ratio, the
Borrower shall not be responsible for the Agent’s costs of more than two
(2) such appraisals during any calendar year; provided, further, that at any
time an Event of Default exists, the Agent or any Lender may do any of the
foregoing at the expense of the Loan Parties at any time during normal business
hours and without advance notice.
     7.5 Insurance.
          (a) Each Loan Party shall maintain with financially sound and
reputable insurers, and in the manners as are customarily insured against by
similar business owning such properties similarly situated, insurance against
loss or damage by fire with extended coverage; theft, burglary, pilferage and
loss in transit; public liability and third party property damage; larceny,
embezzlement or other criminal liability; business interruption; public
liability and third party property damage; and such other hazards or of such
other types as is customary for Persons engaged in the same or similar business,
as Agent, in its discretion, or acting at the direction of the Required Lenders,
shall reasonably specify, in amounts, and under policies reasonably acceptable
to Agent and the Required Lenders. Without limiting the foregoing, in the event
that any Inventory or Equipment is located within an area that has been
identified by the Director of the Federal Emergency Management Agency as a
Special Flood Hazard Area (“SFHA”), the Loan Parties shall purchase and maintain
flood insurance on any such Equipment and Inventory located in a SFHA.
          (b) Each of the Loan Parties shall cause Agent, for the benefit of
Agent and the Lenders, to be named as secured party or mortgagee and sole loss
payee or additional insured on all insurance policies covering Collateral, in a
manner reasonably acceptable to Agent. Each policy of insurance shall contain a
clause or endorsement requiring the insurer to give not less than thirty
(30) days prior written notice to Agent in the event of cancellation of the
policy for any reason whatsoever and a clause or endorsement stating that the
interest of Agent shall not be impaired or invalidated by any act or neglect of
the insured Person or the owner of any premises for purposes more hazardous than
are permitted by such policy. All premiums for such insurance shall be paid by
the Borrower when due, and certificates of insurance and, if requested by Agent
or any Lender, photocopies of the policies, shall be delivered to Agent, in each
case in

-37-



--------------------------------------------------------------------------------



 




sufficient quantity for distribution by the Agent to each of the Lenders. If any
Loan Party fails to procure such insurance or to pay the premiums therefor when
due, the Agent may, and at the direction of the Required Lenders shall, do so
from the proceeds of Revolving Loans.
     7.6 Insurance and Condemnation Proceeds.
          Each Loan Party shall promptly upon becoming aware, notify the Agent
and the Lenders of any material loss, damage, or destruction to the Collateral,
whether or not covered by insurance. Agent is hereby authorized to collect all
insurance and condemnation proceeds in respect of Collateral directly and to
apply or remit them as follows:
     (i) With respect to insurance and condemnation proceeds relating to
Collateral other than Fixed Assets, after deducting from such proceeds the
reasonable expenses, if any, incurred by the Agent in the collection or handling
thereof, the Agent shall apply such proceeds, ratably, to the reduction of the
Obligations in the order provided for in Section 3.9.
     (ii) With respect to insurance and condemnation proceeds relating to
Collateral consisting of Fixed Assets, the Agent shall permit or require
affected Loan Party to use such proceeds, or any part thereof, to replace,
repair, restore or rebuild the relevant Fixed Assets in a diligent and
expeditious manner with materials and workmanship of substantially the same
quality as existed before the loss, damage or destruction so long as (1) no
Default or Event of Default has occurred and is continuing, (2) the aggregate
proceeds do not exceed $500,000 and (3) such Loan Party first, for such repairs
using insurance and condemnation proceeds in excess of $100,000 (i) provides
Agent and the Required Lenders with plans and specifications for any such repair
or restoration which shall be reasonably satisfactory to Agent and the Required
Lenders and (ii) demonstrates to the reasonable satisfaction of Agent and the
Required Lenders that the funds available to it will be sufficient to complete
such project in the manner provided therein. In all other circumstances, the
Agent shall apply such insurance and condemnation proceeds, ratably, to the
reduction of the Obligations in the order provided for in Section 3.9.
     7.7 Environmental Laws.
          (a) Each Loan Party shall conduct, and shall cause each other
Consolidated Member to conduct, its business in compliance with all
Environmental Laws applicable to it, including those relating to the generation,
handling, use, storage, and disposal of any Contaminant, except where the
failure to so comply could not reasonably be expected to have a Material Adverse
Effect. Each Loan Party shall take, and shall cause each other Consolidated
Member to take, prompt and appropriate action to respond to any non-compliance
with Environmental Laws and shall regularly report to the Agent on such
response.
          (b) Without limiting the generality of the foregoing, each Loan Party
shall submit to the Agent and the Lenders annually, commencing on the first
Anniversary Date, and on each Anniversary Date thereafter, an update of the
status of each material environmental

-38-



--------------------------------------------------------------------------------



 




compliance or liability issue, if any, concerning any Consolidated Member or any
of their respective properties or operations (whether past or present). Agent or
any Lender may request, in which case the Loan Parties will promptly furnish or
cause to be furnished to Agent, copies of technical reports prepared by the
Borrower and its communications with any Governmental Authority to determine
whether the Borrower or any of its Subsidiaries is proceeding reasonably to
correct, cure or contest in good faith any such alleged non-compliance or
environmental liability. Where a material non-compliance or alleged
non-compliance by a Governmental Authority with Environmental Laws has occurred,
the Loan Parties shall, at Agent’s or the Required Lenders’ request and at the
Loan Parties’ expense, (i) retain an independent environmental engineer
acceptable to Agent to evaluate the site, including tests if appropriate, and
prepare and deliver to Agent, in sufficient quantity for distribution by Agent
to the Lenders, a report setting forth the results of such evaluation, a
proposed plan for responding to any environmental problems described therein,
and an estimate of the costs thereof, and (ii) provide to Agent and the Lenders
a supplemental report of such engineer whenever the scope of the environmental
problems, or the response thereto or the estimated costs thereof, shall increase
in any material respect.
          (c) The Agent and its representatives will have the right at any
reasonable time (accompanied by a representative of the Borrower) to enter and
visit the Real Estate and any other place where any property of any Consolidated
Member is located for the purposes of observing the Real Estate, taking and
removing soil or groundwater samples, and conducting tests on any part of the
Real Estate. The Agent is under no duty, however, to visit or observe the Real
Estate or to conduct tests, and any such acts by the Agent will be solely for
the purposes of protecting the Agent’s Liens and preserving the Agent and the
Lenders’ rights under the Loan Documents. No site visit, observation or testing
by the Agent and the Lenders will result in a waiver of any Default or Event of
Default or impose any liability on the Agent or the Lenders. In no event will
any site visit, observation or testing by the Agent be a representation that
hazardous substances are or are not present in, on or under the Real Estate, or
that there has been or will be compliance with any Environmental Law. No
Consolidated Member nor any other party is entitled to rely on any site visit,
observation or testing by the Agent. The Agent and the Lenders owe no duty of
care to protect the Consolidated Members or any other party against, or to
inform any Consolidated Member or any other party of, any hazardous substances
or any other adverse condition affecting the Real Estate. The Agent may in its
discretion disclose to a Consolidated Member or to any other party if so
required by law any report or findings made as a result of, or in connection
with, any site visit, observation or testing by the Agent. The Loan Parties
understand and agree that the Agent makes no warranty or representation to the
Consolidated Members or any other party regarding the truth, accuracy or
completeness of any such report or findings that may be disclosed. The Loan
Parties also understand that depending on the results of any site visit,
observation or testing by the Agent and disclosed to any Consolidated Member, a
Consolidated Member may have a legal obligation to notify one or more
environmental agencies of the results, that such reporting requirements are
site-specific, and are to be evaluated by the Consolidated Members without
advice or assistance from the Agent. In each instance, the Agent will give the
Borrower reasonable notice before entering the Real Estate or any other place
the Agent is permitted to enter under this Section 7.7(c). The Agent will make
reasonable efforts to avoid interfering with any Consolidated Member’s use of
the Real Estate or any other property in exercising any rights provided
hereunder.

-39-



--------------------------------------------------------------------------------



 



     7.8 Compliance with ERISA.
          Except as could not reasonably be expected to have a Material Adverse
Effect, each Loan Party shall, and shall cause each of its ERISA Affiliates to:
(a) maintain each Plan in compliance in all material respects with the
applicable provisions of ERISA, the Code, the PBA and other federal, provincial
or state law; (b) cause each Plan which is qualified under Section 401 (a) of
the Code to maintain such qualification; (c) make all required contributions to
any Plan subject to Section 412 of the Code; (d) not engage in a prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan; (e) not engage in a transaction that could be subject to Section 4069
or 4212(c) of ERISA and (f) not permit any Lien, choate or inchoate, to arise or
exist in connection with any Plan (save for contribution amounts not yet due).
     7.9 Asset Dispositions, Mergers, Dissolutions.
          (a) No Loan Party shall transfer, sell, assign, lease as lessor, or
otherwise dispose of all or any part of its property (including any Collateral),
except, when no Default or Event of Default exists and would not result
therefrom, (i) for sales of Inventory in the ordinary course of its business;
(ii) dispositions of Equipment which (x) is replaced with Equipment of like
kind, function and value, provided the replacement Equipment shall be acquired
prior to or substantially contemporaneously with any disposition of the
Equipment that is to be replaced, and the replacement Equipment shall be free
and clear of Liens other than Permitted Liens or (y) are in the ordinary course
of its business and involve Equipment that is obsolete or no longer useable by
the Borrower in its business but only if the aggregate orderly liquidation value
of all such Equipment disposed of in any Fiscal Year does not exceed $500,000;
or (iii) the Permitted Mexico Facility Disposition.
          (b) No Loan Party shall enter into a transaction of merger,
reorganization, consolidation or amalgamation except, when no Default or Event
of Default exists and would not result therefrom, that (i) any Domestic
Subsidiary may merge into Borrower, with the Borrower as the survivor of such
merger; (ii) any Domestic Subsidiary may merge into any other Domestic
Subsidiary, provided that if a Borrowing Base Party is a party to such merger it
shall be the survivor of such merger; and (iii) any Loan Party that is not a
Borrowing Base Party may merge into another Person that is not a Subsidiary if
the Loan Party is the surviving party to such merger, provided that the
requirements of the Security Agreement are at all times satisfied and such
merger does not violate any other provision of this Agreement. With respect to
the currently contemplated merger of HP Intellectual Corp. into Applica Consumer
Products, the Borrower shall promptly be advise the Agent after the consummation
of such merger that such merger has occurred and shall take such steps as the
Agent may reasonably request from time to time to ensure the continued
perfection and priority of the Agent’s Liens with respect to the assets of HP
Intellectual Corp. (including all patents, trademarks and other items of
intellectual property) and Applied Consumer Products shall take all of the
assets of HP Intellectual Corp. as part of such merger subject to all of the
Liens in favor of the Agent.
          (c) As long as no Default or Event of Default exists or would result
therefrom and provided the Borrower gives the Agent and the Lenders at least
five (5) Business Days prior written notice, a Loan Party, other than a
Borrowing Base Party, may wind-up, dissolve, or

-40-



--------------------------------------------------------------------------------



 




liquidate if none of the Collateral (except Collateral having a fair value of
$200,000 or less, in aggregate) is sold or otherwise disposed of except on terms
acceptable to the Agent (acting at the direction or with the consent of the
Required Lenders), any proceeds of Collateral in connection with any such
winding-up, dissolution or liquidation are promptly remitted to the Agent for
application to the Obligations, and any remaining property not sold or otherwise
disposed of is transferred to the Borrower or another Loan Party subject to the
Agent’s Liens.
     7.10 Distributions; Capital Change; Restricted Investments.
          No Loan Party shall (i) directly or indirectly declare or make, or
incur any liability to make, any Distribution, except Distributions by a Loan
Party to another Loan Party, (ii) make any change in its capital structure which
could have a Material Adverse Effect or (iii) make or have any Restricted
Investment.
     7.11 Acquisitions.
          No Loan Party shall make any Acquisition other than a Permitted
Acquisition.
     7.12 Third Party Guaranties.
          No Loan Party shall make, issue, or become liable on any Guaranty,
except (a) Guaranties of the Obligations in favor of the Agent, (b) unsecured
Guaranties of Debt incurred by a Foreign Subsidiary in an aggregate principal
amount at any time outstanding not to exceed $40,000,000, or (c) Guaranties of
the MAST Debt.
     7.13 Debt.
          No Loan Party shall incur or maintain any Debt, other than: (a) the
Obligations; (b) Debt described on Schedule 6.9; (c) Capital Leases of Equipment
and purchase money secured Debt incurred to purchase Equipment provided that
(i) Liens securing the same attach only to the Equipment acquired by the
incurrence of such Debt, and (ii) the aggregate amount of such Debt (including
Capital Leases) outstanding does not exceed $5,000,000 at any time; (d) Debt
consisting of intercompany loans and advances made between the Loan Parties to
the extent consistent with Section 7.29; (e) Debt evidencing a refunding,
renewal or extension of the Debt described on Schedule 6.9; provided that
(i) the principal amount thereof is not increased, (ii) the Liens, if any,
securing such refunded, renewed or extended Debt do not attach to any assets in
addition to those assets, if any, securing the Debt to be refunded, renewed or
extended, (iii) no Person that is not an obligor or guarantor of such Debt as of
the Closing Date shall become an obligor or guarantor thereof, and (iv) the
terms of such refunding, renewal or extension are not materially less favorable
to such Consolidated Member, the Agent or the Lenders than the original Debt;
(f) Debt in respect of Hedge Agreements entered into for non-speculative
purposes related to hedging interest rates, currency values and commodities in
connection with the Core Business; (g) the endorsement of negotiable instruments
for deposit or collection or similar transactions in the ordinary course of
business; (h) Debt arising by reason of Guaranties by a Loan Party permitted
under Section 7.12(b); (i) the MAST Debt in a principal amount not to exceed
$20,000,000, less any principal payments on the MAST Debt from time to time; and
(j) other unsecured Debt in an aggregate principal amount at any time
outstanding not to exceed $1,000,000.

-41-



--------------------------------------------------------------------------------



 



     7.14 Prepayment.
          No Loan Party shall prepay voluntarily any Debt, except (a) the
Obligations in accordance with the terms of this Agreement or (b) Permitted
Senior Subordinated Debt Prepayments.
     7.15 Transactions with Affiliates.
          Except as permitted under Section 7.9, Section 7.10, Section 7.12 or
Section 7.13 and except as set forth below, no Loan Party shall sell, transfer,
distribute, or pay any money or property, including, but not limited to, any
fees or expenses of any nature (including, but not limited to, any fees or
expenses for management services) to any Affiliate that is not a Loan Party or
lend or advance money or property to any Affiliate that is not a Loan Party, or
invest in (by capital contribution or otherwise) or purchase or repurchase any
Capital Stock or indebtedness, or any property, of any Affiliate that is not a
Loan Party, or become liable on any Guaranty of the indebtedness, dividends, or
other obligations of any Affiliate that is not a Loan Party. Notwithstanding the
foregoing, if no Default or Event of Default is in existence or would result
therefrom, any Consolidated Member may engage in transactions with an Affiliate
in the ordinary course of such Consolidated Member’s business consistent with
past practices and upon terms no less favorable to such Consolidated Member than
would be obtained in a comparable arm’s-length transaction with a third party
who is not an Affiliate.
     7.16 Borrowing Base Certificates.
          The Borrower shall deliver to the Agent (and the Agent shall on
request from a Lender, promptly deliver to such Lender) a Borrowing Base
Certificate each day, prepared as of the close of business of the previous day.
     7.17 Reserved.
     7.18 Obligated Party Guaranties.
          Each Obligated Party, other than the Borrower, shall guarantee payment
and performance of the Obligations pursuant to a Guaranty (including the Applica
Canada Guaranty and the Applica Asia Guaranty) in form and substance
satisfactory to the Agent, duly executed by each such Loan Party.
     7.19 Reserved.

-42-



--------------------------------------------------------------------------------



 



     7.20 Investment Banking and Finder’s Fees.
          No Consolidated Member shall pay or agree to pay, or reimburse any
other party with respect to, any investment banking or similar or related fee,
underwriter’s fee, finder’s fee, or broker’s fee to any Person in connection
with this Agreement. The Loan Parties shall defend and indemnify the Agent and
the Lenders and their affiliates against and hold them harmless from all claims
of any Person that a Consolidated Member is obligated to pay for any such fees,
and all costs and expenses (including attorneys’ fees) incurred by the Agent
and/or any Lender and their affiliates in connection therewith.
     7.21 Business Conducted.
          The Consolidated Members shall not and shall not permit any of its
Subsidiaries to, engage directly or indirectly, in any line of business other
than the Core Business or those businesses that reasonably and rationally
develop from such Core Business from time to time.
     7.22 Liens.
          No Loan Party shall create, incur, assume, or permit to exist any Lien
on any property now owned or hereafter acquired by any of them, except
(a) Permitted Liens, and (b) Liens securing Capital Leases and purchase money
Debt permitted in Section 7.13.
     7.23 Sale and Leaseback Transactions.
          No Loan Party shall, directly or indirectly, enter into any
arrangement with any Person providing for a Loan Party to lease or rent property
that a Loan Party has sold or will sell or otherwise transfer to such Person,
except with respect to the Permitted Mexico Facility Disposition.
     7.24 New Subsidiaries.
          The Loan Parties shall not, directly or indirectly, organize, create,
acquire, or permit to exist any Subsidiary except as permitted by this
Section 7.24. The Loan Parties shall (a) in the event of the acquisition or
creation of any Subsidiary (a “New Subsidiary”) cause to be delivered to Agent,
for the benefit of itself and the Lenders, a Pledge Agreement with respect to
the Capital Stock of such New Subsidiary substantially in the form of the Pledge
Agreement executed and delivered to Agent on the Closing Date within thirty
(30) Business Days of the acquisition or creation of a Subsidiary, provided,
that if such New Subsidiary is a Foreign Subsidiary, such pledge of Capital
Stock shall be limited to 65% of the outstanding voting stock of such New
Subsidiary and shall only be required if it is a Direct Foreign Subsidiary;
(b) in the event of the acquisition or creation of any Domestic Subsidiary,
cause to be delivered to the Agent, for the benefit of itself and the Lenders,
each of the following, in each case to be duly executed and delivered by such
Subsidiary within thirty (30) Business Days of the acquisition or creation of
such Subsidiary (i) a Subsidiary Guaranty, (ii) a security agreement in
substantially the form of the Security Agreement, (iii) if such Subsidiary has
any material leased locations, a Collateral Access Agreement with respect
thereto, and (iv) if such Subsidiary owns any real property, a mortgage or deed
of trust in respect of such real property, executed by such Subsidiary in form
and substance acceptable to the Agent; and (c) in the event of the acquisition

-43-



--------------------------------------------------------------------------------



 




or creation of any Subsidiary subject to the provisions of clauses (a) or
(b) above, cause to be delivered to Agent for the benefit of the Lenders each of
the following within the time periods indicated therein: (i) an opinion of
counsel to such Subsidiary dated as of the date of the delivery of the other
documents required to be delivered pursuant to this Section 7.24 and addressed
to the Agent and Lenders, in form and substance identical to the opinion of
counsel delivered pursuant to Section 8.1(a)(xviii) hereof on the Closing Date
with respect to any Guarantor; and (ii) current certified copies of the
Organizational Documents and Operating Documents of such Subsidiary, minutes of
duly called and conducted meetings (or duly effected consent actions) of the
Board of Directors, or appropriate committees thereof (and, if required by such
Organizational Documents or Operating Documents or by applicable law, of the
shareholders), of such Subsidiary authorizing it to enter into the agreements
required under this Section 7.24 and evidence satisfactory to Agent
(confirmation of the receipt of which will be provided by Agent to the Lenders)
that such Subsidiary is Solvent as of such date after giving effect to such
Guaranty, Security Agreement and Pledge Agreement.
     7.25 Fiscal Year.
          The Borrower shall not change, and shall not permit any other Loan
Party to change, its Fiscal Year.
     7.26 Senior Subordinated Debt.
          On or before April 30, 2008, the Borrower shall have retired,
defeased, refinanced (on terms reasonably acceptable to the Required Lenders)
the Senior Subordinated Debt or extended the maturity date of the Senior
Subordinated Debt beyond the Stated Termination Date.
     7.27 Minimum Fixed Charge Coverage Ratio.
          On each Fixed Charge Measurement Date that occurs, the Borrower shall
maintain a Fixed Charge Coverage Ratio of not less than 1.0 to 1.0, calculated
as of such Fixed Charge Measurement Date. Once activated, the Fixed Charge
Coverage Ratio requirement of this Section 7.27 shall remain in effect until
such time as (a) Borrower has achieved the Fixed Charge Availability
Requirements for two (2) consecutive calendar months and (b) no Default or Event
of Default then exists.
     7.28 Use of Proceeds.
          The Loan proceeds shall be used by the Borrower solely for one or more
of the following purposes: (i) to pay any of the Obligations, (ii) to satisfy
reimbursement Debt in respect of Letters of Credit and (iii) to finance the
ongoing working capital and other general corporate purposes of the Borrower, of
Applica Consumer Products to the extent of the Applica Consumer Products Formula
Amount at any date, of Applica Canada to the extent of the Applica Canada
Formula Amount at any date and of Applica Americas to the extent of the Applica
Americas Formula Amount at any date. The financing of the ongoing working
capital and other general corporate purposes of Loan Parties other than the
Borrower, Applica Consumer Products and Applica Canada shall be provided solely
by Applica Consumer Products to the extent expressly permitted under the terms
of this Agreement. In no event shall any portion of the Loan proceeds be used by
a Loan Party or any Subsidiary, directly or indirectly, to purchase or carry

-44-



--------------------------------------------------------------------------------



 




Margin Stock, to repay or otherwise refinance indebtedness of a Loan Party or
others incurred to purchase or carry Margin Stock, to extend credit for the
purpose of purchasing or carrying any Margin Stock, or to acquire any security
in any transaction that is subject to Section 13 or 14 of the Exchange Act,
other than a Permitted Acquisition.
     7.29 Changes to Senior Subordinated Debt Offering Documents.
          The Loan Parties shall not modify or amend the terms of the Senior
Subordinated Debt Offering Documents if the effect of such amendment would be
to: (a) increase the maximum principal amount of the Debt thereunder or the
interest rate payable in respect thereof; (b) change the dates upon which
payments of principal or interest are due under the Senior Subordinated Debt
Offering Documents; (c) modify any event of default or add any covenant with
respect to such Debt; (d) modify the payment, redemption or prepayment
provisions of such Debt; (e) modify the subordination provisions under the
Senior Subordinated Debt Offering Documents; or (f) modify any other term of the
Senior Subordinated Debt Offering Documents if such modification would
materially increase the obligations of any obligor thereunder or confer
additional material rights to the holder of such Debt in a manner adverse to the
Loan Parties any of the other Consolidated Members, Agent or any Lender.
     7.30 Anti-Terrorism Laws.
          No Loan Party shall conduct any business or engage in any transaction
or dealing with any Blocked Person (as defined in Section 6.31(b)), including
the making or receiving any contribution of funds, goods or services to or for
the benefit of any Blocked Person; deal in, or otherwise engage in any
transaction relating to, any property or interests in property blocked pursuant
to Executive Order No. 13224; or engage in or conspire to engage in any
transaction with the intent to evade, avoid or violate, any of the prohibitions
set forth in Executive Order No. 13224 or the USA Patriot Act. Loan Parties
shall deliver to Agent and Lenders any certification or other evidence
reasonably requested from time to time by Agent or any Lender confirming Loan
Parties’ compliance with this Section 7.30.
     7.31 Intercompany Security Interest.
          At any time that Applica Consumer Products shall have a Tangible Net
Worth of less than $250,000,000, upon Agent’s request, each Loan Party (other
than the Borrower) shall enter into a security agreement pursuant to such each
Loan Party shall grant to the Borrower a security interest in such Loan Party’s
assets that constitute Collateral to secure all Intercompany Accounts owing by
it from time to time to the Borrower and the Borrower shall collaterally assign
such security interest to the Agent for the benefit of the Lenders as additional
security for the Obligations.
     7.32 Applica Canada and Applica Americas Blocked Accounts.
          For so long as (i) no Event of Default has occurred and is continuing
and (ii) Availability is at all times at least $10,000,000, Applica Canada may
retain all cash balances contained in the Applica Canada Blocked Account and
Applica Americas may retain all cash balances in the Applica Americas Blocked
Account. After the occurrence of an Event of Default or at any time on or after
the date on which Availability is less than $10,000,000, Applica

-45-



--------------------------------------------------------------------------------



 




Canada and Applica Americas shall not be entitled to retain any such balances
and the Agent shall have the sole and exclusive right to withdraw funds from
time to time in the Applica Canada Blocked Account and Applica Americas Blocked
Account and all amounts so collected by the Agent shall be remitted to the
Payment Account in accordance with Section 3.7.
     7.33 MAST Loan Documents.
          The Borrower will not agree or consent to amend or modify any of the
MAST Loan Documents if as a result thereof MAST would be in breach of its
covenants in the MAST Intercreditor Agreement; agree to shorten the maturity
date for the payment of any of the MAST Debt; fail to provide prompt written
notice to Agent of any amendment to or modification of any of the MAST Loan
Documents, including any amendment or modification that would have the effect of
extending the maturity date for payment of the MAST Debt; or make any voluntary
or any mandatory prepayments of the MAST Debt or make payments due upon default
or acceleration in respect of the MAST Debt, except as expressly permitted under
the MAST Intercreditor Agreement. The Borrower covenants and agrees that it will
furnish to the Agent prompt written notice of the occurrence of any Default or
Event of Default as defined in and occurring under the MAST Loan Documents.
     7.34 Applica Asia Covenants.
          (a) Applica Asia may from time to time be requested by Applica
Consumer Products and Applica Canada to collect, or otherwise be in possession
of, payments in respect of Accounts of Applica Consumer Products or Applica
Canada owing by certain customers of Applica Consumer Products or Applica Canada
to which goods are sold and delivered from locations outside of the United
States and Canada to a customer in the United States or Canada (each such
Account of Applica Consumer Products or Applica Canada being referred to as an
“Applica Asia Serviced Account”). The Borrower shall promptly notify the Agent
in writing of each Account of Applica Consumer Products or Applica Canada that
is an Applica Asia Serviced Account, to the extent that any such Account is to
be included in the Borrowing Base, at the time that any such Account is included
in the Borrowing Base. Applica Asia shall promptly cause all payments received
by it with respect to any Applica Asia Serviced Accounts to be deposited into
one or more depository accounts (with each such depository account to be subject
to the Applica Asia Blocked Account Agreements, to be entered into, in
accordance with Section 7.35, on or before January 31, 2006) and shall cause
each depository bank in which it may deposit any such payments or proceeds to be
automatically wire transferred to the Payment Account or such other bank account
as may be designated by the Agent in writing from time to time. Pending any such
remittance to the Agent, Applica Asia shall hold all such payments (and any
other proceeds of Collateral in its possession from time to time) as the bailee
and agent, for Lien perfection purposes, of the Agent and Lenders and in trust
for the benefit of the Agent and Lenders. Applica Asia shall not commingle any
other monies with any payments received in respect of the Applica Asia Serviced
Accounts, except other proceeds of Collateral, and shall promptly remit all such
payments and other Collateral proceeds to the Agent for application to the
Obligations in accordance with the terms of this Agreement. Each such remittance
by Applica Asia shall be without setoff, deduction or recoupment. In no event
shall Applica Asia permit any Lien or other encumbrance to exist with respect to
any depository account into which it may deposit such payments or Collateral
proceeds. If payments are received by Applica Asia from any customer

-46-



--------------------------------------------------------------------------------



 




of Applica Consumer Products or Applica Canada in a currency other than Dollars,
Applica Asia shall promptly remit to the Agent, in accordance with the foregoing
terms of this Section, the Dollar Equivalent of the currency received by Applica
Asia.
          (b) Applica Asia, Applica Consumer Products and Applica Canada
acknowledge, represent, stipulate and agree that (i) all goods sold and
delivered by Applica Consumer Products to any Person, irrespective of the name
under which any invoice is rendered for such sale or the identity of the
Obligated Party that may collect any amount owing in connection with any such
sale, shall be and constitute Accounts owned solely by Applica Consumer Products
and all such invoices shall in any event indicate on their face that amounts due
and payable in connection with such sale shall be due and owing to Applica
Consumer Products or Applica Asia on behalf of Applica Consumer Products,
whether or not amounts owing in connection therewith are to be remitted to or
are collected by Applica Asia; (ii) all goods sold and delivered by Applica
Canada to any Person, irrespective of the name under which any invoice is
rendered for such sale or the identity of the Obligated Party that may collect
any amount owing in connection with any such sale, shall be and constitute
Accounts owned solely by Applica Canada and all such invoices shall in any event
indicate on their face that amounts due and payable in connection with such sale
shall be due and owing to Applica Canada or to Applica Asia on behalf of Applica
Canada, whether or not amounts owing in connection therewith are to be remitted
to or are collected by Applica Asia; and (iii) all invoices with respect to any
Applica Asia Serviced Account shall show the seller and payee on the face of the
invoice as Applica Canada or Applica Consumer Products, as appropriate, or
Applica Asia “as agent” for either of them.
          (c) Applica Asia hereby subordinates any and all liabilities, claims
or Debts at any time or times owing by Applica Consumer Products or Applica
Canada to Applica Asia, whether now owed or hereafter incurred or arising,
whether evidenced by any note, instrument or other agreement and whether arising
under the applicable Agency Agreement or otherwise, to the full and final
payment of the Obligations, provided that, prior to the occurrence of any Event
of Default, Applica Consumer Products and Applica Canada are authorized to make
payments to Applica Asia pursuant to the terms of the applicable Agency
Agreement as in effect on the date hereof or as hereafter amended with the
consent of the Agent.
     7.35 Post-Closing Covenants.
          After the Closing Date, the Loan Parties shall cooperate with the
Agent and Lenders, diligently and in good faith, to cause to be executed,
delivered or otherwise procured for the benefit of itself and Lenders, the
following documents and agreements:
          (a) Not later than January 31, 2006, all In-Transit Perfection
Documents;
          (b) Not later than January 31, 2006, the Applica Asia Documents;
          (c) Not later than January 31, 2006, Collateral Access Agreements from
each landlord, processor or warehouseman at whose premises any of the Collateral
may be located from time to time;
          (d) Not later than January 20, 2006, such filings and documents as may
be

-47-



--------------------------------------------------------------------------------



 




necessary to perfect the Agent’s Liens with respect to any assets of a Loan
Party located in the Commonwealth of Puerto Rico and the execution of the
Applica Americas Blocked Account Agreement with Bank to establish the Applica
Americas Blocked Account for deposit of payments from Applica Americas
customers; and
          (e) Not later than January 31, 2006, evidence that all required
Florida documentary stamps and other taxes have been paid by the Loan Parties in
connection with the filing of any UCC-1 financing statements or other Lien
perfection documents in any jurisdiction or with any Governmental Authority.
     7.36 Further Assurances.
          The Loan Parties shall execute and deliver, or cause to be executed
and delivered, to the Agent such documents and agreements, and shall take or
cause to be taken such actions as the Agent may, from time to time, reasonably
request to carry out the terms and conditions of this Agreement and the other
Loan Documents.
ARTICLE 8
CONDITIONS OF LENDING
     8.1 Conditions Precedent to Making of Initial Loans.
          The obligation of the Lenders to make the initial Loans hereunder, and
the obligation of the Agent to cause the Letter of Credit Issuer to issue the
initial Letter of Credit or Credit Support hereunder, are subject to the
following conditions precedent having been satisfied in a manner satisfactory to
the Agent and each Lender:
          (a) The Agent shall have received each of the following documents, all
of which shall be satisfactory in form and substance to the Agent and the
Lenders:
     (i) certified copies of the certificate of incorporation, certificate of
the organizational document of each of the Loan Parties, with all amendments, if
any, certified by the appropriate Governmental Authority (provided that upon
request by any Loan Party and with the consent of the Agent, any such certified
certificate of incorporation, certificate of limited partnership, or comparable
organizational document for such Loan Party to the extent not provided on the
Closing Date, may be provided within thirty (30) days of the Closing Date, so
long as that an uncertified copy thereof has been delivered to the Agent
together with a written statement by a Responsible Officer confirming that such
copy is true, correct, and complete), and the bylaws, regulations, operating
agreement, or similar governing document of each Loan Party, in each case
certified by the corporate secretary, general partner, or comparable authorized
representative of such Loan Party, as being true and correct and in effect on
the Closing Date;
     (ii) certificates of incumbency and specimen signatures with respect to
each Person authorized to execute and deliver this Agreement and the other Loan
Documents on behalf of each Loan Party and each other Person executing any

-48-



--------------------------------------------------------------------------------



 



document, certificate, or instrument to be delivered in connection with this
Agreement and the other Loan Documents and, in the case of the Borrower, to
request Borrowings and the issuance of Letters of Credit or Credit Support;
     (iii) a certificate evidencing the existence of each Loan Party, and
certificates evidencing the good standing of each Loan Party in the jurisdiction
of its organization and in each other jurisdiction in which it is required to be
qualified as a foreign business entity to transact its business as presently
conducted, provided that upon request by any Loan Party and with the consent of
the Agent, certificates of good standing for any Loan Party from a Governmental
Authority other than the jurisdiction of its organization and chief executive
office, to the extent not provided on the Closing Date, may be provided within
thirty (30) days of the Closing Date;
     (iv) this Agreement and the other Loan Documents (excluding those Loan
Documents referred to in Section 7.35) duly executed and delivered by each Loan
Party and each other Person that is a party thereto;
     (v) certified copies of all action taken by each Loan Party to authorize
the execution, delivery, and performance of this Agreement, the other Loan
Documents, and with respect to the Borrower, the Borrowings and the issuance of
Letters of Credit and/or Credit Support;
     (vi) a certificate of each Loan Party signed by a Responsible Officer:
     (A) stating that all of the representations and warranties made or deemed
to be made under this Agreement are true and correct as of the Closing Date,
after giving effect to the Loans to be made at such time and the application of
the proceeds thereof and the issuance of any Letter(s) of Credit and/or Credit
Support at such time,
     (B) stating that no Default or Event of Default exists,
     (C) specifying the account of the Borrower which is a Designated Account,
and
     (D) certifying as to such other factual matters as may be reasonably
requested by the Agent;
     (vii) with respect to any Letter of Credit or Credit Support to be issued,
all documentation required by Section 1.3, duly executed and delivered by each
Loan Party, complying with the requirements of such Section;
     (viii) (A) UCC or PPSA financing statements and/or amendments to existing
UCC or PPSA financing statements with respect to all Collateral as may be
requested by the Agent (and in all events in each state of incorporation of an
Obligated Party), duly executed by the respective Loan Parties, to the extent
any such Liens may be perfected under the UCC or PPSA, and (B) with respect to
any

-49-



--------------------------------------------------------------------------------



 



Loan Party located in, or organized under the laws of, Canada, all filings and
recordations required by Requirements of Law of Canada (including under the
PPSA), as the case may be, in all jurisdictions that the Agent may deem
necessary or desirable in order to perfect the Agent’s Lien in all the
Collateral, including Accounts and Deposit Accounts of such Loan Party;
     (ix) (A) duly executed UCC-3 termination statements or assignments with
respect to the UCC and such other releases or instruments, in each case in form
and substance satisfactory to the Agent, as in each case shall be necessary to
terminate and satisfy all Liens, except Permitted Liens, on the property of the
Loan Parties, to the extent the Agent’s Liens therein may be perfected under the
UCC and (B) releases, terminations or other instruments under the Requirements
of Law of Canada (including under the PPSA and other applicable law), and such
other releases or instruments, in each case in form and substance satisfactory
to the Agent, in each case as shall be necessary to terminate and satisfy all
Liens, except Permitted Liens, on all the Collateral, including the Accounts and
Deposit Accounts of any Loan Party;
     (x) as may be required by the Agent in its discretion, notifications of
security interests, in patents, trademarks and copyrights under the Security
Agreement, as applicable, with respect to any and all Proprietary Rights, if
any, owned by any Loan Party which must be registered with any Governmental
Authority to perfect the Agent’s Liens in such Proprietary Rights, duly executed
by each such Consolidated Member, as applicable;
     (xi) each Guaranty (other than the Applica Asia Guaranty, which shall be
delivered as required by Section 7.35), including the Applica Canada Guaranty
duly executed and delivered by each Person required pursuant to Section 7.18;
     (xii) (A) stock certificates and stock powers (duly executed in blank) for
all Capital Stock (to the extent certificated) owned by a Loan Party in any Loan
Party, in form and substance satisfactory to the Agent and (B) as may be
required by the Agent in its discretion, “control” agreements (pursuant to the
UCC), each duly executed, as the Agent may request with respect to any other
Investment Property listed in Schedule 6.27;
     (xiii) a Borrowing Base Certificate effective as of the Business Day
preceding the day such initial Loans are to be funded or any such Letter of
Credit or Credit Support is to be issued;
     (xiv) as requested by the Agent in its discretion, a Collateral Access
Agreement, in form and substance reasonably acceptable to the Agent, duly
executed on behalf of each landlord or mortgagee, as the case may be, of Real
Estate on which any Collateral is located provided, that the Agent may, in its
discretion, establish a reserve in an amount equal to three (3) months rent with
respect to the Collateral located on any Real Estate for which the Agent has not
received an acceptable waiver and consent agreement);

-50-



--------------------------------------------------------------------------------



 



     (xv) Each Blocked Account Agreement (including each Applica Canada Blocked
Account Agreement) duly executed as required by the Security Agreement;
     (xvi) the Applica Canada Security Agreement duly executed and delivered by
Applica Canada;
     (xvii) (A) the Agent shall have received satisfactory evidence that the
Agent has a valid, exclusive (other than Permitted Liens), and perfected first
priority security interest, lien, collateral assignment, and pledge as of such
date in all Collateral (except for a perfected Lien on Collateral located Puerto
Pico, which Lien must be perfected within the period specified in Section 7.35)
as security for all Obligations, to the extent any such Liens may be perfected
under the UCC (excluding any Liens on vehicles for which a certificate of title
has been issued and Liens perfected solely by possession, but only to the extent
the Agent has not requested perfection of its Liens in such vehicles or
possession of such Collateral), and (B) with respect to any Collateral located
in Canada, the Agent shall have received satisfactory evidence that the Agent
has a valid, exclusive (other than Permitted Liens), and perfected first
priority Lien in all such Collateral, to the extent any such Liens may be
perfected under the Requirements of Law of Canada, including under the PPSA and
other applicable law, as the case may be, in each case in form and substance
satisfactory to the Agent; provided further, that upon the Agent’s request, the
Loan Parties shall provide any additional agreement, document, instrument,
certificate, or other item relating to any Collateral as may be required for
perfection under any Requirement of Law;
     (xviii) opinions of counsel for the Obligated Parties, each such opinion to
be in a form, scope, and substance reasonably satisfactory to the Agent, the
Lenders, and their respective counsel; and
     (xix) such other documents and instruments as the Agent or any Lender may
reasonably request.
     (b) After taking into account all outstanding Loans on the Closing Date,
the initial Loans to be made hereunder (including those to finance payment or
reimbursement for fees, costs, and expenses then payable under or pursuant to
this Agreement), all outstanding Letters of Credit and Credit Support on the
Closing Date and any Letter of Credit to be issued at the time of the initial
Loans hereunder, and after deducting the amount of any past due payables,
remaining Availability shall be in an amount not less than $20,000,000.
     (c) All representations and warranties made hereunder and in the other Loan
Documents shall be true and correct as if made on the Closing Date.
     (d) No Event of Default shall exist or would exist after giving effect to
the Refinancing, the Loans to be made and the Letters of Credit and Credit
Support to be issued.

-51-



--------------------------------------------------------------------------------



 



     (e) Subject to Section 14.7 hereof, the Loan Parties shall have paid all
fees and expenses of Agent and the Attorney Costs incurred in connection with
any of the Loan Documents and the transactions contemplated thereby to the
extent invoiced.
     (f) Agent shall have received evidence, in form, scope, and substance,
reasonably satisfactory to the Agent, of all insurance coverage as required by
this Agreement.
     (g) All proceedings taken in connection with the execution of this
Agreement, the other Loan Documents, and all documents and papers relating
thereto shall be reasonably satisfactory in form, scope, and substance to the
Agent and the Lenders.
     (h) Agent shall have received, in form, scope and substance satisfactory to
it, a legal opinion from counsel to each Loan Party, favorably opining upon,
among other things, the due organization of each Loan Party, the authorization
of each Loan Party to execute and deliver and perform all of its obligations
under the Loan Documents to which it is a party, the due execution and delivery
of each of the Loan Documents by such Loan Party, the validity and legality of
each of the Loan Documents, the enforceability of each of the Loan Documents
against such Loan Party in accordance with its terms (with standard exceptions),
and the absence of any known pending or threatened litigation (provided that a
legal opinion from counsel to Applica Asia regarding the Applica Asia Documents
may be delivered in accordance with the provisions of Section 7.35).
     (i) Without limiting the generality of the items described above, the Loan
Parties and each Person guaranteeing or securing payment of the Obligations
shall have delivered or caused to be delivered to the Agent (in form and
substance reasonably satisfactory to the Agent), the financial statements,
instruments, resolutions, documents, agreements, certificates, opinions and
other items required by the Agent.
The acceptance by the Borrower of any Loans made or Letters of Credit or Credit
Support issued on the Closing Date shall be deemed to be a representation and
warranty made by the Loan Parties to the effect that all of the conditions
precedent to the making of such Loans or issuance of such Letters of Credit or
Credit Support have been satisfied, with the same effect as delivery to the
Agent and the Lenders of a certificate signed by a Responsible Officer of the
Loan Parties, dated the Closing Date, to such effect. Execution and delivery to
the Agent by a Lender of a counterpart of this Agreement shall be deemed
confirmation by such Lender that (i) the decision of such Lender to execute and
deliver to the Agent an executed counterpart of this Agreement was made by such
Lender independently and without reliance on the Agent or any other Lender as to
the satisfaction of any condition precedent set forth in this Section 8.1, and
(ii) all documents sent to such Lender for approval, consent, or satisfaction
were acceptable to such Lender.
     8.2 Conditions Precedent to Each Loan.
          The obligation of the Lenders to make each Loan, including the initial
Loans on the Closing Date, and the obligation of the Agent to cause the Letter
of Credit Issuer to issue any Letter of Credit or Credit Support shall be
subject not only to the satisfaction of the conditions

-52-



--------------------------------------------------------------------------------



 




set forth in Section 8.1 (to the extent not otherwise satisfied on the Closing
Date), but also to the further conditions precedent that on and as of the date
of any such extension of credit the following statements shall be true, and the
acceptance by the Borrower of any extension of credit shall be deemed to be a
statement to the effect set forth in clause (a), clause (b), and clause
(c) following with the same effect as the delivery to the Agent and the Lenders
of a certificate signed by a Responsible Officer of the Loan Parties, dated the
date of such extension of credit, stating that:
          (a) the representations and warranties contained in this Agreement and
the other Loan Documents are correct in all material respects on and as of the
date of such extension of credit as though made on and as of such date, other
than any such representation or warranty which relates to a specified prior date
and except to the extent the Agent and the Lenders have been notified in writing
by the Loan Parties that any representation or warranty is not correct and the
Required Lenders have explicitly waived in writing compliance with such
representation or warranty;
          (b) No Default or Event of Default has occurred and is continuing, or
would result from such proposed Borrowing; and
          (c) The proposed Borrowing will not cause the aggregate principal
amount of all outstanding Revolving Loans plus the aggregate amount available
for drawing under all outstanding Letters of Credit and in respect of any Credit
Support, to exceed the Borrowing Base or the combined Commitments of the
Lenders.
Except as provided by Section 11.1(a), no Borrowing or issuance of any Letter of
Credit or Credit Support shall exceed the Availability, provided, however, that
the foregoing conditions precedent are not conditions to the requirement for
each Lender participating in or reimbursing the Bank or the Agent for such
Lenders’ Pro Rata Share of any Non-Ratable Loan or Agent Advance made in
accordance with the provisions of Section 1.2(h) and Section 1.2(i).
     8.3 Limited Waiver of Conditions Precedent
          If Lenders shall make any Loan or otherwise extend credit to Borrower
at any time when any of the conditions precedent set forth in Section 8.1 or
Section 8.2 are not satisfied (regardless of whether the failure of satisfaction
of any such conditions precedent was known or unknown to the Agent or any
Lender), the funding of such Loan or other extension of credit shall not operate
as a waiver of the right of the Agent and Lenders to insist upon the
satisfaction of all conditions precedent with respect to each subsequent
Borrowing requested by the Borrower or a waiver of any Default or Event of
Default as a consequence of the failure of any such conditions to be satisfied,
unless the Agent, with the prior written consent or at the direction of the
Required Lenders, in writing waives the satisfaction of any conditions
precedent, in which event such waiver shall only be applicable for the specific
instance given and only to the extent and for the period of time expressly
stated in such waiver.

-53-



--------------------------------------------------------------------------------



 



ARTICLE 9
DEFAULT; REMEDIES
          9.1 Events of Default.
          It shall constitute an event of default (“Event of Default”) if any
one or more of the following shall occur for any reason:
          (a) any failure by the Borrower to pay the principal of or interest or
premium on any of the Obligations or any fee or other amount owing hereunder
when due, whether upon demand or otherwise;
          (b) any representation or warranty made or deemed made by a Loan Party
in this Agreement or by a Loan Party in any of the other Loan Documents, any
Financial Statement, or any certificate furnished by any Consolidated Member at
any time to the Agent or any Lender shall prove to be untrue in any material
respect as of the date on which made, deemed made, or furnished;
          (c) (i) any default shall occur in the observance or performance of
any of the covenants and agreements contained in Sections 5.2(l), 7.2, 7.5,
7.9-7.31, 7.33 or Section 11 of the Security Agreement, or any Obligated Party
shall fail to remit proceeds of Accounts or Inventory of a Borrowing Base Party
to the Agent as required by this Agreement or any of the other Loan Documents,
(ii) any default shall occur in the observance or performance of any of the
covenants and agreements contained in Sections 5.2 (a)-(f), 5.3 (a)-(j), or 7.34
(other than a default of a kind described in clause (i) of this Section 9.1(c))
or any Obligated Party shall fail to remit proceeds of Collateral (other than
proceeds of Accounts or Inventory of a Borrowing Base Party) to the Agent as
required by any of the Loan Documents; and such default shall continue for five
(5) days or more; or (iii) any default shall occur in the observance or
performance of any of the other covenants or agreements contained in any other
Section of this Agreement or any other Loan Document, any other Loan Documents,
or any other agreement entered into at any time to which any Loan Party and the
Agent or any Lender are a party (including in respect of any Bank Products) and
such default shall continue for twenty (20) days or more;
          (d) any default which has not been waived shall occur with respect to
(i) Debt of the Borrower evidenced by or arising under the Senior Subordinated
Debt Offering Documents or the MAST Loan Documents or (ii) any Debt (other than
the Obligations and Debt contemplated by clause (i) hereof) of any Loan Party in
an outstanding principal amount which exceeds $500,000, or under any agreement
or instrument under or pursuant to which any such Debt may have been issued,
created, assumed, or guaranteed by any Loan Party, and such default shall
continue for more than the period of grace, if any, therein specified, if the
effect thereof (with or without the giving of notice or further lapse of time or
both) is to accelerate, or to permit the holders of any such Debt to accelerate,
the maturity of any such Debt; or any such Debt shall be declared due and
payable or be required to be prepaid (other than by a regularly scheduled
required prepayment) prior to the stated maturity thereof;
          (e) any Loan Party shall (i) file a voluntary petition in bankruptcy
or file a voluntary petition or an answer or file any proposal or notice of
intent to file a proposal or

-54-



--------------------------------------------------------------------------------



 



otherwise commence any action or proceeding seeking reorganization, arrangement,
consolidation or readjustment of its debts or which seeks to stay or has the
effect of staying any creditor or for any other relief under the Bankruptcy
Code, as amended, or under any other bankruptcy, insolvency, liquidation,
winding up, corporate or similar act or law, provincial, state or federal
(including the BIA or the Companies’ Creditors Arrangement Act (Canada)), now or
hereafter existing, or consent to, approve of, or acquiesce in, any such
petition, proposal, action or proceeding; (ii) apply for or acquiesce in the
appointment of a receiver, assignee, liquidator, sequestrator, custodian,
monitor, administrator, trustee or similar officer for it or for all or any part
of its property; (iii) make an assignment for the benefit of creditors; or
(iv) be unable generally to pay its debts as they become due;
          (f) an involuntary petition shall be filed or an action or proceeding
otherwise commenced seeking reorganization, arrangement, consolidation or
readjustment of the debts of any Loan Party or for any other relief under the
Bankruptcy Code, as amended, or under any other bankruptcy, insolvency,
liquidation, winding up, corporate or similar act or law (including, without
limitation, the BIA or the Companies’ Creditors Arrangement Act (Canada)),
provincial, state or federal, now or hereafter existing and either such
petition, proposal or proceeding shall not be dismissed within forty-five
(45) days after the filing or commencement thereof or an order of relief shall
be entered with respect thereto;
          (g) a receiver, assignee, liquidator, sequestrator, custodian,
monitor, administrator, trustee or similar officer for any Loan Party or for all
or any part of its property shall be appointed or a warrant of attachment,
execution, writ of seizure or seizure and sale or similar process shall be
issued against any part of the property of any Loan Party or any distress or
analogous process is levied upon all or any part of any Loan Party;
          (h) any Loan Party shall file a certificate of dissolution or like
process under applicable state law or shall be liquidated, dissolved or wound-up
or shall commence or have commenced against it any action or proceeding for
dissolution, winding-up or liquidation, or shall take any corporate action in
furtherance thereof, except as permitted under Section 7.9(x);
          (i) all or any material part of the property of any Loan Party shall
be nationalized, expropriated or condemned, seized or otherwise appropriated, or
custody or control of such property or of such Loan Party shall be assumed by
any Governmental Authority or any court of competent jurisdiction at the
instance of any Governmental Authority or any other Person, except where
contested in good faith by proper proceedings diligently pursued where a stay of
enforcement is in effect;
          (j) any Loan Document (including the Subsidiary Guaranty, the Applica
Canada Guaranty or the Applica Asia Guaranty) shall be terminated, rescinded,
revoked or declared void or invalid or unenforceable (or any Loan Party shall
attempt or purport to terminate, rescind, revoke or declare void, invalid or
unenforceable any Loan Document) or any material Loan Document is challenged by
any Loan Party or any Affiliate;
          (k) one or more judgments, orders, decrees or arbitration awards is
entered against any one or more Loan Parties for $1,000,000 or more in excess of
the amount of insurance coverage provided by independent third party insurers
which do not dispute coverage

-55-



--------------------------------------------------------------------------------



 



and (whether or not covered by insurance), any such judgment, order, decree or
arbitration award shall remain unsatisfied, unvacated and unstayed pending
appeal for a period of thirty (30) days after the entry thereof;
          (l) payment by a Loan Party under an agreement of Guaranty issued by
such Loan Party with respect to any Debt of a Foreign Subsidiary, or entry of a
judgment, order, decree or arbitration award against a Loan Party with respect
to any such agreement of Guaranty, in either case in an aggregate amount in
excess of $10,000,000 during the term of this Agreement;
          (m) any loss, theft, damage or destruction of any item or items of
Collateral or other property of any Loan Party occurs which could reasonably be
expected to cause a Material Adverse Effect and is not adequately covered by
insurance;
          (n) there is filed against any Loan Party any action, suit or
proceeding under any federal or state racketeering statute (including the
Racketeer Influenced and Corrupt Organization Act of 1970), which action, suit
or proceeding (i) is not dismissed within one hundred twenty (120) days, and
(ii) could reasonably be expected to result in the confiscation or forfeiture of
any material portion of the Collateral;
          (o) for any reason other than the failure of the Agent after the
Closing Date to take any action available to it to maintain perfection of the
Agent’s Liens, pursuant to the Loan Documents, any material Loan Document ceases
to be in full force and effect or any Lien with respect to any material portion
of the Collateral intended to be secured thereby ceases to be, or is not, valid,
perfected and prior to all other Liens (other than Permitted Liens) or is
terminated, revoked or declared void;
          (p) (i) an ERISA Event shall occur with respect to a Pension Plan or
Multi-employer Plan which has resulted or could reasonably be expected to result
in liability of the Loan Parties or any ERISA Affiliate under applicable laws in
an aggregate amount in excess of $500,000; (ii) the aggregate amount of Unfunded
Pension Liability among all Pension Plans at any time exceeds $500,000;
(iii) the Loan Parties or any ERISA Affiliate shall fail to pay when due, after
the expiration of any applicable grace period, any installment payment with
respect to its withdrawal liability under Section 4201 of ERISA under a
Multi-employer Plan in an aggregate amount in excess of $500,000; or (iv) any
Lien (save for contribution amounts not yet due) arises in connection with any
Plan;
          (q) (i) a Change of Control shall occur or (ii) any Borrowing Base
Party (other than the Borrower) or Applica Asia ceases to be a Wholly-Owned
Subsidiary of the Borrower (whether directly or indirectly through one or more
other Wholly-Owned Subsidiaries);
          (r) the Black & Decker License Agreement shall be terminated, revoked
or declared void or invalid or unenforceable for any reason; or
          (s) there occurs an event having a Material Adverse Effect.

-56-



--------------------------------------------------------------------------------



 



     9.2 Remedies.
          (a) If a Default or an Event of Default exists, the Agent may, in its
discretion, and shall, at the direction of the Required Lenders, do one or more
of the following at any time or times and in any order, without notice to or
demand on the Borrower: (i) reduce the Maximum Revolver Amount, or the advance
rates against Eligible Accounts and/or Eligible Inventory used in computing the
Borrowing Base, or reduce one or more of the other elements used in computing
the Borrowing Base; (ii) restrict the amount of or refuse to make Revolving
Loans; and (iii) restrict or refuse to provide Letters of Credit or Credit
Support. If an Event of Default exists, the Agent shall, at the direction of the
Required Lenders, do one or more of the following, in addition to the actions
described in the preceding sentence, at any time or times and in any order,
without notice to or demand on the Borrower: (A) terminate the Commitments and
this Agreement; (B) declare any or all Obligations to be immediately due and
payable; provided, however, that upon the occurrence of any Event of Default
described in Sections 9.1(e), 9.1(f), 9.1(g), or 9.1(h), the Commitments shall
automatically and immediately expire and all Obligations shall automatically
become immediately due and payable without notice or demand of any kind; (C)
require the Loan Parties to cash collateralize all outstanding Letter of Credit
Obligations in an amount not less than 105% of the outstanding face amount of
such Letter of Credit Obligations and, if the Loan Parties fail to make such
deposit promptly, the Lenders may (and shall upon the direction of the Required
Lenders) advance such amount as a Revolving Loan (whether or not such Loan would
be in excess of the Borrowing Base). Any such deposit or advance shall be held
by the Agent as a reserve to fund future payments on any Letter of Credit
Obligations; and (D) pursue its other rights and remedies under the Loan
Documents and applicable law.
          (b) If an Event of Default has occurred and is continuing: the Agent
shall have for the benefit of the Lenders, in addition to all other rights of
the Agent and the Lenders, the rights and remedies of a secured party under the
Loan Documents, the UCC, the PPSA, and other applicable law.
ARTICLE 10
TERM AND TERMINATION
     10.1 Term.
          The term of this Agreement (and the Commitments hereunder) shall end
on the Stated Termination Date unless sooner terminated by the Borrower pursuant
to Section 3.2 or by the Agent pursuant to Section 10.2.
     10.2 Termination by Agent.
          The Agent may (and, upon direction from the Required Lenders, shall)
terminate this Agreement, without notice, upon or after the occurrence of an
Event of Default. Upon the effective date of any such termination of this
Agreement for any reason whatsoever, all Obligations (including all unpaid
principal, accrued and unpaid interest and any early termination or prepayment
fees or penalties) shall become immediately due and payable and

-57-



--------------------------------------------------------------------------------



 



shall be paid forthwith by the Borrower and the Loan Parties shall immediately
arrange for the cancellation and return of all Letters of Credit then
outstanding (and, pending such cancellation or return, the Borrower shall Cash
Collateralize all Letters of Credit and any other contingent Obligations). As
used herein, the term “Cash Collateralize” shall mean, with respect to any LC
Obligations arising from Letters of Credit outstanding on any date or other
contingent Obligations on such date, the deposit with the Agent of immediately
available funds in an amount equal to 105% of the sum of the aggregate undrawn
amount of such Letters of Credit and other LC Obligations, and all contingent
Obligations then outstanding.
     10.3 Effect of Termination. Notwithstanding the termination of this
Agreement (and the Commitments hereunder), until all Obligations are
indefeasibly paid and performed in full in cash (or Borrower shall Cash
Collateralize such Obligations as described in Section 10.2), the Loan Parties
shall remain bound by the terms of this Agreement and shall not be relieved of
any of their Obligations hereunder or under any other Loan Document, and the
Agent and the Lenders shall retain all their rights and remedies hereunder
(including the Agent’s Liens in and all rights and remedies with respect to all
then existing and after-arising Collateral). In no event shall any termination
of this Agreement (or the Commitments hereunder), whether such termination is
made by the Borrower or the Agent, operate to terminate or otherwise affect any
indemnification liability or obligation of any Loan Party under this Agreement
or any of the other Loan Documents, all of which indemnification liabilities and
obligations shall survive any such termination and continue in full force and
effect.
ARTICLE 11
AMENDMENTS; WAIVERS; PARTICIPATIONS; ASSIGNMENTS; SUCCESSORS
     11.1 Amendments and Waivers.
          (a) No amendment or waiver of any provision of this Agreement or any
other Loan Document, and no consent with respect to any departure by the Loan
Parties therefrom, shall be effective unless the same shall be in writing and
signed by the Required Lenders (or by the Agent at the written request of the
Required Lenders) and the Loan Parties and then any such waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which given; provided, however, that no such waiver, amendment, or consent
shall, unless in writing and signed by all the Lenders and the Loan Parties and
acknowledged by the Agent, do any of the following:
     (i) increase or extend the Commitment of any Lender);
     (ii) postpone or delay any date fixed by this Agreement or any other Loan
Document for any payment of principal, interest, fees or other amounts due to
the Lenders (or any of them) hereunder or under any other Loan Document;
     (iii) reduce the principal of, or the rate of interest specified herein on
any Loan, or any fees or other amounts payable hereunder or under any other Loan
Document;

-58-



--------------------------------------------------------------------------------



 



     (iv) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans which is required for the Lenders or any of them
to take any action hereunder;
     (v) increase any of the percentages set forth in the definition of the
Borrowing Base or in Section 1.2(i);
     (vi) amend this Section or any provision of this Agreement providing for
consent or other action by all Lenders;
     (vii) release any Loan Parties from their obligations under this Agreement
or any of the other Loan Documents, release any Guaranties of the Obligations or
release Collateral other than as permitted by Section 12.11;
     (viii) amend the definition of “Required Lenders;”
     (ix) increase the Maximum Revolver Amount, the Maximum Inventory Loan
Amount, Letter of Credit Subfacility or the maximum permitted amount of
Non-Ratable Loans;
     (x) reduce, amend, waive or eliminate the minimum Availability requirement
in the definition of “Fixed Charge Availability Requirements”; or
     (xi) amend the definition of “Borrowing Base” (other than reduce the
advance rates set forth therein) or “In-Transit Inventory.”
provided, however, the Agent may, in its sole discretion and notwithstanding the
limitations contained in clauses (v) and (xi) above and any other terms of this
Agreement, make Agent Advances in accordance with Section 1.2(i) and, provided
further, that no amendment, waiver or consent shall, unless in writing and
signed by the Agent, affect the rights or duties of the Agent under this
Agreement or any other Loan Document and provided further, that Annex B hereto
(Commitments) may be amended from time to time by Agent alone to reflect
assignments of Commitments in accordance herewith.
          (b) If, in connection with any proposed amendment, waiver or consent
(a “Proposed Change”) requiring the consent of all Lenders, the consent of
Required Lenders is obtained, but the consent of one or more other Lenders is
not obtained (each such Lender whose consent is not obtained as described in
this clause (c) being referred to as a “Non-Consenting Lender”) within a period
of five (5) Business Days after the date of request for such consent by the
Agent, then, so long as the Agent is not a Non-Consenting Lender, at the Loan
Parties’ request, the Agent or an Eligible Assignee shall have the right (but
not the obligation) with the Agent’s approval, to purchase from the
Non-Consenting Lenders, and the Non-Consenting Lenders agree that they shall
sell, all the Non-Consenting Lenders’ Commitments for an amount equal to the
principal balances thereof and all accrued interest and fees (except any fees
arising in connection with such purchase that would otherwise arise under
Section 4.4, for which the Loan parties shall not be liable) with respect
thereto through the date of sale pursuant to Assignment and Acceptance
Agreement(s), without premium or discount.

-59-



--------------------------------------------------------------------------------



 



     11.2 Assignments; Participations.
          (a) Any Lender may, with the written consent of the Agent (which
consent shall not be unreasonably delayed or withheld), assign and delegate to
one or more Eligible Assignees (provided that no consent of the Agent shall be
required in connection with any assignment and delegation by a Lender to another
Lender or an Affiliate of such Lender) (each an “Assignee”) all, or any ratable
part of all, of the Loans, the Commitments and the other rights and obligations
of such Lender hereunder, in a minimum amount of $10,000,000 (provided that,
unless an assignor Lender has assigned and delegated all of its Loans and
Commitments, no such assignment and/or delegation shall be permitted unless,
after giving effect thereto, such assignor Lender retains a Commitment in a
minimum amount of $10,000,000; provided, however, that the Loan Parties and the
Agent may continue to deal solely and directly with such Lender in connection
with the interest so assigned to an Assignee until (i) written notice of such
assignment, together with payment instructions, addresses and related
information with respect to the Assignee, shall have been given to the Loan
Parties and the Agent by such Lender and the Assignee; (ii) such Lender and its
Assignee shall have delivered to the Loan Parties and the Agent an Assignment
and Acceptance in the form of Exhibit D (“Assignment and Acceptance”) together
with any note or notes subject to such assignment and (iii) except for an
assignment to an Affiliate, the assignor Lender or Assignee has paid to the
Agent a processing fee in the amount of $4,000.
          (b) From and after the date that the Agent notifies the assignor
Lender that it has received an executed Assignment and Acceptance and payment of
the above-referenced processing fee, (i) the Assignee thereunder shall be a
party hereto and, to the extent that rights and obligations, including, but not
limited to, the obligation to participate in Letters of Credit and Credit
Support have been assigned to it pursuant to such Assignment and Acceptance,
shall have the rights and obligations of a Lender under the Loan Documents, and
(ii) the assignor Lender shall, to the extent that rights and obligations
hereunder and under the other Loan Documents have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender’s rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).
          (c) By executing and delivering an Assignment and Acceptance, the
assigning Lender thereunder and the Assignee thereunder confirm to and agree
with each other and the other parties hereto as follows: (i) other than as
provided in such Assignment and Acceptance, such assigning Lender makes no
representation or warranty and assumes no responsibility with respect to any
statements, warranties or representations made in or in connection with this
Agreement or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto or the attachment, perfection, or priority of any Lien granted
by the Loan Parties to the Agent or any Lender in the Collateral; (ii) such
assigning Lender makes no representation or warranty and assumes no
responsibility with respect to the financial condition of the Consolidated
Members or any of them or the performance or observance by any Loan Party of any
of its obligations under this Agreement or any other Loan Document furnished
pursuant hereto; (iii) such Assignee confirms that it has received a copy of
this Agreement, together with such other documents and information as it has
deemed appropriate to make its own credit analysis and decision to enter

-60-



--------------------------------------------------------------------------------



 



into such Assignment and Acceptance; (iv) such Assignee will, independently and
without reliance upon the Agent, such assigning Lender or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement; (v) such Assignee appoints and authorizes the Agent to
take such action as agent on its behalf and to exercise such powers under this
Agreement and the other Loan Documents as are delegated to the Agent by the
terms hereof, together with such powers, including the discretionary rights and
incidental power, as are reasonably incidental thereto; and (vi) such Assignee
agrees that it will perform in accordance with their terms all of the
obligations which by the terms of this Agreement are required to be performed by
it as a Lender.
          (d) Immediately upon satisfaction of the requirements of
Section 11.2(a), this Agreement shall be deemed to be amended to the extent, but
only to the extent, necessary to reflect the addition of the Assignee and the
resulting adjustment of the Commitments arising therefrom. The Commitment
allocated to each Assignee shall reduce such Commitments of the assigning Lender
pro tanto.
          (e) Any Lender may at any time sell to one or more commercial banks,
financial institutions, or other Persons not Affiliates of a Consolidated Member
(a “Participant”) participating interests in any Loans, the Commitment of that
Lender and the other interests of that Lender (the “originating Lender”)
hereunder and under the other Loan Documents; provided, however, that (i) the
originating Lender’s obligations under this Agreement shall remain unchanged,
(ii) the originating Lender shall remain solely responsible for the performance
of such obligations, (iii) the Loan Parties and the Agent shall continue to deal
solely and directly with the originating Lender in connection with the
originating Lender’s rights and obligations under this Agreement and the other
Loan Documents, and (iv) no Lender shall transfer or grant any participating
interest under which the Participant has rights to approve any amendment to, or
any consent or waiver with respect to, this Agreement or any other Loan Document
except the matters set forth in Section 11.1(a) (i), (ii) and (iii), and all
amounts payable by the Loan Parties hereunder shall be determined as if such
Lender had not sold such participation; except that, if amounts outstanding
under this Agreement are due and unpaid, or shall have become due and payable
upon the occurrence of an Event of Default, each Participant shall be deemed to
have the right of set-off in respect of its participating interest in amounts
owing under this Agreement to the same extent and subject to the same limitation
as if the amount of its participating interest were owing directly to it as a
Lender under this Agreement.
          (f) Notwithstanding any other provision in this Agreement, any Lender
may at any time create a security interest in, or pledge, all or any portion of
its rights under and interest in this Agreement in favor of any Federal Reserve
Bank in accordance with Regulation A of the FRB or U.S. Treasury Regulation 31
CFR §203.14, and such Federal Reserve Bank may enforce such pledge or security
interest in any manner permitted under applicable law.

-61-



--------------------------------------------------------------------------------



 



ARTICLE 12
THE AGENT
     12.1 Appointment and Authorization.
          Each Lender hereby designates and appoints Bank as its Agent under
this Agreement and the other Loan Documents and each Lender hereby irrevocably
authorizes the Agent to take such action on its behalf under the provisions of
this Agreement and each other Loan Document and to exercise such powers and
perform such duties as are expressly delegated to it by the terms of this
Agreement or any other Loan Document, together with such powers as are
reasonably incidental thereto. Each Lender authorizes the Agent to enter into
each of the Loan Documents described herein to which the Agent is to be a party
on or after the Closing Date, and each Lender acknowledges that prior to the
Closing Date Agent entered into certain Loan Documents as described herein or
otherwise made available to Lenders (including the MAST Intercreditor
Agreement), and, to the extent that any Lender is not otherwise a party to any
such Loan Documents, acknowledges and agrees that Agent may bind each Lender to
the terms thereof and to take or refrain from taking all actions authorized or
permitted thereunder. The Agent agrees to act as such on the express conditions
contained in this Article 12. The provisions of this Article 12 are solely for
the benefit of the Agent and the Lenders and the Loan Parties shall have no
rights as a third party beneficiary of any of the provisions contained herein,
nor shall anything contained in this Article 12 limit any rights the Loan
Parties have or may have as against Agent, Bank, any Lender, any Letter of
Credit Issuer or any other Agent-Related Person. Notwithstanding any provision
to the contrary contained elsewhere in this Agreement or in any other Loan
Document, the Agent shall not have any duties or responsibilities, except those
expressly set forth herein, nor shall the Agent have or be deemed to have any
fiduciary relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or any other Loan Document or otherwise exist against the Agent.
Without limiting the generality of the foregoing sentence, the use of the term
“agent” in this Agreement with reference to the Agent is not intended to connote
any fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties. Except as expressly
otherwise provided in this Agreement, the Agent shall have and may use its sole
discretion with respect to exercising or refraining from exercising any
discretionary rights or taking or refraining from taking any actions which the
Agent is expressly entitled to take or assert under this Agreement and the other
Loan Documents, including (a) the determination of the applicability of
ineligibility criteria with respect to the calculation of the Borrowing Base,
(b) the making of Agent Advances pursuant to Section 1.2(i), and (c) the
exercise of remedies pursuant to Section 9.2, and, with respect to any such
action so taken, if exercised in good faith, Agent shall have no liability to
the Lenders for any errors in judgment.
     12.2 Delegation of Duties.
          The Agent may execute any of its duties under this Agreement or any
other Loan Document by or through agents, employees or attorneys-in-fact and
shall be entitled to advice of counsel concerning all matters pertaining to such
duties. The Agent shall not be responsible for

-62-



--------------------------------------------------------------------------------



 



the negligence or misconduct of any agent or attorney-in-fact that it selects as
long as such selection was made without gross negligence or willful misconduct.
     12.3 Liability of Agent.
          None of the Agent-Related Persons shall (i) be liable for any action
taken or omitted to be taken by any of them under or in connection with this
Agreement or any other Loan Document or the transactions contemplated hereby
(except for its own gross negligence or willful misconduct), or (ii) be
responsible in any manner to any of the Lenders for any recital, statement,
representation or warranty made by any Loan Party or any other Consolidated
Member, or any officer thereof, contained in this Agreement or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Agent under or in connection with, this
Agreement or any other Loan Document, or the validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document, or for any failure of any Loan Party or any other Consolidated Member
or any other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
to ascertain or to inquire as to the observance or performance of any of the
agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of any Loan Party or
any other Consolidated Member.
     12.4 Reliance by Agent.
          The Agent shall be entitled to rely, and shall be fully protected in
relying, upon any writing, resolution, notice, consent, certificate, affidavit,
letter, telegram, facsimile, telex or telephone message, statement or other
document or conversation believed by it to be genuine and correct and to have
been signed, sent or made by the proper Person or Persons, and upon advice and
statements of legal counsel (including counsel to the Loan Parties), independent
accountants and other experts selected by the Agent. The Agent shall be fully
justified in failing or refusing to take any action under this Agreement or any
other Loan Document unless it shall first receive such advice or concurrence of
the Required Lenders as it deems appropriate and, if it so requests, it shall
first be indemnified to its satisfaction by the Lenders against any and all
liability and expense which may be incurred by it by reason of taking or
continuing to take any such action. The Agent shall in all cases be fully
protected in acting, or in refraining from acting, under this Agreement or any
other Loan Document in accordance with a request or consent of the Required
Lenders (or all Lenders if so required by Section 11.1) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all of the
Lenders.
     12.5 Notice of Default.
          The Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default or Event of Default, unless the Agent shall have
received written notice from a Lender or any of the Loan Parties referring to
this Agreement, describing such Default or Event of Default and stating that
such notice is a “notice of default.” The Agent will notify the Lenders of its
receipt of any such notice. The Agent shall promptly take such action with
respect to such Default or Event of Default as may be requested by the Required
Lenders in accordance with Section 9; provided, however, that unless and until
the Agent has received any such request, the

-63-



--------------------------------------------------------------------------------



 



Agent may (but shall not be obligated to) take such action, or refrain from
taking such action, with respect to such Default or Event of Default as it shall
deem advisable.
     12.6 Credit Decision.
          Each Lender acknowledges that none of the Agent-Related Persons has
made any representation or warranty to it, and that no act by the Agent
hereinafter taken, including any review of the affairs of the Loan Parties and
their Affiliates, shall be deemed to constitute any representation or warranty
by any Agent-Related Person to any Lender. Each Lender represents to the Agent
that it has, independently and without reliance upon any Agent-Related Person
and based on such documents and information as it has deemed appropriate, made
its own appraisal of and investigation into the business, prospects, operations,
property, financial and other condition and creditworthiness of the Loan Parties
or the other Consolidated Members, and all applicable bank regulatory laws
relating to the transactions contemplated hereby, and made its own decision to
enter into this Agreement and to extend credit to the Loan Parties. Each Lender
also represents that it will, independently and without reliance upon any
Agent-Related Person and based on such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under this Agreement and
the other Loan Documents, and to make such investigations as it deems necessary
to inform itself as to the business, prospects, operations, property, financial
and other condition and creditworthiness of the Borrower. Except for notices,
reports and other documents expressly herein required to be furnished to the
Lenders by the Agent, the Agent shall not have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any Loan Party or any other Consolidated Member which may
come into the possession of any of the Agent-Related Persons.
     12.7 Indemnification.
          Whether or not the transactions contemplated hereby are consummated,
the Lenders shall indemnify upon demand the Agent-Related Persons (to the extent
not reimbursed by or on behalf of the Loan Parties and without limiting the
obligation of the Loan Parties to do so), in accordance with their Pro Rata
Shares, from and against any and all Indemnified Liabilities as such term is
defined in Section 14.11; provided, however, that no Lender shall be liable for
the payment to the Agent-Related Persons of any portion of such Indemnified
Liabilities to the extent resulting from such Person’s gross negligence or
willful misconduct or from the breach of any representation, warranty or
covenant contained herein or in another Loan Document by such Indemnified
Person. Without limitation of the foregoing, each Lender shall reimburse the
Agent upon demand for its Pro Rata Share of any costs or out-of-pocket expenses
(including Attorney Costs) incurred by the Agent in connection with the
preparation, execution, delivery, administration, modification, amendment or
enforcement (whether through negotiations, legal proceedings or otherwise) of,
or legal advice in respect of rights or responsibilities under, this Agreement,
any other Loan Document, or any document contemplated by or referred to herein,
to the extent that the Agent is not reimbursed for such expenses by or on behalf
of the Loan Parties. The undertaking in this Section shall survive the payment
of all Obligations hereunder and the resignation or replacement of the Agent.

-64-



--------------------------------------------------------------------------------



 



     12.8 Agent in Individual Capacity.
          The Bank and its Affiliates may make loans to, issue letters of credit
for the account of, accept deposits from, acquire equity interests in and
generally engage in any kind of banking, trust, financial advisory, underwriting
or other business with the Consolidated Members and their Affiliates as though
the Bank were not the Agent hereunder and without notice to or consent of the
Lenders. The Bank or its Affiliates may receive information regarding the
Consolidated Members, their Affiliates and Account Debtors (including
information that may be subject to confidentiality obligations in favor of the
Consolidated Members) and acknowledge that except as required by the Loan
Documents and applicable law, the Agent and the Bank shall be under no
obligation to provide such information to them. With respect to its Loans, the
Bank shall have the same rights and powers under this Agreement as any other
Lender and may exercise the same as though it were not the Agent, and the terms
“Lender” and “Lenders” include the Bank in its individual capacity.
     12.9 Successor Agent.
          The Agent may resign as Agent upon at least thirty (30) days prior
notice to the Lenders and the Borrower, such resignation to be effective upon
the acceptance of a successor agent to its appointment as Agent. In the event
the Bank sells all of its Commitment and Revolving Loans as part of a sale,
transfer or other disposition by the Bank of substantially all of its loan
portfolio, the Bank shall resign as Agent and such purchaser or transferee shall
become the successor Agent hereunder. Subject to the foregoing, if the Agent
resigns under this Agreement, the Required Lenders shall appoint from among the
Lenders a successor agent for the Lenders. If no successor agent is appointed
prior to the effective date of the resignation of the Agent, the Agent may
appoint, after consulting with the Lenders and the Loan Parties, a successor
agent from among the Lenders. Upon the acceptance of its appointment as
successor agent hereunder, such successor agent shall succeed to all the rights,
powers and duties of the retiring Agent and the term “Agent” shall mean such
successor agent and the retiring Agent’s appointment, powers and duties as Agent
shall be terminated. After any retiring Agent’s resignation hereunder as Agent,
the provisions of this Article 12 shall continue to inure to its benefit as to
any actions taken or omitted to be taken by it while it was Agent under this
Agreement. Notwithstanding anything herein to the contrary, the Borrower shall
have the right to consult with the Agent and the Lenders in the choice of any
such successor Agent so long as no Event of Default exists.
     12.10 Withholding Tax.
          (a) If any Lender is a “foreign corporation, partnership or trust”
within the meaning of the Code and such Lender claims exemption from, or a
reduction of, U.S. withholding tax under Sections 1441 or 1442 of the Code, such
Lender agrees with and in favor of the Agent, to deliver to the Agent:
     (i) if such Lender claims an exemption from, or a reduction of, withholding
tax under a United States of America tax treaty, properly completed IRS Forms
W-8BEN and W-8ECI before the payment of any interest in the first

-65-



--------------------------------------------------------------------------------



 



calendar year and before the payment of any interest in each third succeeding
calendar year during which interest may be paid under this Agreement;
     (ii) if such Lender claims that interest paid under this Agreement is
exempt from United States of America withholding tax because it is effectively
connected with a United States of America trade or business of such Lender, two
properly completed and executed copies of IRS Form W-8ECI before the payment of
any interest is due in the first taxable year of such Lender and in each
succeeding taxable year of such Lender during which interest may be paid under
this Agreement, and IRS Form W-9; and
     (iii) such other form or forms as may be required under the Code or other
laws of the United States of America as a condition to exemption from, or
reduction of, United States of America withholding tax.
     Such Lender agrees to promptly notify the Agent of any change in
circumstances which would modify or render invalid any claimed exemption or
reduction.
          (b) If any Lender claims exemption from, or reduction of, withholding
tax under a United States of America tax treaty by providing IRS Form FW-8BEN
and such Lender sells, assigns, grants a participation in, or otherwise
transfers all or part of the Obligations owing to such Lender, such Lender
agrees to notify the Agent of the percentage amount in which it is no longer the
beneficial owner of Obligations of the Loan Parties to such Lender. To the
extent of such percentage amount, the Agent will treat such Lender’s IRS Form
W-8BEN as no longer valid.
          (c) If any Lender claiming exemption from United States of America
withholding tax by filing IRS Form W-8ECI with the Agent sells, assigns, grants
a participation in, or otherwise transfers all or part of the Obligations owing
to such Lender, such Lender agrees to undertake sole responsibility for
complying with the withholding tax requirements imposed by Sections 1441 and
1442 of the Code.
          (d) If any Lender is entitled to a reduction in the applicable
withholding tax, the Agent may withhold from any interest payment to such Lender
an amount equivalent to the applicable withholding tax after taking into account
such reduction. If the forms or other documentation required by subsection (a)
of this Section are not delivered to the Agent, then the Agent may withhold from
any interest payment to such Lender not providing such forms or other
documentation an amount equivalent to the applicable withholding tax.
          (e) If the IRS or any other Governmental Authority of the United
States of America or other jurisdiction asserts a claim that the Agent did not
properly withhold tax from amounts paid to or for the account of any Lender
(because the appropriate form was not delivered, was not properly executed, or
because such Lender failed to notify the Agent of a change in circumstances
which rendered the exemption from, or reduction of, withholding tax ineffective,
or for any other reason) such Lender shall indemnify the Agent fully for all
amounts paid, directly or indirectly, by the Agent as tax or otherwise,
including penalties and interest, and including any taxes imposed by any
jurisdiction on the amounts payable to the Agent under this

-66-



--------------------------------------------------------------------------------



 



Section, together with all costs and expenses (including Attorney Costs). The
obligation of the Lenders under this subsection shall survive the payment of all
Obligations and the resignation or replacement of the Agent. For any period with
respect to which a Lender has failed to provide a Loan Parties and Agent with
the appropriate form pursuant to this Section 12.10 hereof (unless such failure
is due to a change in treaty, law, or regulation occurring subsequent to the
date on which a form originally was required to be provided), such Lender shall
not be entitled to indemnification under Section 4.1(a), 4.1(b) or 4.1(c) hereof
with respect to Taxes imposed by the United States; provided, however, that
should a Lender, which is otherwise exempt from or subject to a reduced rate of
withholding tax, become subject to Taxes because of its failure to deliver a
form required hereunder, the Loan Parties shall take such steps as such Lender
shall reasonably request to assist such Lender to recover such Taxes at such
Lender’s expense.
     12.11 Collateral Matters.
          (a) The Lenders hereby irrevocably authorize the Agent, at its option
and in its sole discretion, to release any Agent’s Liens upon any Collateral
(i) upon the termination of the Commitments and payment and satisfaction in full
of all Loans and reimbursement obligations in respect of Letters of Credit and
Credit Support, and the termination of all outstanding Letters of Credit
(whether or not any of such obligations are due) and all other Obligations; (ii)
constituting property being sold or disposed of if the Loan Party certifies to
the Agent that the sale or disposition is made in compliance with Section 7.9
and Section 3.5 (and the Agent may rely conclusively on any such certificate,
without further inquiry); (iii) constituting property in which no Loan Party
owned an interest at the time the Lien was granted or at any time thereafter; or
(iv) constituting property leased to an Loan Party under a lease which has
expired or been terminated in a transaction permitted under this Agreement.
Except as provided above, the Agent will not release any of the Agent’s Liens
without the prior written authorization of the Lenders; provided that the Agent
may, in its discretion, release the Agent’s Liens on Collateral valued in the
aggregate not in excess of $1,000,000 during each Fiscal Year without the prior
written authorization of the Lenders and the Agent may release the Agent’s Liens
on Collateral valued in the aggregate not in excess of $2,000,000 during each
Fiscal Year with the prior written authorization of Required Lenders. Upon
request by the Agent or the Loan Parties at any time, the Lenders will confirm
in writing the Agent’s authority to release any Agent’s Liens upon particular
types or items of Collateral pursuant to this Section 12.11.
          (b) Upon receipt by the Agent of any authorization required pursuant
to Section 12.11(a) from the Lenders of the Agent’s authority to release Agent’s
Liens upon particular types or items of Collateral, and upon at least five
(5) Business Days prior written request by the Loan Parties, the Agent shall
(and is hereby irrevocably authorized by the Lenders to) execute such documents
as may be necessary to evidence the release of the Agent’s Liens upon such
Collateral; provided, however, that (i) the Agent shall not be required to
execute any such document on terms which, in the Agent’s opinion, would expose
the Agent to liability or create any material obligation or entail any material
consequence other than the release of such Liens without recourse or warranty,
and (ii) such release shall not in any manner discharge, affect or impair the
Obligations or any Liens (other than those expressly being released) upon (or
obligations of the Loan Parties in respect of) all interests retained by any
Loan Party, including the proceeds of any sale, all of which shall continue to
constitute part of the Collateral.

-67-



--------------------------------------------------------------------------------



 



          (c) The Agent shall have no obligation whatsoever to any of the
Lenders to assure that the Collateral exists or is owned by any Loan Party or is
cared for, protected or insured or has been encumbered, or that the Agent’s
Liens have been properly or sufficiently or lawfully created, perfected,
protected or enforced or are entitled to any particular priority, or to exercise
at all or in any particular manner or under any duty of care, disclosure or
fidelity, or to continue exercising, any of the rights, authorities and powers
granted or available to the Agent pursuant to any of the Loan Documents, it
being understood and agreed that in respect of the Collateral, or any act,
omission or event related thereto, the Agent may act in any manner it may deem
appropriate, in its sole discretion given the Agent’s own interest in the
Collateral in its capacity as one of the Lenders and that the Agent shall have
no other duty or liability whatsoever to any Lender as to any of the foregoing.
     12.12 Restrictions on Actions by Lenders; Sharing of Payments.
          (a) Each of the Lenders agrees that it shall not, without the express
consent of all Lenders, and that it shall, to the extent it is lawfully entitled
to do so, upon the request of all Lenders, set off against the Obligations, any
amounts owing by such Lender to an Loan Party or any accounts of an Loan Party
now or hereafter maintained with such Lender. Each of the Lenders further agrees
that it shall not, unless specifically requested to do so by the Agent, take or
cause to be taken any action to enforce its rights under this Agreement or
against any Loan Party, including the commencement of any legal or equitable
proceedings, to foreclose any Lien on, or otherwise enforce any security
interest in, any of the Collateral.
          (b) If at any time or times any Lender shall receive (i) by payment,
foreclosure, setoff or otherwise, any proceeds of Collateral or any payments
with respect to the Obligations of any Loan Party to such Lender arising under,
or relating to, this Agreement or the other Loan Documents, except for any such
proceeds or payments received by such Lender from the Agent pursuant to the
terms of this Agreement, or (ii) payments from the Agent in excess of such
Lender’s ratable portion of all such distributions by the Agent, such Lender
shall promptly (1) turn the same over to the Agent, in kind, and with such
endorsements as may be required to negotiate the same to the Agent, or in same
day funds, as applicable, for the account of all of the Lenders and for
application to the Obligations in accordance with the applicable provisions of
this Agreement, or (2) purchase, without recourse or warranty, an undivided
interest and participation in the Obligations owed to the other Lenders so that
such excess payment received shall be applied ratably as among the Lenders in
accordance with their Pro Rata Shares; provided, however, that if all or part of
such excess payment received by the purchasing party is thereafter recovered
from it, those purchases of participations shall be rescinded in whole or in
part, as applicable, and the applicable portion of the purchase price paid
therefor shall be returned to such purchasing party, but without interest except
to the extent that such purchasing party is required to pay interest in
connection with the recovery of the excess payment.
     12.13 Agency for Perfection.
          Each Lender hereby appoints each other Lender as agent for the purpose
of perfecting the Lenders’ security interest in assets which, in accordance with
Article 9 of the UCC or the applicable provisions of the PPSA or other
applicable law can be perfected only by possession. Should any Lender (other
than the Agent) obtain possession of any such Collateral,

-68-



--------------------------------------------------------------------------------



 



such Lender shall notify the Agent thereof, and, promptly upon the Agent’s
request therefor shall deliver such Collateral to the Agent or in accordance
with the Agent’s instructions.
     12.14 Payments by Agent to Lenders.
          All payments to be made by the Agent to the Lenders shall be made by
bank wire transfer or internal transfer of immediately available funds to each
Lender pursuant to wire transfer instructions delivered in writing to the Agent
on or prior to the Closing Date (or if such Lender is an Assignee, on the
applicable Assignment and Acceptance), or pursuant to such other wire transfer
instructions as each party may designate for itself by written notice to the
Agent. Concurrently with each such payment, the Agent shall identify whether
such payment (or any portion thereof) represents principal, premium or interest
on the Revolving Loans or otherwise. Unless the Agent receives notice from the
Loan parties prior to the date on which any payment is due to the Lenders that
the Loan Parties will not make such payment in full as and when required, the
Agent may assume that the Loan Parties has made such payment in full to the
Agent on such date in immediately available funds and the Agent may (but shall
not be so required), in reliance upon such assumption, distribute to each Lender
on such due date an amount equal to the amount then due such Lender. If and to
the extent the Loan Parties have not made such payment in full to the Agent,
each Lender shall repay to the Agent on demand such amount distributed to such
Lender, together with interest thereon at the Federal Funds Rate for each day
from the date such amount is distributed to such Lender until the date repaid.
     12.15 Settlement.
          (a) (i) Each Lender’s funded portion of the Revolving Loans is
intended by the Lenders to be equal at all times to such Lender’s Pro Rata Share
of the outstanding Revolving Loans. Notwithstanding such agreement, the Agent,
the Bank, and the other Lenders agree (which agreement shall not be for the
benefit of or enforceable by the Loan Parties or any other Consolidated Member)
that in order to facilitate the administration of this Agreement and the other
Loan Documents, settlement among them as to the Revolving Loans, the Non-Ratable
Loans and the Agent Advances shall take place on a periodic basis in accordance
with the following provisions:
     (ii) The Agent shall request settlement (“Settlement”) with the Lenders on
at least a weekly basis, or on a more frequent basis at Agent’s election, (A) on
behalf of the Bank, with respect to each outstanding Non-Ratable Loan, (B) for
itself, with respect to each Agent Advance, and (C) with respect to collections
received, in each case, by notifying the Lenders of such requested Settlement by
telecopy, telephone or other similar form of transmission, of such requested
Settlement, no later than 12:00 noon (Atlanta, Georgia time) on the date of such
requested Settlement (the “Settlement Date”). Each Lender (other than the Bank,
in the case of Non-Ratable Loans and the Agent in the case of Agent Advances)
shall transfer the amount of such Lender’s Pro Rata Share of the outstanding
principal amount of the Non-Ratable Loans and Agent Advances with respect to
each Settlement to the Agent, to Agent’s account, not later than 2:00 p.m.
(Atlanta, Georgia time), on the Settlement Date applicable thereto. Settlements
may occur during the continuation of a Default or an Event of Default and

-69-



--------------------------------------------------------------------------------



 



whether or not the applicable conditions precedent set forth in Article 8 have
then been satisfied. Such amounts made available to the Agent shall be applied
against the amounts of the applicable Non-Ratable Loan or Agent Advance and,
together with the portion of such Non-Ratable Loan or Agent Advance representing
the Bank’s Pro Rata Share thereof, shall constitute Revolving Loans of such
Lenders. If any such amount is not transferred to the Agent by any Lender on the
Settlement Date applicable thereto, the Agent shall be entitled to recover such
amount on demand from such Lender together with interest thereon at the Federal
Funds Rate for the first three (3) days from and after the Settlement Date and
thereafter at the Interest Rate then applicable to the Revolving Loans (A) on
behalf of the Bank, with respect to each outstanding Non-Ratable Loan, and
(B) for itself, with respect to each Agent Advance.
     (iii) Notwithstanding the foregoing, not more than one (1) Business Day
after demand is made by the Agent (whether before or after the occurrence of a
Default or an Event of Default and regardless of whether the Agent has requested
a Settlement with respect to a Non-Ratable Loan or Agent Advance), each other
Lender (A) shall irrevocably and unconditionally purchase and receive from the
Bank or the Agent, as applicable, without recourse or warranty, an undivided
interest and participation in such Non-Ratable Loan or Agent Advance equal to
such Lender’s Pro Rata Share of such Non-Ratable Loan or Agent Advance and
(B) if Settlement has not previously occurred with respect to such Non-Ratable
Loans or Agent Advances, upon demand by Bank or Agent, as applicable, shall pay
to Bank or Agent, as applicable, as the purchase price of such participation an
amount equal to one-hundred percent (100%) of such Lender’s Pro Rata Share of
such Non-Ratable Loans or Agent Advances. If such amount is not in fact made
available to the Agent by any Lender, the Agent shall be entitled to recover
such amount on demand from such Lender together with interest thereon at the
Federal Funds Rate for the first three (3) days from and after such demand and
thereafter at the Interest Rate then applicable to Base Rate Loans.
     (iv) From and after the date, if any, on which any Lender purchases an
undivided interest and participation in any Non-Ratable Loan or Agent Advance
pursuant to clause (iii) above, the Agent shall promptly distribute to such
Lender, such Lender’s Pro Rata Share of all payments of principal and interest
and all proceeds of Collateral received by the Agent in respect of such
Non-Ratable Loan or Agent Advance.
     (v) Between Settlement Dates, the Agent, to the extent no Agent Advances
are outstanding, may pay over to the Bank any payments received by the Agent,
which in accordance with the terms of this Agreement would be applied to the
reduction of the Revolving Loans, for application to the Bank’s Revolving Loans
including Non-Ratable Loans. If, as of any Settlement Date, collections received
since the then immediately preceding Settlement Date have been applied to the
Bank’s Revolving Loans (other than to Non-Ratable Loans or Agent Advances in
which such Lender has not yet funded its purchase of a

-70-



--------------------------------------------------------------------------------



 



participation pursuant to clause (iii) above), as provided for in the previous
sentence, the Bank shall pay to the Agent for the accounts of the Lenders, to be
applied to the outstanding Revolving Loans of such Lenders, an amount such that
each Lender shall, upon receipt of such amount, have, as of such Settlement
Date, its Pro Rata Share of the Revolving Loans. During the period between
Settlement Dates, the Bank with respect to Non-Ratable Loans, the Agent with
respect to Agent Advances, and each Lender with respect to the Revolving Loans
other than Non-Ratable Loans and Agent Advances, shall be entitled to interest
at the applicable rate or rates payable under this Agreement on the actual
average daily amount of funds employed by the Bank, the Agent and the other
Lenders.
          (b) Lenders’ Failure to Perform. All Revolving Loans (other than
Non-Ratable Loans and Agent Advances) shall be made by the Lenders
simultaneously and in accordance with their Pro Rata Shares. It is understood
that (i) no Lender shall be responsible for any failure by any other Lender to
perform its obligation to make any Revolving Loans hereunder, nor shall any
Commitment of any Lender be increased or decreased as a result of any failure by
any other Lender to perform its obligation to make any Revolving Loans
hereunder, (ii) no failure by any Lender to perform its obligation to make any
Revolving Loans hereunder shall excuse any other Lender from its obligation to
make any Revolving Loans hereunder, and (iii) the obligations of each Lender
hereunder shall be several, not joint and several.
          (c) Defaulting Lenders. Unless the Agent receives notice from a Lender
on or prior to the Closing Date or, with respect to any Borrowing after the
Closing Date, at least one Business Day prior to the date of such Borrowing,
that such Lender will not make available as and when required hereunder to the
Agent that Lender’s Pro Rata Share of a Borrowing, the Agent may assume that
each Lender has made such amount available to the Agent in immediately available
funds on the Funding Date. Furthermore, the Agent may, in reliance upon such
assumption, make available to the Loan Parties on such date a corresponding
amount. If any Lender has not transferred its full Pro Rata Share to the Agent
in immediately available funds and the Agent has transferred corresponding
amount to the Loan Parties on the Business Day following such Funding Date that
Lender shall make such amount available to the Agent, together with interest at
the Federal Funds Rate for that day. A notice by the Agent submitted to any
Lender with respect to amounts owing shall be conclusive, absent manifest error.
If each Lender’s full Pro Rata Share is transferred to the Agent as required,
the amount transferred to the Agent shall constitute that Lender’s Revolving
Loan for all purposes of this Agreement. If that amount is not transferred to
the Agent on the Business Day following the Funding Date, the Agent will notify
the Loan Parties of such failure to fund and, upon demand by the Agent, the Loan
Parties shall pay such amount to the Agent for the Agent’s account, together
with interest thereon for each day elapsed since the date of such Borrowing, at
a rate per annum equal to the Interest Rate applicable at the time to the
Revolving Loans comprising that particular Borrowing. The failure of any Lender
to make any Revolving Loan on any Funding Date (any such Lender, prior to the
cure of such failure, being hereinafter referred to as a “Defaulting Lender”)
shall not relieve any other Lender of its obligation hereunder to make a
Revolving Loan on that Funding Date. No Lender shall be responsible for any
other Lender’s failure to advance such other Lenders’ Pro Rata Share of any
Borrowing.

-71-



--------------------------------------------------------------------------------



 



          (d) Retention of Defaulting Lender’s Payments. The Agent shall not be
obligated to transfer to a Defaulting Lender any payments made by Loan Parties
to the Agent for the Defaulting Lender’s benefit; nor shall a Defaulting Lender
be entitled to the sharing of any payments hereunder. Amounts payable to a
Defaulting Lender shall instead be paid to or retained by the Agent. In its
discretion, the Agent may loan the amount of all such payments received or
retained by it for the account of such Defaulting Lender. Any amounts so loaned
to the Loan Parties shall bear interest at the rate applicable to Base Rate
Loans and for all other purposes of this Agreement shall be treated as if they
were Revolving Loans, provided, however, that for purposes of voting or
consenting to matters with respect to the Loan Documents and determining Pro
Rata Shares, such Defaulting Lender shall be deemed not to be a “Lender”. Until
a Defaulting Lender cures its failure to fund its Pro Rata Share of any
Borrowing (A) such Defaulting Lender shall not be entitled to any portion of the
Unused Line Fee and (B) the Unused Line Fee shall accrue in favor of the Lenders
which have funded their respective Pro Rata Shares of such requested Borrowing
and shall be allocated among such performing Lenders ratably based upon their
relative Commitments. This Section shall remain effective with respect to such
Lender until such time as the Defaulting Lender shall no longer be in default of
any of its obligations under this Agreement. The terms of this Section shall not
be construed to increase or otherwise affect the Commitment of any Lender, or
relieve or excuse the performance by the Loan Parties of their duties and
obligations hereunder.
          (e) Removal of Defaulting Lender. At the Borrower’s request, the Agent
or an Eligible Assignee reasonably acceptable to the Agent and the Borrower
shall have the right (but not the obligation) to purchase from any Defaulting
Lender, and each Defaulting Lender shall, upon such request, sell and assign to
the Agent or such Eligible Assignee, all of the Defaulting Lender’s outstanding
Commitments hereunder. Such sale shall be consummated promptly after Agent has
arranged for a purchase by Agent or an Eligible Assignee pursuant to an
Assignment and Acceptance, and at a price equal to the outstanding principal
balance of the Defaulting Lender’s Loans, plus accrued interest and fees (except
any fees in connection with such sale that would otherwise arise under
Section 4.4 hereof, for which the Borrower shall not be liable), without premium
or discount.
     12.16 Letters of Credit; Intra-Lender Issues.
          (a) Notice of Letter of Credit Balance. On each Settlement Date, the
Agent shall notify each Lender of the issuance of all Letters of Credit since
the prior Settlement Date and indicate the expiry dates and terms of any
evergreen provisions therein.
          (b) Participations in Letters of Credit.
         (i) Purchase of Participations. Immediately upon issuance of any Letter
of Credit in accordance with Section 1.3(d), each Lender shall be deemed to have
irrevocably and unconditionally purchased and received without recourse or
warranty, an undivided interest and participation equal to such Lender’s Pro
Rata Share of the face amount of such Letter of Credit or the Credit Support
provided through the Agent to the Letter of Credit Issuer, if not the Bank, in
connection with the issuance of such Letter of Credit (including all obligations
of the Borrower with respect thereto, and any security therefor or guaranty
pertaining thereto).

-72-



--------------------------------------------------------------------------------



 



         (ii) Sharing of Reimbursement Obligation Payments. Whenever the Agent
receives a payment from the Loan Parties on account of reimbursement obligations
in respect of a Letter of Credit or Credit Support as to which the Agent has
previously received for the account of the Letter of Credit Issuer thereof
payment from a Lender, the Agent shall promptly pay to such Lender such Lender’s
Pro Rata Share of such payment from the Borrower. Each such payment shall be
made by the Agent on the next Settlement Date.
         (iii) Documentation. Upon the request of any Lender, the Agent shall
furnish to such Lender copies of any Letter of Credit, Credit Support for any
Letter of Credit, reimbursement agreements executed in connection therewith,
applications for any Letter of Credit, and such other documentation as may
reasonably be requested by such Lender.
         (iv) Obligations Irrevocable. The obligations of each Lender to make
payments to the Agent with respect to any Letter of Credit or with respect to
their participation therein or with respect to any Credit Support for any Letter
of Credit or with respect to the Revolving Loans made as a result of a drawing
under a Letter of Credit and the obligations of the Loan Parties for whose
account the Letter of Credit or Credit Support was issued to make payments to
the Agent, for the account of the Lenders, shall be irrevocable and shall not be
subject to any qualification or exception whatsoever, including any of the
following circumstances:
         (1) any lack of validity or enforceability of this Agreement or any of
the other Loan Documents;
         (2) the existence of any claim, setoff, defense or other right which
any Loan Party may have at any time against a beneficiary named in a Letter of
Credit or any transferee of any Letter of Credit (or any Person for whom any
such transferee may be acting), any Lender, the Agent, the issuer of such Letter
of Credit, or any other Person, whether in connection with this Agreement, any
Letter of Credit, the transactions contemplated herein or any unrelated
transactions (including any underlying transactions between the Borrower or any
other Person and the beneficiary named in any Letter of Credit);
         (3) any draft, certificate or any other document presented under the
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
         (4) the surrender or impairment of any security for the performance or
observance of any of the terms of any of the Loan Documents;
         (5) the occurrence of any Default or Event of Default; or
         (6) the failure of the Borrower to satisfy the applicable conditions
precedent set forth in Article 8.

-73-



--------------------------------------------------------------------------------



 



          (c) Recovery or Avoidance of Payments; Refund of Payments In Error. In
the event any payment by or on behalf of any Loan Party received by the Agent
with respect to any Letter of Credit or Credit Support provided for any Letter
of Credit and distributed by the Agent to the Lenders on account of their
respective participations therein is thereafter set aside, avoided or recovered
from the Agent in connection with any receivership, liquidation, bankruptcy or
other insolvency or debt adjustment proceeding, the Lenders shall, upon demand
by the Agent, pay to the Agent their respective Pro Rata Shares of such amount
set aside, avoided or recovered, together with interest at the rate required to
be paid by the Agent upon the amount required to be repaid by it. Unless the
Agent receives notice from the Borrower prior to the date on which any payment
is due to the Lenders that the Borrower will not make such payment in full as
and when required, the Agent may assume that the Borrower has made such payment
in full to the Agent on such date in immediately available funds and the Agent
may (but shall not be so required), in reliance upon such assumption, distribute
to each Lender on such due date an amount equal to the amount then due such
Lender. If and to the extent the Borrower has not made such payment in full to
the Agent, each Lender shall repay to the Agent on demand such amount
distributed to such Lender, together with interest thereon at the Federal Funds
Rate for each day from the date such amount is distributed to such Lender until
the date repaid. The foregoing provisions shall survive payment in full of the
Obligations and termination of this Agreement (including the Commitments
hereunder).
          (d) Indemnification by Lenders. To the extent not reimbursed by the
Loan Parties and without limiting the obligations of the Loan Parties hereunder
or under any other Loan Document, the Lenders agree to indemnify the Letter of
Credit Issuer ratably in accordance with their respective Pro Rata Shares, for
any and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, expenses (including attorneys’ fees) or disbursements
of any kind and nature whatsoever that may be imposed on, incurred by or
asserted against the Letter of Credit Issuer in any way relating to or arising
out of any Letter of Credit or the transactions contemplated thereby or any
action taken or omitted by the Letter of Credit Issuer under any Letter of
Credit or any Loan Document in connection therewith; provided that no Lender
shall be liable for any of the foregoing to the extent it arises from the gross
negligence or willful misconduct of the Person to be indemnified. Without
limitation of the foregoing, each Lender agrees to reimburse the Letter of
Credit Issuer promptly upon demand for its Pro Rata Share of any costs or
expenses payable by any Loan Party to the Letter of Credit Issuer, to the extent
that the Letter of Credit Issuer is not promptly reimbursed for such costs and
expenses by the Loan Parties. The agreement contained in this Section shall
survive payment in full of the Obligations and termination of this Agreement
(including the Commitments hereunder).
     12.17 Concerning the Collateral and the Related Loan Documents.
          Each Lender authorizes and directs the Agent to enter into the other
Loan Documents, for the ratable benefit and obligation of the Agent and the
Lenders. Each Lender agrees that any action taken by the Agent or Required
Lenders in accordance with the terms of this Agreement or the other Loan
Documents, and the exercise by the Agent or the Required Lenders, as applicable,
of their respective powers set forth therein or herein, together with such other
powers that are reasonably incidental thereto, shall be binding upon all of the
Lenders. The Lenders acknowledge that the Revolving Loans, Agent Advances,
Non-Ratable Loans, Hedge

-74-



--------------------------------------------------------------------------------



 



Agreements, Bank Products and all interest, fees and expenses hereunder
constitute one Debt, secured pari passu by all of the Collateral.
     12.18 Field Audit and Examination Reports; Disclaimer by Lenders.
          By signing this Agreement, each Lender:
          (a) is deemed to have requested that the Agent furnish such Lender,
promptly after it becomes available, a copy of each field audit or examination
report (each a “Report” and collectively, “Reports”) prepared by or on behalf of
the Agent;
          (b) expressly agrees and acknowledges that neither the Bank nor the
Agent (i) makes any representation or warranty as to the accuracy of any Report,
or (ii) shall be liable for any information contained in any Report;
          (c) expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, that the Agent or the Bank or other party
performing any audit or examination will inspect only specific information
regarding the Loan Parties and will rely significantly upon the Loan Parties’
books and records, as well as on representations of the Loan Parties’ personnel;
          (d) agrees to keep all Reports confidential and strictly for its
internal use, and not to distribute except to its participants, or use any
Report in any other manner; and
          (e) without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold the Agent and any
such other Lender preparing a Report harmless from any action the indemnifying
Lender may take or conclusion the indemnifying Lender may reach or draw from any
Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to the Borrower, or the indemnifying
Lender’s participation in, or the indemnifying Lender’s purchase of, a loan or
loans of the Borrower; and (ii) to pay and protect, and indemnify, defend and
hold the Agent and any such other Lender preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses and other
amounts (including Attorney Costs) incurred by the Agent and any such other
Lender preparing a Report as the direct or indirect result of any third parties
who might obtain all or part of any Report through the indemnifying Lender.
     12.19 Notice of Bank Products.
          Each Lender or its Affiliates (other than the Bank) providing Bank
Products to a Loan Party shall deliver to the Agent promptly following the end
of each calendar month, notice setting forth the aggregate amount of all
obligations of any Loan Party on account of such Bank Products (whether matured
or unmatured, absolute or contingent) as of the end of such month. The
obligations due with respect to Bank Products provided by any such Person who
fails to timely furnish the Agent with such notice, at the option of the Agent
shall not be included in the Bank Product Reserve.

-75-



--------------------------------------------------------------------------------



 



     12.20 Relation Among Lenders.
          The Lenders are not partners or co-venturers, and no Lender shall be
liable for the acts or omissions of, or (except as otherwise set forth herein in
case of the Agent) authorized to act for, any other Lender.
     12.21 Documentation and Syndication Agents.
          The Lenders identified on the facing page or signature pages of this
Agreement as the “ Documentation Agent” or “Syndication Agent” shall not have
any right, power, obligation, liability, responsibility or duty under this
Agreement other than those applicable to all Lenders as such. Without limiting
the foregoing, the Lenders so identified as the “Documentation Agent” and
“Syndication Agent” shall not have or be deemed to have any fiduciary
relationship with any Lender. Each Lender acknowledges that it has not relied,
and will not rely, on either of the two Lenders so identified as the
“Documentation Agent” and “Syndication Agent” in deciding to enter into this
Agreement or in taking or not taking action hereunder.
ARTICLE 13
CURRENCY JUDGMENT; SERVICE OF PROCESS
     13.1 Judgment Currency.
          If for the purpose of obtaining judgment in any court it is necessary
to convert an amount due hereunder in the currency in which it is due (the
“Original Currency”) into another currency (the “Second Currency”), the rate of
exchange applied shall be that at which, in accordance with normal banking
procedures, the Agent or any Lender could purchase in the New York foreign
exchange market, the Original Currency with the Second Currency on the date on
which judgment is given, or the preceding Business Day if such date is not a
Business Day. Each Loan Party agrees that its obligation in respect of any
Original Currency due from it hereunder shall, notwithstanding any judgment or
payment in such other currency, be discharged only to the extent that, on the
Business Day following the date the Agent receives payment of any sum so
adjudged to be due hereunder in the Second Currency, the Agent may, in
accordance with normal banking procedures, purchase, in the New York foreign
exchange market, the Original Currency with the amount of the Second Currency so
paid; and if the amount of the Original Currency so purchased or could have been
so purchased is less than the amount originally due in the Original Currency,
each Loan Party agrees, as a separate obligation and notwithstanding any such
payment or judgment, to indemnify the Agent or any Lender against such loss. The
term “rate of exchange” in this Section 13.1 means the spot rate at which Agent
or any Lender, in accordance with normal practices, is able on the relevant date
to purchase the Original Currency with the Second Currency, and includes any
premium and costs of exchange payable in connection with such purchase.
     13.2 Agent for Service of Process.
          Applica Canada and Applica Asia each hereby irrevocably designates and
appoints the Borrower, at the address for Borrower shown herein, as the Agent of
Applica

-76-



--------------------------------------------------------------------------------



 



Canada and Applica Asia to receive service of process in legal actions arising
out of or related to this Agreement or any of the other Loan Documents and
expressly agrees that service upon Borrower shall constitute service upon
Applica Canada and Applica Asia.
ARTICLE 14
MISCELLANEOUS
     14.1 No Waivers; Cumulative Remedies.
          No failure by the Agent or any Lender to exercise any right, remedy,
or option under this Agreement or any present or future supplement thereto, or
in any other agreement between or among the Loan Parties and the Agent and/or
any Lender, or delay by the Agent or any Lender in exercising the same, will
operate as a waiver thereof. No waiver by the Agent or any Lender will be
effective unless it is in writing, and then only to the extent specifically
stated. No waiver by the Agent or the Lenders on any occasion shall affect or
diminish the Agent’s and each Lender’s rights thereafter to require strict
performance by the Loan Parties of any provision of this Agreement. The Agent
and the Lenders may proceed directly to collect the Obligations without any
prior recourse to the Collateral. The Agent’s and each Lender’s rights under
this Agreement will be cumulative and not exclusive of any other right or remedy
which the Agent or any Lender may have.
     14.2 Severability.
          The illegality or unenforceability of any provision of this Agreement
or any Loan Document or any instrument or agreement required hereunder shall not
in any way affect or impair the legality or enforceability of the remaining
provisions of this Agreement or any instrument or agreement required hereunder.
     14.3 Governing Law; Choice of Forum; Service of Process.
          (a) THIS AGREEMENT SHALL BE INTERPRETED AND THE RIGHTS AND LIABILITIES
OF THE PARTIES HERETO DETERMINED IN ACCORDANCE WITH THE INTERNAL LAWS (AS
OPPOSED TO THE CONFLICT OF LAWS PROVISIONS PROVIDED THAT PERFECTION ISSUES WITH
RESPECT TO ARTICLE 9 OF THE UCC MAY GIVE EFFECT TO APPLICABLE CHOICE OR CONFLICT
OF LAW RULES SET FORTH IN ARTICLE 9 OF THE UCC) OF THE STATE OF NEW YORK;
PROVIDED THAT THE AGENT AND THE LENDERS SHALL RETAIN ALL RIGHTS ARISING UNDER
FEDERAL LAW.
          (b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS STATE OR FEDERAL COURTS
LOCATED IN THE STATES OF NEW YORK, FLORIDA OR GEORGIA, AND BY EXECUTION AND
DELIVERY OF THIS AGREEMENT, EACH OF THE LOAN PARTIES, THE AGENT AND THE LENDERS
CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE NON-EXCLUSIVE
JURISDICTION OF THOSE COURTS. EACH OF THE LOAN PARTIES, THE

-77-



--------------------------------------------------------------------------------



 



AGENT AND THE LENDERS IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION
TO THE LAYING OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT
MAY NOW OR HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH
JURISDICTION IN RESPECT OF THIS AGREEMENT OR ANY DOCUMENT RELATED HERETO.
NOTWITHSTANDING THE FOREGOING: (1) THE AGENT AND THE LENDERS SHALL HAVE THE
RIGHT TO BRING ANY ACTION OR PROCEEDING AGAINST THE LOAN PARTIES OR THEIR
PROPERTIES IN THE COURTS OF ANY OTHER JURISDICTION THE AGENT OR THE LENDERS DEEM
NECESSARY OR APPROPRIATE IN ORDER TO REALIZE ON THE COLLATERAL OR OTHER SECURITY
FOR THE OBLIGATIONS AND (2) EACH OF THE PARTIES HERETO ACKNOWLEDGES THAT ANY
APPEALS FROM THE COURTS DESCRIBED IN THE IMMEDIATELY PRECEDING SENTENCE MAY HAVE
TO BE HEARD BY A COURT LOCATED OUTSIDE THOSE JURISDICTIONS.
          (c) EACH OF THE LOAN PARTIES HEREBY WAIVES PERSONAL SERVICE OF ANY AND
ALL PROCESS UPON IT AND CONSENTS THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE BY
REGISTERED MAIL (RETURN RECEIPT REQUESTED) DIRECTED TO THE ADDRESS SET FORTH IN
SECTION 14.8 AND SERVICE SO MADE SHALL BE DEEMED TO BE COMPLETED SEVEN (7) DAYS
AFTER THE SAME SHALL HAVE BEEN SO DEPOSITED IN THE U.S. MAILS POSTAGE PREPAID.
NOTHING CONTAINED HEREIN SHALL AFFECT THE RIGHT OF AGENT OR THE LENDERS TO SERVE
LEGAL PROCESS BY ANY OTHER MANNER PERMITTED BY LAW.
     14.4 WAIVER OF JURY TRIAL. EACH OF THE LOAN PARTIES, THE LENDERS AND THE
AGENT EACH IRREVOCABLY WAIVE THEIR RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY
CLAIM OR CAUSE OF ACTION BASED UPON OR ARISING OUT OF OR RELATED TO THIS
AGREEMENT, THE OTHER LOAN DOCUMENTS, OR THE TRANSACTIONS CONTEMPLATED HEREBY OR
THEREBY, IN ANY ACTION, PROCEEDING OR OTHER LITIGATION OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON,
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS,
OR OTHERWISE. THE LOAN PARTIES, THE LENDERS AND THE AGENT EACH AGREE THAT ANY
SUCH CLAIM OR CAUSE OF ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY.
WITHOUT LIMITING THE FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE
RIGHT TO A TRIAL BY JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY
ACTION, COUNTERCLAIM OR OTHER PROCEEDING WHICH SEEKS, IN WHOLE OR IN PART, TO
CHALLENGE THE VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS OR ANY PROVISION HEREOF OR THEREOF. THIS WAIVER SHALL APPLY TO ANY
SUBSEQUENT AMENDMENTS, RENEWALS, SUPPLEMENTS OR MODIFICATIONS TO THIS AGREEMENT
AND THE OTHER LOAN DOCUMENTS.

-78-



--------------------------------------------------------------------------------



 



     14.5 Survival of Representations and Warranties.
          All of the Loan Parties’ representations and warranties contained in
this Agreement shall survive the execution, delivery, and acceptance thereof by
the parties, notwithstanding any investigation by the Agent or the Lenders or
their respective agents.
     14.6 Other Security and Guaranties.
          The Agent, may, without notice or demand and without affecting any
Obligated Party’s obligations hereunder or under any other Loan Document, from
time to time: (a) take from any Person and hold collateral (other than the
Collateral) for the payment of all or any part of the Obligations and exchange,
enforce or release such collateral or any part thereof; and (b) accept and hold
any endorsement or guaranty of payment of all or any part of the Obligations and
release or substitute any such endorser or guarantor, or any Person who has
given any Lien in any other collateral as security for the payment of all or any
part of the Obligations, or any other Person in any way obligated to pay all or
any part of the Obligations.
     14.7 Fees and Expenses.
          Each Loan Party agrees to pay to the Agent, for its benefit, on
demand, all costs and expenses that Agent pays or incurs in connection with the
negotiation, preparation, syndication, consummation, administration,
enforcement, and termination of this Agreement or any of the other Loan
Documents, including: (a) Attorney Costs incurred by the Agent in connection
with the negotiation, preparation, syndication and consummation of this
Agreement or any of the other Loan Documents; (b) costs and expenses (including
attorneys’ and paralegals’ fees and disbursements) for any amendment,
supplement, waiver, consent, or subsequent closing in connection with the Loan
Documents and the transactions contemplated thereby; (c) costs and expenses of
lien and title searches; (d) taxes, fees and other charges for filing financing
statements and continuations, and other actions to perfect, protect, and
continue the Agent’s Liens (including costs and expenses paid or incurred by the
Agent in connection with the consummation of Agreement); (e) sums paid or
incurred to pay any amount or take any action required of any Loan Party under
the Loan Documents that such Loan Party fails to pay or take; (f) costs of
appraisals, inspections, and verifications of the Collateral, including
reasonable travel, lodging, and meals for inspections of the Collateral and the
Loan Parties’ operations by the Agent plus the Agent’s then customary charge for
field examinations and audits and the preparation of reports thereof (such
charge is currently $850 per day (or portion thereof) for each Person retained
or employed by the Agent with respect to each field examination or audit),
provided, that unless an Event of Default have occurred and be continuing, the
Borrower shall not be obligated to the Agent for any expenses set forth in this
clause (f) for travel and visits to Consolidated Members’ facilities located in
The People’s Republic of China or Mexico; and (g) without duplication, costs and
expenses of forwarding loan proceeds, collecting checks and other items of
payment, and establishing and maintaining Payment Accounts and lock boxes, and
costs and expenses of preserving and protecting the Collateral. In addition,
each Loan Party agrees to pay costs and expenses incurred by the Agent
(including Attorneys’ Costs) to the Agent, for its benefit, on demand, and to
the other Lenders for their benefit, on demand, and all reasonable fees,
expenses and disbursements incurred by such other Lenders, including reasonable
attorneys’ fees and disbursements, in each case, paid or incurred to obtain
payment of

-79-



--------------------------------------------------------------------------------



 



the Obligations, enforce the Agent’s Liens, sell or otherwise realize upon the
Collateral, and otherwise enforce the provisions of the Loan Documents, or to
defend any claims made or threatened against the Agent or any Lender arising out
of the transactions contemplated hereby (including preparations for and
consultations concerning any such matters). The foregoing shall not be construed
to limit any other provisions of the Loan Documents regarding costs and expenses
to be paid by the Loan Parties. All of the foregoing costs and expenses shall be
charged to the Loan Account as Revolving Loans as described in Section 3.8.
     14.8 Notices.
          Except as otherwise expressly provided herein, all notices, demands
and requests that any party is required or elects to give to any other shall be
in writing, or by a telecommunications device capable of creating a written
record, and any such notice shall become effective (a) upon personal delivery
thereof, including delivery by overnight mail and courier service, (b) four (4)
days after it shall have been mailed by United States mail, first class,
certified or registered, with postage prepaid, or (c) in the case of notice by
such a telecommunications device, when properly transmitted, in each case
addressed to the party to be notified as follows:
If to the Agent or to the Bank:
Bank of America, N.A.
300 Galleria Parkway, N.W.
Suite 800
Atlanta, Georgia 30339
Attention: Applica Client Manager
Telecopy No.: (770) 857-2947
If to a Loan Party:
Applica Incorporated
3633 Flamingo Road
Miramar, Florida 33027
Attention: Chief Financial Officer
Telecopy No.: (954) 883-1694
Email: terry.polistina@applicamail.com
or to such other address as each party may designate for itself by like notice.
Failure or delay in delivering copies of any notice, demand, request, consent,
approval, declaration or other communication to the persons designated above to
receive copies shall not adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.
     14.9 Waiver of Notices.
          Unless otherwise expressly provided herein, the Loan Parties waive
presentment, and notice of demand or dishonor and protest as to any instrument,
notice of intent to accelerate the Obligations and notice of acceleration of the
Obligations, as well as any and all other notices

-80-



--------------------------------------------------------------------------------



 



to which they might otherwise be entitled. No notice to or demand on a Loan
Party which the Agent or any Lender may elect to give shall entitle the Loan
Parties to any or further notice or demand in the same, similar or other
circumstances.
     14.10 Binding Effect.
          The provisions of this Agreement shall be binding upon and inure to
the benefit of the respective representatives, successors, and assigns of the
parties hereto; provided, however, that no interest herein may be assigned by
any Loan Party without prior written consent of the Agent and each Lender. The
rights and benefits of the Agent and the Lenders hereunder shall, if such
Persons so agree, inure to any party acquiring any interest in the Obligations
or any part thereof.
     14.11 Indemnity of the Agent and the Lenders by the Borrower.
          (a) Each Loan Party agrees to defend, indemnify and hold the
Agent-Related Persons, and each Lender, its Affiliates, and each of their
respective officers, directors, employees, counsel, representatives, agents and
attorneys-in-fact (each, an “Indemnified Person”) harmless from and against any
and all liabilities, obligations, losses, damages, penalties, actions,
judgments, suits, costs, charges, expenses and disbursements (including Attorney
Costs) of any kind or nature whatsoever which may at any time (including at any
time following repayment of the Loans and the termination, resignation or
replacement of the Agent or replacement of any Lender) be imposed on, incurred
by or asserted against any such Person in any way relating to or arising out of
this Agreement or any document contemplated by or referred to herein, or the
transactions contemplated hereby, or any action taken or omitted by any such
Person under or in connection with any of the foregoing, including with respect
to any investigation, litigation or proceeding (including any Insolvency
Proceeding or appellate proceeding) related to or arising out of this Agreement,
any other Loan Document, or the Loans or the use of the proceeds thereof,
whether or not any Indemnified Person is a party thereto (all the foregoing,
collectively, the “Indemnified Liabilities”); provided that the Loan Parties
shall have no obligation hereunder to any Indemnified Person with respect to
Indemnified Liabilities resulting solely from the gross negligence or willful
misconduct of such Indemnified Person. The agreements in this Section shall
survive termination of the Commitments and payment of all other Obligations.
          (b) Each Loan Party agrees to indemnify, defend and hold harmless the
Agent and the Lenders and their Affiliates from any loss or liability directly
or indirectly arising out of the use, generation, manufacture, production,
storage, release, threatened release, discharge, disposal or presence of a
hazardous substance relating to a Consolidated Member’s operations, business or
property. This indemnity will apply whether the hazardous substance is on, under
or about the Consolidated Member’s property or operations or property leased to
a Consolidated Member. The indemnity includes but is not limited to Attorneys
Costs. The indemnity extends to the Agent and the Lenders, their parents,
affiliates, subsidiaries and all of their directors, officers, employees,
agents, successors, attorneys and assigns. “Hazardous substances” means any
substance, material or waste that is or becomes designated or regulated as
“toxic,” “hazardous,” “pollutant,” or “contaminant” or a similar designation or
regulation under any federal, state or local law (whether under common law,
statute, regulation or otherwise) or

-81-



--------------------------------------------------------------------------------



 



judicial or administrative interpretation of such, including petroleum or
natural gas. This indemnity will survive repayment of all other Obligations.
     14.12 Amendment and Restatement of First Amended Agreement; Release.
          (a) This Agreement amends and restates, but does not discharge or
satisfy any obligation of any party under, the First Amended Credit Agreement
and nothing herein shall constitute a novation or accord and satisfaction with
respect to the First Amended Credit Agreement or any of the Obligations. All of
the Loans, Letters of Credit and other Obligations outstanding under the First
Amended Credit Agreement shall be deemed to be outstanding hereunder. Each of
the parties hereto ratifies and reaffirms the First Amended Credit Agreement, as
amended and restated hereby, and agrees that this Agreement embodies the entire
understanding of the parties with respect to the subject matter hereof.
          (b) Each Loan Party hereby releases, acquits and forever discharges
Agent and each Lender, and their respective officers, directors, agents,
consultants, legal counsel, successors and assigns, from all claims, demands,
suits, actions, causes of action, reckonings, and liabilities of any nature,
whether known or unknown, due or to become due, absolute or contingent, legal or
equitable or disputed or undisputed, that any Loan Party has or may claim to
have against Agent or any Lender and that arises out of or relates to any act,
failure to act, transaction or occurrence under, in connection with or related
to the First Amended Credit Agreement or any of the other Loan Documents,
provided that nothing therein shall operate to release Agent or any Lender from
performing any of their agreements under this Agreement.
     14.13 Final Agreement.
          This Agreement, together with the other Loan Documents, is intended by
the Loan Parties, the Agent and the Lenders to be the final, complete, and
exclusive expression of the agreement among them. This Agreement and the other
Loan Documents supersede any and all prior oral or written agreements relating
to the subject matter hereof, except for the Fee Letter. Nothing contained
herein shall be deemed to be or operate as a novation or an accord and
satisfaction of any of the Obligations. No modification, rescission, waiver,
release, or amendment of any provision of this Agreement or any other Loan
Document shall be made, except by a written agreement signed by the Loan Parties
and a duly authorized officer of each of the Agent and the requisite Lenders.
     14.14 Counterparts.
          This Agreement may be executed in any number of counterparts,
including facsimile copies thereof, and by the Agent, each Lender and the Loan
Parties in separate counterparts, each of which shall be an original, but all of
which shall together constitute one and the same agreement; signature pages may
be detached from multiple separate counterparts and attached to a single
counterpart so that all signature pages are physically attached to the same
document.

-82-



--------------------------------------------------------------------------------



 



     14.15 Captions.
          The captions contained in this Agreement are for convenience of
reference only, are without substantive meaning and should not be construed to
modify, enlarge, or restrict any provision.
     14.16 Right of Setoff.
          In addition to any rights and remedies of the Lenders provided by law,
if an Event of Default exists or the Loans have been accelerated, each Lender is
authorized (subject to the terms of Section 12.12(b)) at any time and from time
to time, without prior notice to the Loan Parties, any such notice being waived
by the Loan Parties to the fullest extent permitted by law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final)
at any time held by, and other indebtedness at any time owing by, such Lender or
any Affiliate of such Lender to or for the credit or the account of the Loan
Parties against any and all Obligations owing to such Lender or its Affiliates,
now or hereafter existing, irrespective of whether or not the Agent or such
Lender shall have made demand under this Agreement or any Loan Document and
although such Obligations may be contingent or unmatured. Each Lender agrees
promptly to notify the Loan Parties and the Agent after any such set-off and
application made by such Lender; provided, however, that the failure to give
such notice shall not affect the validity of such set-off and application.
NOTWITHSTANDING THE FOREGOING, NO LENDER SHALL EXERCISE ANY RIGHT OF SET-OFF,
BANKER’S LIEN, OR THE LIKE AGAINST ANY DEPOSIT ACCOUNT OR PROPERTY OF A LOAN
PARTY HELD OR MAINTAINED BY SUCH LENDER WITHOUT THE PRIOR WRITTEN UNANIMOUS
CONSENT OF THE LENDERS.
     14.17 Confidentiality.
          The Agent and each Lender (each, a “Lending Party”) agrees to keep
Confidential any information furnished or made available to it by any Loan Party
(each, a “Disclosing Party”) that is marked as confidential or, with respect to
verbal information, explicitly identified as confidential when furnished
(“Confidential Information”).
     (a) For purposes of this Agreement, the term “Confidential Information”
shall not include information that (i) is in the Lending Party’s possession
prior to it being provided by or on behalf of the Disclosing Party, provided
that such information is not known by the Lending Party to be subject to another
confidentiality agreement with, or other legal or contractual obligation of
confidentiality to, a Disclosing Party (ii) is or becomes publicly available
(other than through a breach of this Agreement by any Lending Party), or (iii)
becomes available to the Lending Party on a non-confidential basis, provided
that the source of such information was not known by the Lending Party to be
bound by a confidentiality agreement or other legal or contractual obligation of
confidentiality with respect to such information.
     (b) Notwithstanding the foregoing, a Lending Party may disclose
Confidential Information to: (i) any governmental agency or regulatory body
having or reasonably claiming to have authority to regulate or oversee any
aspect of the Lending Party’s

-83-



--------------------------------------------------------------------------------



 



business in connection with the exercise of such authority or claimed authority;
(ii) the extent necessary or appropriate to effect or preserve the Lending
Party’s security (if any) hereunder or to enforce any right or remedy provided
pursuant to this Agreement or in connection with any claims asserted by or
against the Lending Party or the Borrower or any other person or entity involved
herewith; (iii) its directors, officers, employees, attorneys, accountants, and
auditors (collectively, the “Representatives”) whom it reasonably determines
need to know such information; and the Lending Party agrees inform the
Representatives to whom it discloses Confidential Information of the
confidential nature of the Confidential Information; (iv) pursuant to subpoena
or other court process; (v) when required to do so in accordance with the
provisions of any applicable Requirement of Law; (vi) to the extent reasonably
required in connection with any litigation or proceeding (including, but not
limited to, any bankruptcy proceeding) to which any Lending Party or their
respective Affiliates may be party; and (vii) any bank or financial institution
or other entity to which the Lending Party has sold or desires to sell an
interest or participation in the Commitment and the Loan Documents, provided
that any such recipient of such Confidential Information agrees in writing to
keep such Confidential Information confidential as specified in this
Section 14.17; provided, however, in the event a Lending Party is requested or
required (by interrogatory, court order, subpoena, administrative proceeding,
civil investigatory demand, or any similar legal process) to disclose any of the
Confidential Information, the Lending Party, in the absence of a protective
order, may disclose such information without liability. The Lending Party,
however, shall, to the extent permitted by law and as promptly as practicable,
make reasonable efforts to notify the Disclosing Party and the Borrower prior to
such disclosure by the Lending Party so that the Disclosing Party may seek at
its sole expense a protective order or other appropriate remedy.
     (c) Each Lending Party acknowledges that, under certain circumstances, the
United States securities laws may prohibit a person who has received material,
non-public information from an issuer from purchasing or selling securities of
such issuer or from communicating such information to any other person under
circumstances in which it is reasonably foreseeable that such other person is
likely to purchase or sell such securities. Each Lending Party further
acknowledges that certain Confidential Information could be considered material
non-public information and agrees that it will not, and it will use reasonable
efforts to ensure that its Representatives will not, trade in the securities of
the Borrower on the basis of such information or communicate such information to
any other person under circumstances in which it is reasonably foreseeable that
such other person is likely to purchase or sell such securities.
     (d) This Section 14.17 shall survive the termination of this Agreement.

-84-



--------------------------------------------------------------------------------



 



     14.18 Conflicts with Other Loan Documents.
          Unless otherwise expressly provided in this Agreement (or in another
Loan Document by specific reference to the applicable provision contained in
this Agreement), if any provision contained in this Agreement conflicts with any
provision of any other Loan Document, the provision contained in this Agreement
shall govern and control.
     14.19 Agency of the Borrower for Each Other Loan Party.
          Each of the Loan Parties (other than the Borrower) irrevocably
appoints the Borrower as its agent for all purposes relevant to this Agreement,
including the giving and receipt of notices and execution and delivery of all
documents, instruments, and certificates contemplated herein (including, without
limitation, execution and delivery to the Agent of Borrowing Base Certificates,
Notices of Borrowing, and Notices of Continuation/Conversion) and all
modifications hereto. Any agreement, acknowledgment, consent, direction,
certification, or other action which might otherwise be valid or effective only
if given or taken by all or any of the Loan Parties or acting singly, shall be
valid and effective if given or taken only by the Borrower, whether or not any
of the other Loan Parties joins therein, and the Agent and the Lenders shall
have no duty or obligation to make further inquiry with respect to the authority
of the Borrower under this Section 14.19, provided that nothing in this
Section 14.19 shall limit the effectiveness of, or the right of the Agent and
the Lenders to rely upon, any notice (including a Notice of Borrowing or a
Notice of Continuation/Conversion), document, instrument, certificate,
acknowledgment, consent, direction, certification, or other action delivered by
the Borrower or other Loan Party pursuant to this Agreement.
     14.20 Express Waivers By Loan Parties In Respect of Cross Guaranties and
Cross Collateralization.
          Each Loan Party agrees as follows:
          (a) Each Loan Party hereby waives: (i) notice of acceptance of this
Agreement; (ii) notice of the making of any Loans, the issuance of any Letter of
Credit or Credit Support, or any other financial accommodations made or extended
under the Loan Documents or the creation or existence of any Obligations;
(iii) notice of the amount of the Obligations, subject, however, to such Loan
Party’s right to make inquiry of the Agent to ascertain the amount of the
Obligations at any reasonable time; (iv) notice of any adverse change in the
financial condition of any other Obligated Party or of any other fact that might
increase such Loan Party’s risk with respect to such other Obligated Party under
the Loan Documents; (v) notice of presentment for payment, demand, protest, and
notice thereof as to any promissory notes or other instruments among the Loan
Documents; and (vii) all other notices (except if such notice is specifically
required to be given to such Loan Party hereunder or under any of the other Loan
Documents to which such Loan Party is a party) and demands to which such Loan
Party might otherwise be entitled;
          (b) Each Loan Party hereby waives the right by statute or otherwise to
require the Agent or any Lender to institute suit against any other Obligated
Party or to exhaust any rights and remedies which the Agent or any Lender has or
may have against any other Obligated

-85-



--------------------------------------------------------------------------------



 



Party. Each Loan Party further waives any defense arising by reason of any
disability or other defense of any other Obligated Party (other than the defense
that the Obligations shall have been fully and finally performed and
indefeasibly paid) or by reason of the cessation from any cause whatsoever of
the liability of any such Obligated Party in respect thereof.
          (c) Each Loan Party hereby waives and agrees not to assert against the
Agent, any Lender, or the Letter of Credit Issuer: (i) any defense (legal or
equitable), setoff, counterclaim, or claim which such Loan Party may now or at
any time hereafter have against any other Obligated Party; (ii) any defense,
setoff, counterclaim, or claim of any kind or nature available to any other
Obligated Party against the Agent, any Lender, the Bank, or the Letter of Credit
Issuer, arising directly or indirectly from the present or future lack of
perfection, sufficiency, validity, or enforceability of the Obligations or any
security therefor; (iii) any right or defense arising by reason of any claim or
defense based upon an election of remedies by the Agent, any Lender, the Bank,
or the Letter of Credit Issuer under any applicable law; (iv) the benefit of any
statute of limitations affecting any other Loan Party’s liability hereunder;
          (d) Each Loan Party consents and agrees that, without notice to or by
such Loan Party and without affecting or impairing the obligations of such Loan
Party hereunder, the Agent may (subject to any requirement for consent of any of
the Lenders to the extent required by this Agreement), by action or inaction:
(i) compromise, settle, extend the duration or the time for the payment of, or
discharge the performance of, or may refuse to or otherwise not enforce the Loan
Documents; (ii) release all or any one or more parties to any one or more of the
Loan Documents or grant other indulgences to any other Obligated Party in
respect thereof, (iii) amend or modify in any manner and at any time (or from
time to time) any of the Loan Documents; or (iv) release or substitute any
Person liable for payment of the Obligations, or enforce, exchange, release, or
waive any security for the Obligations or any Guaranty of the Obligations;
          Each Loan Party represents and warrants to the Agent and the Lenders
that such Loan Party is currently informed of the financial condition of all
other Consolidated Members and all other circumstances which a diligent inquiry
would reveal and which bear upon the risk of nonpayment of the Obligations. Each
Loan Party further represents and warrants that such Loan Party has read and
understands the terms and conditions of the Loan Documents. Each Loan Party
agrees that neither the Agent, any Lender, the Bank, nor the Letter of Credit
Issuer has any responsibility to inform any Loan Party of the financial
condition of any other Obligated Party or of any other circumstances which bear
upon the risk of nonpayment or nonperformance of the Obligations.
     14.21 USA Patriot Act Notice.
          The Agent and Lenders each hereby notifies each Loan Party that,
pursuant to the requirements of the USA Patriot Act, it is required to obtain,
verify and record information that identifies such Loan Party, which information
includes the name and address of each Loan Party and other information that will
allow the Agent and each Lender to identify such Loan Party in accordance with
the USA Patriot Act.

-86-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have entered into this Agreement on the
date first above written.

                “BORROWER”
 
            APPLICA INCORPORATED, a Florida corporation
 
       
 
  By: /s/ Terry Polistina
 
     
 
  Name:   Terry Polistina
 
  Title:   Senior Vice President and CFO
 
            “GUARANTORS”
 
            APPLICA CONSUMER PRODUCTS, INC.,     a Florida corporation
 
       
 
  By: /s/ Terry Polistina
 
     
 
  Name:   Terry Polistina
 
  Title:   Senior Vice President and CFO
 
            APPLICA CANADA CORPORATION,     a Nova Scotia corporation
 
       
 
  By: /s/ Lisa R. Carstarphen
 
     
 
  Name:   Lisa R. Carstarphen
 
  Title:   Corporate Secretary
 
            WD DELAWARE, INC., a Delaware corporation
 
       
 
  By: /s/ Lisa R. Carstarphen
 
     
 
  Name:   Lisa R. Carstarphen
 
  Title:   Corporate Secretary
 
            HP INTELLECTUAL CORP., a Delaware corporation
 
       
 
  By: /s/ Lisa R. Carstarphen
 
     
 
  Name:   Lisa R. Carstarphen
 
  Title:   Corporate Secretary
 
            WINDMERE HOLDINGS CORPORATION, a Delaware corporation
 
       
 
  By: /s/ Lisa R. Carstarphen
 
     
 
  Name:   Lisa R. Carstarphen
 
  Title:   Corporate Secretary

-87-



--------------------------------------------------------------------------------



 



                HP DELAWARE, INC.,     a Delaware corporation
 
       
 
  By: /s/ Lisa R. Carstarphen
 
     
 
  Name:   Lisa R. Carstarphen
 
  Title:   Corporate Secretary
 
            HPG LLC, a Delaware limited liability company
 
       
 
  By: /s/ Lisa R. Carstarphen
 
     
 
  Name:   Lisa R. Carstarphen
 
  Title:   Corporate Secretary
 
            APPLICA AMERICAS, INC. (f/k/a HP Americas, Inc.),     a Delaware
corporation
 
       
 
  By: /s/ Lisa R. Carstarphen
 
     
 
  Name:   Lisa R. Carstarphen
 
  Title:   Corporate Secretary
 
            APPLICA MEXICO HOLDINGS, INC.,     a Delaware corporation
 
       
 
  By: /s/ Lisa R. Carstarphen
 
     
 
  Name:   Lisa R. Carstarphen
 
  Title:   Corporate Secretary
 
            APPLICA ASIA LIMITED, a Hong Kong company
 
       
 
  By: /s/ Lisa R. Carstarphen
 
     
 
  Name:   Lisa R. Carstarphen
 
  Title:   Corporate Secretary
 
            “AGENT”
 
            BANK OF AMERICA, N.A., as     Administrative Agent and Collateral
Agent
 
       
 
  By: /s/ Sherry Lail
 
     
 
  Name:   Sherry Lail
 
  Title:   Senior Vice President

-88-



--------------------------------------------------------------------------------



 



                “LEAD ARRANGER”
 
            BANC OF AMERICA SECURITIES LLC,     as Sole Lead Arranger and Sole
Book Manager
 
       
 
  By: /s/ John Yankauskas
 
     
 
  Name:   John Yankauskas, for Janet Jarrett
 
  Title:   Senior Vice President
 
            “DOCUMENTATION AGENT”
 
            GENERAL ELECTRIC CAPITAL CORPORATION,     as Documentation Agent
 
       
 
  By: /s/ Wafa Shalabi
 
     
 
  Name:   Wafa Shalabi
 
  Title:   Its Duly Authorized Signatory
 
            “SYNDICATION AGENT”
 
            WACHOVIA BANK, NATIONAL ASSOCIATION,     as Syndication Agent
 
       
 
  By: /s/ Roanne Disalvatore
 
     
 
  Name:   Roanne Disalvatore
 
  Title:   Vice President
 
            “LENDERS”
 
            BANK OF AMERICA, N.A., as a Lender
 
       
 
  By: /s/ Sherry Lail
 
     
 
  Name:   Sherry Lail
 
  Title:   Senior Vice President
 
            WACHOVIA BANK, NATIONAL ASSOCIATION,     as a Lender
 
       
 
  By: /s/ Roanne Disalvatore
 
     
 
  Name:   Roanne Disalvatore
 
  Title:   Vice President
 
            GENERAL ELECTRIC CAPITAL CORPORATION,     as a Lender
 
       
 
  By: /s/ Wafa Shalabi
 
     
 
  Name:   Wafa Shalabi
 
  Title:   Its Duly Authorized Signatory

-89-



--------------------------------------------------------------------------------



 



ANNEX A
to
Credit Agreement
          1. Definitions. Capitalized terms used in the Loan Documents shall
have the following respective meanings (unless otherwise defined therein), and
all section references in the following definitions shall refer to sections of
this Agreement:
          “2005 Non-Recurring Charges” means non-recurring charges accrued in
2005 and arising from (i) the write-down by Borrower with respect to certain
Inventory of the Loan Parties, which non-recurring charges shall not exceed
$12,850,000, (ii) restructuring charges relating to the Mexican operations,
which non-recurring charges shall not exceed $17,900,000, of which no more than
$3,600,000 shall be cash charges, and (iii) warranty expenses of $5,200,000.
          “2006 Non-Recurring Non-Cash Charges” means non-recurring charges
accrued in 2006 and arising from Borrower’s key employee retention program, not
to exceed in aggregate $1,500,000.
          “Accounts” means all of the Borrower’s now owned or hereafter acquired
or arising accounts, as defined in the UCC, including any rights to payment for
the sale or lease of goods or rendition of services, whether or not they have
been earned by performance.
          “Account Debtor” means each Person obligated in any way on or in
connection with an Account, Chattel Paper or General Intangibles (including a
payment intangible).
          “ACH Transactions” means any cash management or related services,
including the automatic clearing house transfer of funds by the Bank or any
Lender for the account of any Consolidated Member.
          “Acquisition” means the acquisition of (i) a controlling equity
interest in another Person (including the purchase of an option, warrant or
convertible or similar type security to acquire such a controlling interest at
the time it becomes exercisable by the holder thereof), whether by purchase of
such equity interest or upon exercise of an option or warrant for, or conversion
of securities into, such equity interest, or (ii) assets of another Person which
constitute any material part of the assets of such Person or of a line or lines
of business conducted by such Person.
          “Adjusted Net Earnings from Operations” means, with respect to any
relevant fiscal period of the Borrower, the Consolidated Member’s net income
after provision for income taxes for such fiscal period, as determined in
accordance with GAAP and reported on the Financial Statements for such period,
excluding any and all of the following included in such net income: (a) gain or
loss arising from the sale of any capital assets; (b) gain arising from any
write-up in the book value of any asset; (c) earnings of any Person,
substantially all the assets of which have been acquired by a Consolidated
Member in any manner, to the extent realized by such other Person prior to the
date of acquisition; (d) earnings of any Person in which a Consolidated Member
has an ownership interest (other than a Subsidiary) unless (and only to the
extent) such earnings shall actually have been received by such Consolidated
Member in the form of cash distributions; (e) gains arising from any foreign
currency translations or in

 



--------------------------------------------------------------------------------



 



connection with Hedge Agreements to the extent not included as a component of
the Borrower’s consolidated operating profit or interest expense in the
Financial Statements; (f) gain arising from the acquisition of debt or equity
securities of the Borrower or any other Consolidated Member or from cancellation
or forgiveness of Debt; and (g) gain arising from extraordinary items, as
determined in accordance with GAAP; provided, that Adjusted Net Earnings from
Operations shall not include any income arising from any settlement or purchase
price adjustment relating to the sale of the Loan Parties’ equity interests in
the Anasazi Partners, L.P. joint venture investment partnership.
          “Administration Fee” has the meaning specified in Section 2.7.
          “Affiliate” means, as to any Person, including any Consolidated Member
(the “subject Person”), any other Person which, directly or indirectly, is in
control of, is controlled by, or is under common control with, the subject
Person or which owns, directly or indirectly, ten percent (10%) or more of the
outstanding equity interest of the subject Person. A Person shall be deemed to
control another Person if the controlling Person possesses, directly or
indirectly, the power to direct or cause the direction of the management and
policies of the other Person, whether through the ownership of voting
securities, by contract, or otherwise.
          “Agency Agreement” means, when used with reference to Applica Consumer
Products, the Agency Agreement in effect between Applica Consumer Products and
Applica Asia, pursuant to which Applica Asia shall furnish to Applica Consumer
Products various purchasing and handling services with respect to the
importation of various types of products from various countries as more fully
set forth therein; and, when used with reference to Applica Canada, the Agency
Agreement in effect between Applica Canada and Applica Asia, pursuant to which
Applica Asia shall furnish to Applica Canada various purchasing and handling
services with respect to the importation of various types of products from
various countries as more fully set forth therein.
          “Agent” means the Bank, solely in its capacity as administrative and
collateral agent for the Lenders, and any successor administrative and
collateral agent.
          “Agent Advances” has the meaning specified in Section 1.2(i).
          “Agent-Related Persons” means Agent, the Lead Arranger, together with
their respective Affiliates, and the officers, directors, employees, counsel,
representatives, agents and attorneys-in-fact of Agent and such Affiliates.
          “Agent’s Liens” means the Liens in the Collateral granted to the
Agent, for the benefit of the Lenders and the Agent, pursuant to this Agreement
and the other Loan Documents.
          “Aggregate Revolver Outstandings” means, at any time, the sum of
(a) the unpaid balance of the Revolving Loans, (b) 100% of the aggregate undrawn
face amount of all Letters of Credit and Credit Support, and (c) the aggregate
amount of any unpaid reimbursement obligations in respect of Letters of Credit
and Credit Support.
          “Agreement” means this Agreement to which this Annex A is attached, as
from time to time amended, modified or restated.

 



--------------------------------------------------------------------------------



 



          “Anniversary Date” means each anniversary of the Closing Date.
          “Anti-Terrorism Laws” mean any laws relating to terrorism or money
laundering, including Executive Order No. 13224 and the USA Patriot Act.
          “Applica Americas” means Applica Americas, Inc., formerly known as HP
Americas, Inc., a Delaware corporation.
          “Applica Americas Blocked Account” means each blocked account
established and regulated pursuant to the Applica Americas Blocked Account
Agreement.
          “Applica Americas Blocked Account Agreement” means each Blocked
Account Agreement to be entered into between Applica Americas and its depository
banks.
          “Applica Americas Formula Amount” means, at any date of determination,
that portion of the Borrowing Base comprised of Eligible Accounts and Eligible
Inventory owned by Applicable Americas.
          “Applica Asia Guaranty” means a Guaranty to be executed by Applica
Asia in favor of the Agent and Lenders pursuant to which Applica Asia guarantees
payment of the Obligations.
          “Applica Asia” means Applica Asia Limited, a Hong Kong company.
          “Applica Asia Blocked Account Agreements” means the Blocked Account
Agreements to be entered into between Applica Asia and Bank as its depository
bank.
          “Applica Asia Documents” means the Applica Asia Guaranty, Applica Asia
Blocked Account Agreements, the Applica Asia Security Agreement, a favorable
opinion letter from Applica Asia’s legal counsel in form and scope acceptable to
the Agent, and such other instruments, agreements and other documents that may
be requested by the Agent to give effect to any of the foregoing documents or to
perfect the Liens granted pursuant to the terms thereof.
          “Applica Asia Security Agreement” means the General Security Agreement
to be executed and delivered by Applica Asia in favor of Agent for the benefit
of itself and the Lenders.
          “Applica Asia Serviced Account” shall have the meaning given to it in
Section 7.34(a).
          “Applica Asia Serviced Account Sublimit” means, as of any date of
determination, the sum of $10,000,000.
          “Applica Canada” means Applica Canada Corporation, a Nova Scotia
corporation.

 



--------------------------------------------------------------------------------



 



          “Applica Canada Blocked Account” means the blocked account established
and regulated pursuant to the Applica Canada Blocked Account Agreement.
          “Applica Canada Blocked Account Agreement” means the Blocked Account
Agreements entered into between Applica Canada and Scotia Bank.
          “Applica Canada Formula Amount” means, on any date, that portion of
the Borrowing Base (prior to giving effect to the Applica Canada Sublimit)
comprised of Eligible Accounts and Eligible Inventory owned by Applica Canada on
such date.
          “Applica Canada Guaranty” means the Amended and Restated Guarantee
executed by Applica Canada on the Closing Date pursuant to which Applica Canada
guarantees the payment of the Obligations.
          “Applica Canada Security Agreement” means the Amended and Restated
General Security Agreement, dated as of the Closing Date, executed and delivered
by Applica Canada in favor of Agent for the benefit of itself and the Lenders.
          “Applica Canada Sublimit” shall have the meaning ascribed to it in the
definition of “Borrowing Base.”
          “Applica Consumer Products” means Applica Consumer Products, Inc., a
Florida corporation, and its successors and assigns.
          “Applica Consumer Products Formula Amount” means, at any date of
determination, that portion of the Borrowing Base comprised of Eligible Accounts
and Eligible Inventory owned by Applica Consumer Products.
          “Applicable Margin” means, as of the Closing Date,
          (i) with respect to Base Rate Loans, 0.0%; and
          (ii) with respect to LIBOR Revolving Loans, 1.75%.
          The Applicable Margin shall be adjusted (up or down) each Fiscal
Quarter, based upon Average Quarterly Availability for each Fiscal Quarter,
commencing with the Fiscal Quarter ending June 30, 2006. Adjustments in
Applicable Margin shall be determined by reference to the following grid:

      If Average Quarterly   Level of Availability is :   Applicable Margin is:
³ $27,000,000
   Level I  
< $27,000,000 but ³ $20,000,000
   Level II  
< $20,000,000
   Level III

 



--------------------------------------------------------------------------------



 



                              Applicable Margin       Level I     Level II    
Level III  
Base Rate Loans
    0 %     0 %     .25 %
LIBOR Revolving Loans
    1.50 %     1.75 %     2.00 %

All adjustments to the Applicable Margin based upon Average Quarterly
Availability for the Fiscal Quarter ending June 30, 2006, and for each Fiscal
Quarter ending thereafter, shall be effective for the ensuing Fiscal Quarter and
in each case shall be implemented five (5) Business Days after the immediately
preceding Fiscal Quarter. If a Default or Event of Default has occurred and is
continuing at the time any reduction in the Applicable Margin is to be
implemented, no reduction may occur until the first day of the first calendar
month following the date on which such Default or Event of Default is waived in
writing by the Agent or cured.
          “Applicable Unused Line Fee” means, in respect of any month, the fee
determined in accordance with the following grid:

          Average Monthly Utilization   Unused Line Fee    
Greater than or equal to 66.67%
    .250%  
 
       
Greater than or equal to 33.33% But less than 66.67%
    .325%  
 
       
Less than 33.33%
    .375%  

Where “Average Monthly Utilization” shall mean the percentage derived by
dividing the Average Credit Facility Outstandings for any applicable month by
the Maximum Revolver Amount.
          “Asset Disposition” means, with respect to any Person, the sale, lease
or other disposition of any asset of such Person other than the sale of
Inventory or the use of cash in the ordinary course of business.
          “Assignee” has the meaning specified in Section 11.2(a).
          “Assignment and Acceptance” has the meaning specified in
Section 11.2(a).
          “Attorney Costs” means and includes all reasonable fees, expenses and
disbursements of any law firm or other counsel engaged by the Agent.
          “Availability” means, at any time (a) the lesser of (i) the Maximum
Revolver Amount, or (ii) the Borrowing Base minus (b) the Aggregate Revolver
Outstandings at such time; provided that, for purposes of determining
Availability, solely as such term is used in Section 7.32 of this Agreement and
in the definitions of “Average Monthly Excess Availability,” “Average Quarterly
Availability,” “Fixed Charge Availability Requirements,” “Permitted

 



--------------------------------------------------------------------------------



 



Acquisition,” “Permitted Senior Subordinated Debt Prepayments” and “Restricted
Investment,” Availability shall be computed as follows: at any time (a) the
lesser of (i) the Maximum Revolver Amount, or (ii) the Borrowing Base
(calculated for this purpose without deducting the Availability Reserve) minus
(b) the Aggregate Revolver Outstandings at such time.
          “Availability Reserve” means $10,000,000.
          “Average Credit Facility Outstandings” means for any period, the
average daily Aggregate Revolver Outstandings at the end of each day during a
month or during shorter periods if the foregoing is calculated for the first
month after the Closing Date or as of the Termination Date.
          “Average Monthly Excess Availability” means, for any calendar month,
an amount obtained by adding the aggregate of the actual amount of Availability
on each day during such month (as determined by Agent in accordance with the
terms of this Agreement) and by dividing such sum by the number of days in such
month .
          “Average Quarterly Availability” means, for any Fiscal Quarter, an
amount obtained by adding the aggregate of the actual amount of Availability on
each day during such Fiscal Quarter (as determined by Agent in accordance with
the terms of this Agreement) and by dividing such sum by the number of days in
such Fiscal Quarter.
          “Bank” means Bank of America, N.A., a national banking association, or
any successor entity thereto.
          “Bank Products” means any one or more of the following types of
services or facilities extended to a Consolidated Member by the Bank, any
Lender, any Affiliate of the Bank or a Lender, and, solely in the case of an
Affiliate of the Bank or a Lender, in reliance on the Bank’s or such Lender’s
agreement to indemnify such affiliate in connection with: (i) credit cards;
(ii) ACH Transactions; (iii) cash management, including controlled disbursement
services; and (iv) Hedge Agreements.
          “Bank Product Reserves” means all reserves which the Agent from time
to time establishes in its reasonable discretion for the Bank Products then
provided by or outstanding from Bank and, in the case of Bank Products provided
by Persons other than the Bank, of which the Agent shall have received timely
notice pursuant to Section 12.19.
          “Bankruptcy Code” means Title 11 of the United States Code (11 U.S.C.
§ 101 et seq.).
          “Base Rate” means, for any day, the rate of interest in effect for
such day as publicly announced from time to time by the Bank in Charlotte, North
Carolina as its “prime rate” (the “prime rate” being a rate set by the Bank
based upon various factors including the Bank’s costs and desired return,
general economic conditions and other factors, and is used as a reference point
for pricing some loans, which may be priced at, above, or below such announced
rate). Any change in the prime rate announced by the Bank shall take effect at
the opening of business on the day specified in the public announcement of such
change. Each Interest Rate based upon the Base Rate shall be adjusted
simultaneously with any change in the Base Rate.

 



--------------------------------------------------------------------------------



 



          “Base Rate Loans” means, collectively, the Base Rate Loans.
          “Base Rate Loan” means a Revolving Loan during any period in which it
bears interest based on the Base Rate.
          “BIA” means the Bankruptcy and Insolvency Act (Canada) and all
regulations thereunder.
          “Black & Decker License Agreement” means the Trademark License
Agreement, dated June 26, 1998, The Black & Decker Corporation and the Borrower.
          “Blocked Account Agreement” means an agreement, including, inter alia,
a collection account agreement, among one or more of the Loan Parties, the Agent
and a Clearing Bank, in form and substance reasonably satisfactory to the Agent,
concerning the collection of payments which represent the proceeds of Accounts
or of any other Collateral.
          “Borrower” means Applica Incorporated, a Florida corporation, and its
successors and assigns.
          “Borrowing” means a borrowing hereunder consisting of Revolving Loans
made on the same day by the Lenders to the Borrower or by Bank (in the case of a
Borrowing funded by Non-Ratable Loans) or by the Agent in the case of a
Borrowing consisting of an Agent Advance, or the issuance of Letters of Credit
or Credit Support hereunder.
          “Borrowing Base” means, at any time, an amount equal to:

  (a)   the sum of:

  (i)   85% of the Net Amount of Eligible Accounts of each Borrowing Base Party;
        plus     (ii)   the lesser of:

  (A)   $75,000,000, or     (B)   amount equal to the lesser of:

(I) 70% of the Cost Value of Eligible Inventory of each Borrowing Base Party, or
(II) 85% of the Net Orderly Liquidation Value of Eligible Inventory of each
Borrowing Base Party;
minus

  (b)   without duplication, the Reserves.

 



--------------------------------------------------------------------------------



 



          Notwithstanding the foregoing, in no event shall the amount of the
Borrowing Base on any date (a) attributable to Eligible In-Transit Inventory
exceed (i) $24,500,000 with respect to Eligible In-Transit Inventory destined
for a United States port of entry or (ii) $3,500,000 with respect to Eligible
In-Transit Inventory destined for a Canadian port of entry; (b) attributable to
Eligible Accounts that are Applica Asia Serviced Accounts exceed the Applica
Asia Serviced Account Sublimit; or (c) attributable to Eligible Accounts of
Account Debtors having their principal assets, chief executive office or
principal place of business in Puerto Rico and Eligible Inventory of Applica
Americas that is located in Puerto Rico exceed, in aggregate, $3,000,000. If,
after calculating the Borrowing Base as of any date as hereinabove described, it
is determined that the portion of the Borrowing Base attributable to Eligible
Accounts and Eligible Inventory of Applica Canada exceeds the lesser of (i)
$54,000,000 or (ii) 30% of the Borrowing Base as so calculated (the lesser of
(i) and (ii) being referred to herein as the “Applica Canada Sublimit”), then
such excess shall be deducted from the amount of the Borrowing Base so
calculated on such date and the Borrowing Base as so adjusted shall be the
Borrowing Base for all purposes of this Agreement on such date.
          For purposes of the calculation of the Borrowing Base, (a) the value
of Eligible Accounts and Eligible Inventory shall be calculated based on Dollar
Equivalents at any date of determination, and (b) the value of Eligible
Inventory consisting of In-Transit Inventory shall be net of all duty, freight,
taxes, costs, insurance and other charges and expenses which customarily pertain
to such In-Transit Inventory. In calculating the Applica Canada Sublimit, such
sublimit shall be shown in the Borrowing Base in Dollars, which shall be equal
to the amount of Dollars on any date that could be purchased on such date, at
the applicable Exchange Rate on the immediately preceding Business Day, with
Canadian dollars.
          “Borrowing Base Certificate” means a certificate by a Responsible
Officer of the Borrower, substantially in the form of Exhibit A (or in another
form acceptable to the Agent) setting forth the calculation of the Borrowing
Base, including a calculation of each component thereof, all in such detail as
shall be reasonably satisfactory to the Agent. All calculations of the Borrowing
Base in connection with the preparation of any Borrowing Base Certificate shall
originally be made by the Borrower and certified to the Agent; provided that the
Agent shall have the right to review and adjust, in the exercise of its
reasonable credit judgment, any such calculation (1) to reflect its reasonable
estimate of declines in value of any of the Collateral described therein and
(2) to the extent that such calculation is not in accordance with this
Agreement. Each Borrowing Base Certificate shall separately calculate the
Applica Canada Sublimit in both Canadian dollars and Dollars, provided that in
expressing the Applica Canada Sublimit in Dollars, the Dollar amount with
reference to Canadian dollars shall be equal to the amount of Dollars that could
be purchased on such date, at the applicable Exchange Rate on the date
immediately preceding the date of the Borrowing Base Certificate, with Canadian
dollars.
          “Borrowing Base Party” means Borrower, Applica Canada, Applica
Consumer Products and Applica Americas, or any of them.
          “Business Day” means (a) any day that is not a Saturday, Sunday, or a
day on which banks in Atlanta, Georgia are required or permitted to be closed,
and (b) with respect to all notices, determinations, fundings and payments in
connection with the LIBOR Rate or LIBOR

 



--------------------------------------------------------------------------------



 




Loans, any day that is a Business Day pursuant to clause (a) above and that is
also a day on which trading in Dollars is carried on by and between banks in the
London interbank market.
          “Capital Adequacy Regulation” means any guideline, request or
directive of any central bank or other Governmental Authority, or any other law,
rule or regulation, whether or not having the force of law, in each case,
regarding capital adequacy of any bank or of any corporation controlling a bank.
          “Capital Expenditures” means all payments due (whether or not paid
during any fiscal period) in respect of the cost of any fixed asset or
improvement, or replacement, substitution, or addition thereto, which has a
useful life of more than one year, including, without limitation, those costs
arising in connection with the direct or indirect acquisition of such asset by
way of increased product or service charges or in connection with a Capital
Lease, and other items presented in accordance with the GAAP.
          “Capital Lease” means any lease of property by a Consolidated Member
which, in accordance with GAAP, should be reflected as a capital lease on the
consolidated balance sheet of the Borrower.
          “Capital Stock” means, for any Person, any and all corporate stock,
units, shares, partnership interests, membership interests, equity interests,
rights, securities, or other equivalent evidences of ownership (however
designated) issued to such Person.
          “Change of Control” means if any Person or group of Persons acting in
concert, other than the owners of more than 10% of outstanding securities of the
Borrower as of Closing Date having voting rights in the election of directors,
shall own or control, directly or indirectly, more than 30% of the outstanding
securities of the Borrower having voting rights in the election of directors, in
each case to be determined on a fully diluted basis and taking into account any
outstanding securities or contract rights exercisable, exchangeable or
convertible into equity interests.
          “Chattel Paper” shall have the meaning specified in the Security
Agreement.
          “Clearing Bank” means the Bank or any other banking institution with
whom a Payment Account has been established pursuant to a Blocked Account
Agreement.
          “Closing Date” means December 23, 2005.
          “Closing Fee” has the meaning specified in Section 2.4.
          “Code” means the Internal Revenue Code of 1986, as amended.
          “Collateral” has the meaning specified in the Security Agreement.
          “Collateral Access Agreement” shall mean a Warehousemen’s Agreement or
a Landlord Agreement, among Agent, a Loan Party and/or a Loan Party’s Affiliate
and certain third parties named therein, as of the Closing Date and from time to
time thereafter, in each case substantially in the form attached hereto as
Exhibit E.

 



--------------------------------------------------------------------------------



 



          “Commitment” means, at any time with respect to a Lender, the
principal amount set forth beside such Lender’s name under the heading
“Commitment” on Annex B attached to the Agreement, or on the signature page of
the Assignment and Acceptance pursuant to which such Lender became a Lender
hereunder in accordance with the provisions of Section 11.2, and “Commitments”
means, collectively, the aggregate amount of the Commitments of all of the
Lenders.
          “Confidential Information” has the meaning specified in Section 14.17.
          “Consolidated EBITDA” means, with respect to any fiscal period of the
Borrower, the Adjusted Net Earnings from Operations of the Borrower and the
other Consolidated Members, plus, to the extent deducted in the determination of
Adjusted Net Earnings from Operations for that fiscal period, interest expenses,
federal, state, local and foreign income taxes, depreciation, amortization, the
2005 Non-Recurring Charges and the 2006 Non-Recurring Charges (until paid), in
all cases as determined in accordance with GAAP.
          “Consolidated Members” means the Borrower and its Subsidiaries and
“Consolidated Member” means any of the foregoing.
          “Contaminant” means any waste, pollutant, hazardous substance, toxic
substance, hazardous waste, special waste, petroleum or petroleum-derived
substance or waste, asbestos in any form or condition, polychlorinated biphenyls
(“PCBs”), or any constituent of any such substance or waste.
          “Continuation/Conversion Date” means the date on which a Loan is
converted into or continued as a LIBOR Loan.
          “Core Business” means, with respect to the Consolidated Members, the
business of manufacturing and distributing of household and outdoor appliances,
personal care products, pet products and related items consistent with past
practices.
          “Cost of Acquisition” means, with respect to any Acquisition, as at
the date of consummation of any such Acquisition, the sum of the following
(without duplication): (i) the value of the capital stock, warrants or options
to acquire capital stock of a Loan Party to be transferred in connection
therewith, (ii) any cash or other property and the unpaid principal amount of
any debt instrument given as consideration, (iii) any Debt assumed by a Loan
Party in connection with such Acquisition, and (iv) out of pocket transaction
costs for the services and expenses of attorneys, accountants and other
consultants incurred in effecting such a transaction, and other similar
transactions costs so incurred. For purposes of determining the Cost of
Acquisition for any transaction, (A) the capital stock of a Loan Party shall be
valued (I) at its market value as reported on the New York Stock Exchange with
respect to shares that are freely tradable, and (II) with respect to shares that
are not freely tradable, as determined by the Board of Directors of the Borrower
and, if requested by Agent, determined to be a reasonable valuation by the
independent public accountants referred to in Section 5.2 hereof, (B) the
capital stock of any Subsidiary shall be valued as determined by the Board of
Directors of the Borrower or such Subsidiary and, if requested by Agent,
determined to be a reasonable valuation by the independent public accountants
referred to in Section 5.2 hereof, and (C) with respect to any

 



--------------------------------------------------------------------------------



 




Acquisition accomplished pursuant to the exercise of options or warrants or the
conversion of securities, the Cost of Acquisition shall include both the cost of
acquiring such option, warrant or convertible security as well as the cost of
exercise or conversion.
          “Cost Value” means, with reference to Eligible Inventory, the
applicable Borrowing Base Party’s cost of such Eligible Inventory calculated on
a first-in, first-out basis determined in accordance with GAAP.
          “Credit Risk” means, with respect to any Factored Account, the risk
that such Account is not paid, in whole or in part, due to the Account Debtor’s
financial inability to pay.
          “Credit Support” has the meaning specified in Section 1.3(a).
          Current Maturities of Long Term Debt shall mean all payments in
respect of Long Term Debt (other than the Obligations) that are required to be
made within one year from the date of determination, whether or not the
obligation to make such payments would constitute a current liability of the
obligor under GAAP.
          “Debt” means, without duplication, with respect any Person (the
“subject Person”), all liabilities, obligations and indebtedness of the subject
Person to any other Person, of any kind or nature, now or hereafter owing,
arising, due or payable, howsoever evidenced, created, incurred, acquired or
owing, whether primary, secondary, direct, contingent, fixed or otherwise,
consisting of indebtedness for borrowed money or the deferred purchase price of
property, excluding purchases of property, product, merchandise and services in
the ordinary course of business, but including (a) in the case of the Loan
Parties, all Obligations; (b) all obligations and liabilities of any Person
secured by any Lien on the subject Person’s property, even though the subject
Person shall not have assumed or become liable for the payment thereof; (except
unperfected Liens incurred in the ordinary course of business and not in
connection with the borrowing of money); provided, however, that all such
obligations and liabilities which are limited in recourse to such property shall
be included in Debt only to the extent of the book value of such property as
would be shown on a balance sheet of the subject Person prepared in accordance
with GAAP; (c) all obligations or liabilities created or arising under any
Capital Lease or conditional sale or other title retention agreement with
respect to property used or acquired by the subject Person, even if the rights
and remedies of the lessor, seller or lender thereunder are limited to
repossession of such property, provided that all such obligations and
liabilities which are limited in recourse to such property shall be included in
Debt only to the extent of the book value of such property as would be shown on
a balance sheet of the subject Person prepared in accordance with GAAP; (d) all
obligations and liabilities under Guaranties; (e) the present value (discounted
at the Base Rate) of lease payments due under synthetic leases; and (f) all
obligations and liabilities under any asset securitization or sale/leaseback
transaction; provided, further, however, that in no event shall the term Debt
include the capital stock surplus, retained earnings, minority interests in the
common stock of Subsidiaries, lease obligations (other than pursuant to (c) or
(e) above), reserves for deferred income taxes and investment credits, other
deferred credits or reserves.

 



--------------------------------------------------------------------------------



 



          “Default” means any event or circumstance which, with the giving of
notice, the lapse of time, or both, would (if not cured, waived, or otherwise
remedied during such time) constitute an Event of Default.
          “Default Rate” means a fluctuating per annum interest rate at all
times equal to the sum of (a) the otherwise applicable Interest Rate plus
(b) two percent (2%) per annum. Each Default Rate shall be adjusted
simultaneously with any change in the applicable Interest Rate. In addition, the
imposition of the Default Rate shall result in an increase in the Letter of
Credit Fee by two percent (2%) per annum.
          “Defaulting Lender” has the meaning specified in Section 12.15(c).
          “Deposit Accounts” shall have the meaning specified in the Security
Agreement.
          “Designated Account” has the meaning specified in Section 1.2(c).
          “Direct Foreign Subsidiary” means any Foreign Subsidiary whose
outstanding voting Capital Stock is owned by a Loan Party or a Domestic
Subsidiary.
          “Disclosing Party” has the meaning specified in Section 14.17.
          “Distribution” means, in respect of any Person (other than a natural
Person): (a) the payment or making of any dividend or other distribution of
property in respect of such Person’s Capital Stock (excluding any options or
warrants for, or other rights with respect to, such stock) of such corporation,
other than distributions in such Person’s Capital Stock of the same class; or
(b) the redemption or other acquisition by such corporation of any Capital Stock
(or any options or warrants for such Capital Stock) of such Person.
          “Documents” shall have the meaning specified in the Security
Agreement, and include bills of lading, warehouse receipts and other documents
of title.
          “DOL” means the United States Department of Labor or any successor
department or agency.
          “Dollars” and “$” means dollars in the lawful currency of the United
States. Unless otherwise specified, all payments under the Agreements shall be
made in Dollars.
          “Dollar(Cdn)” and “$(Cdn)” means dollars in the lawful currency of
Canada.
          “Dollar Equivalent” means, on any date, with respect to any amount
denominated in Dollars, such amount in Dollars, and with respect to any stated
amount in a currency other than Dollars, the amount of Dollars that the Agent
determines (which determination shall be conclusive and binding absent manifest
error) would be necessary to be sold on such date at the applicable Exchange
Rate to obtain the stated amount of the other currency.
          “Domestic Subsidiaries” means the Subsidiaries of the Borrower
organized or incorporated under the laws of a state in the United States and
denominated as a “Domestic Subsidiary” in Schedule 6.5.

 



--------------------------------------------------------------------------------



 



          “Eligible Accounts” means, with respect to each Borrowing Base Party,
the Accounts of such Borrowing Base Party which the Agent, in the exercise of
its reasonable commercial discretion, determines to be Eligible Accounts.
Without limiting the discretion of the Agent to establish additional criteria of
ineligibility, Eligible Accounts shall not include any Account:
          (a) with respect to which more than 120 days have elapsed since the
date of the original invoice therefor or which is more than 60 days past due,
whichever is sooner;
          (b) with respect to which any of the representations, warranties,
covenants, and agreements contained in the Security Agreement are incorrect or
have been breached;
          (c) with respect to which Account (or any other Account due from such
Account Debtor), in whole or in part, a check, promissory note, draft, trade
acceptance or other instrument for the payment of money has been received,
presented for payment and returned uncollected by reason of insufficient funds;
          (d) which represents a progress billing (as hereinafter defined) or as
to which such Borrowing Base Party has materially extended the time for payment
without the consent of the Agent; for the purposes hereof, “progress billing”
means any invoice for goods sold or leased or services rendered under a contract
or agreement pursuant to which the Account Debtor’s obligation to pay such
invoice is conditioned upon such Borrowing Base Party’s completion of any
further performance under the contract or agreement;
          (e) with respect to which any one or more of the following events has
occurred to the Account Debtor on such Account: the filing by or against the
Account Debtor of a petition for liquidation, reorganization, arrangement,
adjustment of debts, adjudication as a bankrupt, winding-up, or other relief
under the bankruptcy, insolvency, or similar laws of the United States or
Canada, any state, province or territory thereof, or any foreign jurisdiction,
now or hereafter in effect; the making of any general assignment by the Account
Debtor for the benefit of creditors; the appointment of a receiver or trustee
for the Account Debtor or for any of the assets of the Account Debtor, including
the appointment of or taking possession by a “custodian,” as defined in the
Bankruptcy Code; the institution by or against the Account Debtor of any other
type of insolvency proceeding (under the bankruptcy, insolvency or debt
adjustment laws of the United States, Canada or any other Governmental
Authority) or of any formal or informal proceeding for the dissolution or
liquidation of, settlement of claims against, or winding up of affairs of, the
Account Debtor; the nonpayment generally by the Account Debtor of its debts as
they become due; or the cessation of the business of the Account Debtor as a
going concern; provided, however, that none of the foregoing exclusions from
Eligible Accounts shall include any Account to the extent there is any
post-petition receivable that has the status of an administrative claim and is
entitled to be paid in the ordinary course;
          (f) if 50% or more of the aggregate Dollar amount of outstanding
Accounts owed at such time to all Borrowing Base Parties by the Account Debtor
thereon is classified as ineligible under clause (a) above;

 



--------------------------------------------------------------------------------



 



          (g) owed by an Account Debtor which (i) does not maintain its chief
executive office, principal place of business and principal assets in the United
States of America, Canada or the Commonwealth of Puerto Rico; (ii) is not
organized under the laws of the United States of America, Canada, the
Commonwealth of Puerto Rico any state or province thereof; or (iii) is a
Governmental Authority except to the extent that such Account is secured or
payable by an irrevocable letter of credit satisfactory to the Agent in its
discretion;
          (h) owed by an Account Debtor which is an Affiliate or employee of any
Loan Party;
          (i) except as provided in clause (k) below, with respect to which
either the perfection, enforceability, or validity of the Agent’s Liens in such
Account, or the Agent’s right or ability to obtain direct payment to the Agent
of the proceeds of such Account, is governed by any federal, state, or local
statutory requirements other than those of the UCC;
          (j) owed by an Account Debtor to which such Borrowing Base Party or
any of its Subsidiaries, is indebted in any way, or which is subject to any
right of setoff or recoupment by the Account Debtor, unless the Account Debtor
has entered into an agreement acceptable to the Agent to waive setoff rights; or
if the Account Debtor thereon has disputed liability or made any claim with
respect to any other Account due from such Account Debtor; but in each such case
only to the extent of such indebtedness, setoff, recoupment, dispute, or claim;
          (k) owed by the any Government Authority, unless in the case of the
United States of America, the Federal Assignment of Claims Act of 1940 (31
U.S.C. § 3727 et seq.), and any other steps necessary to perfect the Agent’s
Liens therein, have been complied with to the Agent’s satisfaction with respect
to such Account;
          (l) owed by any Governmental Authority and as to which the Agent
determines that its Lien therein is not or cannot be perfected;
          (m) which represents a sale on a bill-and-hold, guaranteed sale, sale
and return, sale on approval, consignment, or other repurchase or return basis;
          (n) which is evidenced by a promissory note or other Instrument or by
Chattel Paper;
          (o) if the Agent believes, in the exercise of its reasonable judgment,
that the prospect of collection of such Account is impaired or that the Account
may not be paid by reason of the Account Debtor’s financial inability to pay;
          (p) with respect to which the Account Debtor is located in any state
requiring the filing of a Notice of Business Activities Report or similar report
in order to permit such Borrowing Base Party to seek judicial enforcement in
such State of payment of such Account, unless such Borrowing Base Party has
qualified to do business in such state or has filed a Notice of Business
Activities Report or equivalent report for the then current year;
          (q) which arises out of a sale not made in the ordinary course of such
Borrowing Base Party’s business;

 



--------------------------------------------------------------------------------



 



          (r) with respect to which the goods giving rise to such Account have
not been shipped and delivered to and accepted by the Account Debtor or the
services giving rise to such Account have not been performed by such Borrowing
Base Party, and, if applicable, accepted by the Account Debtor, or the Account
Debtor revokes its acceptance of such goods or services;
          (s) which is not subject to a first priority and perfected security
interest in favor of the Agent for the benefit of itself and the Lenders;
          (t) which is not payable in Dollars unless the Account is owned by
Applica Canada and is payable in Canadian dollars; or
          (u) which is an Applica Asia Serviced Account, unless Applica Asia and
Applica Consumer Products or Applica Asia and Applica Canada, as applicable, are
in compliance with the provisions Section 7.34 and the Applica Asia Documents
have been duly executed and delivered to the Agent as provided in Section 7.35.
          There shall be deducted from the amount of Eligible Accounts owed
(x) by an Account Debtor (other than Wal-Mart) to any one or more Borrowing Base
Parties the amount (if any) by which the aggregate unpaid balance of all
Accounts of such Account Debtor to the Borrowing Base Parties on any date
exceeds 30% of the aggregate unpaid balance of all Accounts owed to such
Borrowing Base Parties on such date; and (y) by Wal-Mart to any one or more
Borrowing Base Parties the amount (if any) by which the aggregate unpaid balance
of all Accounts of Wal-Mart to the Borrowing Base Parties on any date exceeds
40% of the aggregate unpaid balance of all Accounts owed to such Borrowing Base
Parties on such date.
          If any Account at any time ceases to be an Eligible Account, then such
Account shall promptly be excluded from the calculation of Eligible Accounts
until reinstated by the Agent as an Eligible Account in the exercise of its
reasonable credit judgment. Notwithstanding the foregoing, none of the Accounts
described in clauses (a) through (o) above shall be excluded from Eligible
Accounts if the payment of such Accounts is (i) fully covered and insured under
credit insurance policies naming the Agent as loss payee or (ii) secured or
payable by an irrevocable standby letter of credit, in each case as is
satisfactory to Agent in its sole discretion.
          “Eligible Assignee” means (a) a commercial bank, commercial finance
company, financial institution or other asset based lender, having total assets
in excess of $1,000,000,000; (b) any Lender listed on the signature page of this
Agreement; (c) any Affiliate of any Lender; and (d) if an Event of Default has
occurred and is continuing, any Person reasonably acceptable to the Agent. In no
event shall MAST, any affiliate of MAST, any Obligated Party, any Affiliate of
an Obligated Party or any holder of any Senior Subordinated Debt be an Eligible
Assignee except, in the case of MAST, if MAST shall exercise its option to
acquire the Obligations pursuant to the MAST Intercreditor Agreement.
          “Eligible Inventory” means, with respect to each Borrowing Base Party,
Inventory of such Borrowing Base Party which the Agent, in its reasonable
discretion, determines to be Eligible Inventory. Without limiting the discretion
of the Agent to establish additional criteria of ineligibility, Eligible
Inventory shall not include any Inventory:
          (a) that is not owned by such Borrowing Base Party;

 



--------------------------------------------------------------------------------



 



          (b) that is not subject to the Agent’s Liens, which are perfected as
to such Inventory, or that are subject to any other Lien whatsoever (other than
the Liens described in clause (d) of the definition of Permitted Liens provided
that such Permitted Liens (i) are junior in priority to the Agent’s Liens or
subject to Reserves and (ii) do not impair directly or indirectly the ability of
the Agent to realize on or obtain the full benefit of the Collateral);
          (c) that does not consist of finished goods;
          (d) that consists of work-in-process, chemicals, samples, prototypes,
supplies, or packing and shipping materials;
          (e) that is not in good condition, is unmerchantable, or does not meet
all standards imposed by any Governmental Authority having regulatory authority
over such goods, their use or sale;
          (f) that is not currently either usable or salable, at prices
approximating at least cost, in the normal course of such Borrowing Base Party’s
business, or that is slow moving or stale;
          (g) that is obsolete or returned (to the extent the aggregate Cost
Value of returned Inventory exceeds $5,000,000 and such returned Inventory
otherwise satisfies the criteria applicable to Eligible Inventory) or
repossessed or used goods taken in trade;
          (h) that is located outside the United States of America, the
Commonwealth of Puerto Rico or Canada or that is in-transit from vendors or
suppliers except to extent such Inventory is In-Transit Inventory;
          (i) that is located in a public warehouse or in possession of a bailee
or in a facility leased by such Borrowing Base Party, if the warehouseman, or
the bailee, or the lessor has not delivered to the Agent, if requested by the
Agent, a subordination agreement in form and substance satisfactory to the Agent
or if a Reserve for rents or storage charges has not been established for
Inventory at that location;
          (j) that contains or bears any Proprietary Rights licensed to such
Borrowing Base Party by any Person (including Proctor & Gamble or the Black &
Decker Corporation or any of their respective Affiliates, successors or
assigns), if the Agent is not satisfied that it may sell or otherwise dispose of
such Inventory in accordance with the terms of the Security Agreement and
Section 9.2 without infringing the rights of the licensor of such Proprietary
Rights or violating any contract with such licensor (and without payment of any
royalties other than any royalties due with respect to the sale or disposition
of such Inventory pursuant to the existing license agreement), and as to which
such Borrowing Base Party has not delivered to the Agent a consent or sublicense
agreement from such licensor in form and substance acceptable to the Agent if
requested;
          (k) that is not reflected in the details of a current perpetual
inventory report; or
          (l) that is Inventory placed on consignment.

 



--------------------------------------------------------------------------------



 



          If any Inventory at any time ceases to be Eligible Inventory, such
Inventory shall promptly be excluded from the calculation of Eligible Inventory
until reinstated by Agent in the exercise of its reasonable credit judgment as
Eligible Inventory.
          “Eligible In-Transit Inventory” means In-Transit Inventory that
constitutes Eligible Inventory.
          “Environmental Claims” means all claims, however asserted, by any
Governmental Authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for a Release or
injury to the environment.
          “Environmental Laws” means all federal, state, provincial or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative orders, directed duties, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case relating to environmental, health, safety and land use matters.
          “Environmental Lien” means a Lien in favor of any Governmental
Authority or any other Person for (a) any liability under Environmental Laws, or
(b) damages arising from, or costs incurred by such Governmental Authority in
response to, a Release or threatened Release of a Contaminant into the
environment.
          “Equipment” shall have the meaning specified in the Security
Agreement.
          “ERISA” means the Employee Retirement Income Security Act of 1974, and
regulations promulgated thereunder.
          “ERISA Affiliate” means any trade or business (whether or not
incorporated) under common control with a Loan Party within the meaning of
Section 414(b) or (c) of the Code (and Sections 414(m) and (o) of the Code for
purposes of provisions relating to Section 412 of the Code).
          “ERISA Event” means (a) a Reportable Event and or Termination Event
with respect to a Pension Plan, (b) a withdrawal by a Loan Party or any ERISA
Affiliate from a Pension Plan during a plan year in which it was a substantial
employer (as defined in Section 4001(a)(2) of ERISA) or employer under the PBA
or a cessation of operations which is treated as such a withdrawal, (c) a
complete or partial withdrawal by a Loan Party or any ERISA Affiliate from a
Multi-employer Plan or notification that a Multi-employer Plan or plan regulated
or governed by the PBA is in reorganization, (d) the filing of a notice of
intent to terminate, the treatment of a Plan amendment as a termination or the
commencement of proceedings by the PBGC or other applicable Governmental
Authority to terminate a Pension Plan or Multi-employer Plan, (e) the occurrence
of an event or condition which might reasonably be expected to constitute
grounds for the termination of, or the appointment of a trustee to administer,
any Pension Plan or Multi-employer Plan, (f) the imposition of any liability
under Title IV of ERISA, other than for PBGC premiums due but not delinquent
under Section 4007 of ERISA or PBA or other applicable law of any jurisdiction,
upon a Loan Party or any ERISA Affiliate; or (g) failure to make or remit any
contribution when due in respect of any Plan.

 



--------------------------------------------------------------------------------



 



          “Event of Default” has the meaning specified in Section 9.1.
          “Exchange Act” means the Securities Exchange Act of 1934, and
regulations promulgated thereunder.
          “Exchange Rate” means on any date, (i) with respect to Canadian
dollars or any other foreign currency in relation to Dollars, the spot rate as
quoted by Bank at its noon spot rate at which Dollars are offered on such date
for Canadian dollars or such other foreign currency, as applicable, and
(ii) with respect to Dollars in relation to Canadian dollars or any other
foreign currency, the spot rate as quoted by Bank at its noon spot rate at which
Canadian dollars or such other foreign currency, as applicable, are offered on
such date for Dollars.
          “Executive Order No. 13224” means Executive Order No. 13224 on
Terrorist Financing, effective September 24, 2001, as the same has been, or
shall hereafter be, renewed, extended, amended or replaced.
          “FDIC” means the Federal Deposit Insurance Corporation, and any
Governmental Authority succeeding to any of its principal functions.
          “Federal Funds Rate” means, for any day, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the weighted average
of the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers on such day, as published by
the Federal Reserve Bank of New York on the Business Day next succeeding such
day; provided that (a) if such day is not a Business Day, the Federal Funds Rate
for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (b) if no
such rate is so published on such next succeeding Business Day, the Federal
Funds Rate for such day shall be the average rate charged to the Bank on such
day on such transactions as determined by the Agent.
          “Federal Reserve Board” means the Board of Governors of the Federal
Reserve System or any successor thereto.
          “Fee Letter” means the letter from Agent to the Borrower, dated
December 9, 2005, setting forth certain fees and other charges payable by the
Loan Parties in connection with the provision and syndication of the credit
facilities contemplated under this Agreement.
          “Financial Statements” means, according to the context in which it is
used, the financial statements referred to in Sections 5.2 and 6.6 or any other
financial statements required to be given to the Agent and the Lenders pursuant
to this Agreement.
          “First Amended Credit Agreement” shall have the meaning ascribed to it
in the Recitals hereto.
          “Fiscal Quarter” means, with respect to the Loan Parties, a period
ending on March 30, June 30, September 30, or December 31 of each calendar year.

 



--------------------------------------------------------------------------------



 



          “Fiscal Year” means, with respect to the Loan Parties, their fiscal
year for financial accounting purposes. The Fiscal Year of the Loan Parties is a
calendar year.
          “Fixed Assets” means the Equipment and Real Estate of the Loan
Parties.
          “Fixed Charge Availability Requirements” means, for any month,
(i) Average Monthly Excess Availability for such month of not less than
$13,000,000 and (ii) on each day during such month the Aggregate Revolver
Outstandings does not exceed the lesser of the Borrowing Base on such day or the
Maximum Revolver Amount on such day.
          “Fixed Charge Coverage Ratio” shall mean, on a Consolidated basis for
the Borrower and the other Consolidated Members, the ratio of (i) Consolidated
EBITDA as of the last day of any month for the twelve month period then ending,
minus, Unfinanced Capital Expenditures incurred in such period, Taxes actually
paid in such period, Permitted Senior Subordinated Debt Prepayments in such
period (except for Net Proceeds from permitted Asset Dispositions used for said
prepayments in such period), and cash Distributions made or accrued in such
period, to (ii) the sum of Interest Expense and Current Maturities of Long Term
Debt paid or payable during such period, in each case on a Consolidated basis.
          “Fixed Charge Measurement Date” means the last day of the month which
immediately precedes a month in which Borrower fails to achieve the Fixed Charge
Availability Requirements, and the last day of each month thereafter. The first
day that may constitute a Fixed Charge Measurement Date shall be December 31,
2005.
          “Foreign Security Document” means a Guaranty, pledge, mortgage,
personal property mortgage, security agreement, assignment, security instrument,
hypothecation, charge or other agreement or document by which any Foreign
Subsidiary grants or otherwise conveys to the Agent or any Affiliate of the
Agent for the benefit of the Agent, or any agent or trustee for or on behalf of
the Agent or any such Affiliate, any Guaranty, pledge, lien, security interest,
mortgage, charge, collateral assignment or similar interest in property of such
Foreign Subsidiary as security for the Obligations or any portion thereof, and
any and all renewals, extensions, modifications, amendments or restatements
thereof.
          “Foreign Subsidiary” means any direct or indirect Subsidiary of the
Borrower other than the Domestic Subsidiaries, which shall include Applica
Canada, Applica Asia and such other Foreign Subsidiaries as are designated in
Schedule 6.5.
          “Funded Debt” of the Borrower or a Consolidated Member shall mean at
any date, without duplication, (i) all obligations of such Person for borrowed
money, (ii) all obligations of such Person evidenced by bonds, debentures, notes
or other similar instruments, (iii) all obligations of such Person to pay the
deferred price of property or services, except trade accounts payable arising in
the ordinary course of business, (iv) all obligations of such Person as lessee
under Capitalized Leases, (v) all obligations of such Person to reimburse any
bank or other Person in respect of amounts payable under a banker’s acceptance,
and (vi) all obligations of such Person to reimburse any bank or other Person in
respect of amounts paid or to be paid under a letter of credit or similar
instrument.
          “Funding Date” means the date on which a Borrowing occurs.

 



--------------------------------------------------------------------------------



 



          “GAAP” means generally accepted accounting principles and practices
set forth from time to time in the opinions and pronouncements of the Accounting
Principles Board and the American Institute of Certified Public Accountants and
statements and pronouncements of the Financial Accounting Standards Board (or
agencies with similar functions of comparable stature and authority within the
U.S. accounting profession), which are applicable to the circumstances as of the
date of the report.
          “General Intangible” shall have the meaning specified in the Security
Agreement.
          “Goods” shall have the meaning specified in the Security Agreement.
          “Governmental Authority” means any nation or government; any state
county, province, municipality, region or other political subdivision thereof;
any central bank (or similar monetary or regulatory authority) thereof; any
entity exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to any government or court; any corporation or other
entity owned or controlled, through stock or capital ownership or otherwise, by
any of the foregoing and any department, agency, board, commission, tribunal,
committee or instrumentality of any of the foregoing.
          “Guarantor” means Applica Canada, Applica Asia and any other
Subsidiary or Affiliate of the Borrower that has executed and delivered to the
Agent the Subsidiary Guaranty or any other agreement of Guaranty in respect of
the Obligations.
          “Guaranty” means, with respect to any Person, all obligations of such
Person which in any manner directly or indirectly guarantee or assure, or in
effect guarantee or assure, the payment or performance of any indebtedness,
dividend or other obligations of any other Person (the “guaranteed
obligations”), or assure or in effect assure the holder of the guaranteed
obligations against loss in respect thereof, including any such obligations
incurred through an agreement, contingent or otherwise: (a) to purchase the
guaranteed obligations or any property constituting security therefor; (b) to
advance or supply funds for the purchase or payment of the guaranteed
obligations or to maintain a working capital or other balance sheet condition;
or (c) to lease property or to purchase any debt or equity securities or other
property or services.
          “Hedge Agreements” means any and all transactions, agreements or
documents now existing or hereafter entered into, which provides for an interest
rate, credit, commodity or equity swap, cap, floor, collar, forward foreign
exchange transaction, currency swap, cross currency rate swap, currency option,
or any combination of, or option with respect to, these or similar transactions,
for the purpose of hedging a Person’s exposure to fluctuations in interest or
exchange rates, loan, credit exchange, security or currency valuations or
commodity prices.
          “Imported Inventory Agreement” means an agreement among the Agent, one
or more Borrowing Base Parties, and a Customs Broker providing for, among other
things, the handling and disposition of imported goods to a Borrowing Base Party
and all Documents related to such goods and directing the disposition of such
goods and related Documents, all to be in form and substance satisfactory to the
Agent.
          “Indemnified Liabilities” shall have the meaning given to it in
Section 14.11(a) of this Agreement.

 



--------------------------------------------------------------------------------



 



          “Instruments” shall have the meaning specified in the Security
Agreement.
          “Intercompany Accounts” has the meaning specified in Section 5.2(l).
          “Interest Expense” shall mean, for any period, interest expense
(including capitalized interest) in respect of Indebtedness of Borrower and the
other Consolidated Members as determined in accordance with GAAP.
          “Interest Period” means, as to any LIBOR Loan, the period commencing
on the Funding Date of such Loan or on the Continuation/Conversion Date on which
the Loan is converted into or continued as a LIBOR Loan, and ending on the date
one, two, three or six months thereafter as selected by the Borrower in its
Notice of Borrowing, in the form attached hereto as Exhibit B, or Notice of
Continuation/Conversion, in the form attached hereto as Exhibit C, provided
that:
     (a) if any Interest Period would otherwise end on a day that is not a
Business Day, that Interest Period shall be extended to the following Business
Day unless the result of such extension would be to carry such Interest Period
into another calendar month, in which event such Interest Period shall end on
the preceding Business Day;
     (b) any Interest Period pertaining to a LIBOR Loan that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and
     (c) no Interest Period shall extend beyond the Stated Termination Date.
          “Interest Rate” means each or any of the interest rates, including the
Default Rate, set forth in Section 2.1.
          “In-Transit Inventory” means Inventory of Applica Canada or Applica
Consumer Products (i) consisting of finished goods that is in transit to Applica
Canada or Applica Consumer Products; (ii) with respect to which Agent has
received from the vendor of such Inventory and Applica Canada or Applica
Consumer Products, as appropriate, a duly executed letter agreement in
substantially the form of Exhibit F and such vendor and the Borrowing Base
Parties are in compliance with the terms and provisions of such letter
agreement, as Agent may determine in its sole discretion; (iii) the In-Transit
Perfection Documents with respect thereto have been presented to and are in the
possession of Agent or its authorized bailees; (iv) such Inventory is fully
insured by marine cargo or other insurance on terms in an amount and subject to
deductibles satisfactory to the Agent and with respect to which the Agent has
been named additional insured and loss payee pursuant to a policy endorsement
reasonably acceptable to it; and (v) and the originals of the Documents with
respect to such Inventory (which Documents shall be negotiable bills of lading)
are in the custody and control, in the United States, of the Agent or a customs
broker that is a party to an Imported Inventory Agreement with the Agent.
          “In-Transit Perfection Documents” mean all filings, agreements or
other documents requested and deemed necessary by Agent to perfect (or continue
the perfection of) a first priority Lien in favor of Agent (except for
possessory liens upon such goods in the

 



--------------------------------------------------------------------------------



 




possession of a freight carrier or shipping company securing only the freight
charges for the transportation of such goods to Applica Canada or Applica
Consumer Products) upon Inventory in-transit to Applica Canada or Applica
Consumer Products, including delivery to the Agent or a bailee of the Agent of
all original Documents issued with respect to such Inventory (which shall in
each instance be negotiable (as defined in the UCC) and shall designate Applica
Canada or Applica Consumer Products or, if requested by Agent, the Agent, as
Consignee) and such other agreements as may be requested by Agent with each
common carrier, shipper, customs agent (including an Imported Inventory
Agreement), freight forwarder or other Person, in form and substance reasonably
satisfactory to Agent.
          “Inventory” shall have the meaning specified in the Security
Agreement.
          “Investment Property” shall have the meaning specified in the Security
Agreement.
          “IRS” means the Internal Revenue Service and any Governmental
Authority succeeding to any of its principal functions under the Code.
          “Latest Projections” means: (a) on the Closing Date and thereafter
until the Agent receives new projections pursuant to Section 5.2(e), the
projections of the Borrower’s balance sheets, income statements and cash flows,
for the period commencing on January 1, 2006 and ending on December 31, 2006 and
delivered to Agent prior to the Closing Date; and (b) thereafter, the
projections most recently received by Agent pursuant to Section 5.2(f).
          “LC Obligations” means, on any date, an amount equal to the sum of
(without duplication) (a) all amounts then due and payable by the Borrower
(together with any other Loan Party) on such date by reason of any payment that
is made under a Letter of Credit or Credit Support that has not been repaid in
accordance with this Agreement, plus (b) the aggregate undrawn amount of all
Letters of Credit and Credit Supports which are then outstanding or in respect
of which an application therefor has been delivered to the Agent or any Letter
of Credit Issuer, plus (c) all fees and other amounts due or to become due in
respect of Letters of Credit outstanding on such date.
          “Lender” and “Lenders” have the meanings specified in the introductory
paragraph hereof and shall include Agent to the extent of any Agent Advance
outstanding and the Bank to the extent of any Non-Ratable Loan outstanding;
provided that no such Agent Advance or Non-Ratable Loan shall be taken into
account in determining any Lender’s Pro Rata Share.
          “Lending Party” has the meaning specified in Section 14.17.
          “Letter of Credit” has the meaning specified in Section 1.3(a).
          “Letter of Credit Fee” has the meaning specified in Section 2.6.
          “Letter of Credit Issuer” means the Bank, any Affiliate of the Bank, a
Lender or any other financial institution that issues any Letter of Credit
pursuant to this Agreement.

 



--------------------------------------------------------------------------------



 



          “Letter-of-Credit Rights” shall have the meaning specified in the
Security Agreement.
          “Letter of Credit Subfacility” means $10,000,000.
          “LIBOR Interest Payment Date” means, with respect to a LIBOR Loan, the
Termination Date and the last day of each Interest Period applicable to such
Loan or, with respect to each Interest Period of greater than three months in
duration, the last day of the third month of such Interest Period and the last
day of such Interest Period.
          “LIBOR Rate” means, for any Interest Period, with respect to LIBOR
Loans, the rate of interest per annum determined pursuant to the following
formula:

           
 
  LIBOR Rate =   Offshore Base Rate
 
     
1.00 – Eurodollar Reserve Percentage

          Where,
               “Offshore Base Rate” means, for any Revolving Loan bearing
interest at the LIBOR Rate the rate per annum appearing on Telerate Page 3750
(or any successor page) as the London interbank offered rate for deposits in
Dollars at approximately 11:00 a.m. (London time) two Business Days prior to the
first day of such Interest Period for a term comparable to such Interest Period.
If for any reason such rate is not available, the Offshore Base Rate shall be,
for any Interest Period, the rate per annum appearing on Reuters Screen LIBO
Page as the London interbank offered rate for deposits in Dollars at
approximately 11:00 a.m. (London time) two Business Days prior to the first day
of such Interest Period for a term comparable to such Interest Period; provided,
however, if more than one rate is specified on Reuters Screen LIBO Page, the
applicable rate shall be the arithmetic mean of all such rates. If for any
reason none of the foregoing rates is available, the Offshore Base Rate shall
be, for any Interest Period, the rate per annum determined by Agent as the rate
of interest at which dollar deposits in the approximate amount of the LIBOR Loan
comprising part of such Borrowing would be offered by the Bank’s London Branch
to major banks in the offshore dollar market at their request at or about
11:00 a.m. (London time) two Business Days prior to the first day of such
Interest Period for a term comparable to such Interest Period.
               “Eurodollar Reserve Percentage” means, for any day during any
Interest Period, the reserve percentage (expressed as a decimal, rounded upward
to the next 1/100th of 1%) in effect on such day applicable to member banks
under Regulation D or any successor regulation issued from time to time by the
Federal Reserve Board for determining the maximum reserve requirement (including
any emergency, supplemental or other marginal reserve requirement) applicable
with respect to Eurocurrency funding (currently referred to as “Eurocurrency
liabilities” under Regulation D). The Offshore Rate for each outstanding LIBOR
Loan shall be adjusted automatically as of the effective date of any change in
the Eurodollar Reserve Percentage.
          “LIBOR Loans” means, the LIBOR Revolving Loans.

 



--------------------------------------------------------------------------------



 



          “LIBOR Revolving Loan” means a Revolving Loan during any period in
which it bears interest based on the LIBOR Rate.
          “Lien” means (a) any interest in property securing an obligation owed
to, or a claim by, a Person other than the owner of the property, whether such
interest is based on the common law, statute, or contract, and including a
security interest, hypothec, charge, claim, or lien arising from a mortgage,
deed of trust, encumbrance, pledge, hypothecation, assignment, deposit
arrangement, agreement, security agreement, conditional sale or trust receipt or
a lease, consignment or bailment for security purposes; and (b) any contingent
or other agreement to provide any of the foregoing.
          “Loan Account” means the loan account of the Borrower, which account
shall be maintained by the Agent.
          “Loan Documents” means this Agreement, the Security Agreement,
Subsidiary Guaranties, the Applica Asia Documents, Applica Canada Guaranty, the
Applica Canada Security Agreement, the Pledge Agreement, the Fee Letter, the
Collateral Access Agreements, the MAST Intercreditor Agreement, Blocked Account
Agreements, the In-Transit Perfection Documents, each Imported Inventory
Agreement and any other agreements, instruments, and documents heretofore, now
or hereafter evidencing, securing, guaranteeing or otherwise relating to the
Obligations, the Collateral, or any other aspect of the transactions
contemplated by this Agreement.
          “Loan Party” means each of the Borrower and the Guarantors and “Loan
Parties” means any two or more of the foregoing.
          “Loans” means, collectively, all loans and advances provided for in
Article 1.
          “Long Term Debt” shall mean at any date all Funded Debt which matures
(or the maturity of which may at the option of the Borrower or any Consolidated
Member be extended such that it matures) more than one year after such date.
          “Margin Stock” means “margin stock” as such term is defined in
Regulation T, U or X of the Federal Reserve Board.
          “MAST” means MAST Credit Opportunities I (Master), Ltd., a Cayman
Island corporation, and its successors and assigns.
          “MAST Debt” means the Debt owing to MAST under the MAST Loan Documents
at any time.
          “MAST Intercreditor Agreement” means the Intercreditor Agreement,
dated on or about October 21, 2005, between MAST and the Agent.
          “MAST Loan Documents” means: (i) the Promissory Note, executed by the
Borrower to the order of MAST, dated on or about October 21, 2005, in the
principal amount of $20,000,000; (ii) the Term Loan Agreement, dated on or about
October 21, 2005, between the Borrower and MAST; (iii) the Security Agreement
between the Borrower and MAST, dated on

 



--------------------------------------------------------------------------------



 




or about October 21, 2005, and (iv) all other agreements, instruments or
documents executed or delivered by the Borrower or the Guarantors in connection
with the foregoing.
          “Material Adverse Effect” means (a) a material adverse change in, or a
material adverse effect upon, the operations, business, properties or condition
(financial or otherwise) or prospects of the Consolidated Members taken as a
whole, or the Collateral; (b) a material impairment of the ability of any
Obligated Party to perform under any Loan Document to which it is a party; or
(c) a material adverse effect upon the legality, validity, binding effect or
enforceability against any Obligated Party of any material Loan Document to
which it is a party.
          “Material Contracts” means an agreement to which a Loan Party is a
party (other than a Loan Document) (i) which would be deemed to be a material
contract as provided in Regulation S-K promulgated by the SEC under the
Securities Act of 1933 or (ii) for which breach, termination, cancellation,
non-performance or failure to renew could reasonably be expected to have a
Material Adverse Effect.
          “Maximum Rate” has the meaning specified in Section 2.3.
          “Maximum Revolver Amount” means $125,000,000.
          “Mexico Facility” means the manufacturing facility and related real
Property, plant and equipment owned by Applica Manufacturing S. de R.L. de C.V.
located in Queretaro, Mexico.
          “Multi-employer Plan” means a “multi-employer plan” as defined in
Section 4001(a)(3) of ERISA which is or was at any time during the current year
or the immediately preceding six (6) years contributed to by the Borrower or any
ERISA Affiliate.
          “Net Amount of Eligible Accounts” means, at any time, the gross amount
of Eligible Accounts less, unless already included as a Reserve, sales, excise
or similar taxes, returns, discounts, claims, credits, allowances accrued
rebates, offsets, deductions, counterclaims, disputes and other defenses of any
nature at any time issued, owing, granted, outstanding, available or claimed.
          “Net Inventory Proceeds” means, with regard to any sale or disposition
of Inventory, the gross cash proceeds received from such sale or disposition,
net of the reasonable costs of such sale (including attorneys fees, charges and
commissions), and all transfer, sales and other taxes paid or payable as a
result of such sale.
          “Net Orderly Liquidation Value” shall mean at any date of
determination the Net Inventory Proceeds expected to be realized at an orderly,
negotiated sale of applicable items of Inventory located in the United States,
Puerto Rico or Canada as determined by a “desktop” professional opinion of Ozer
Valuation Services or other appraisal company of similar qualifications and
standing acceptable to the Agent, with each such opinion assuming that such sale
is held within a reasonable period of time after the date of the opinion.
          “Net Proceeds” means, in respect of an Asset Disposition of by a
Person, all proceeds received by and/or payable to such Person in consideration
thereof, net of

 



--------------------------------------------------------------------------------



 



(A) commissions and other reasonable and customary transaction costs, fees and
expenses properly attributable to such transaction and payable by such Person in
connection therewith (in each case, paid to non-Affiliates), (B) transfer taxes,
(C) amounts payable to holders of senior Liens (other than the Agent’s Liens and
to the extent such Liens constitute Permitted Liens), if any, and (D) an
appropriate reserve for income taxes in accordance with GAAP in connection
therewith.
          “New Subsidiary” has the meaning specified in Section 7.24.
          “Net Worth” means with respect to any Person, such Person’s total
shareholder’s equity (including capital stock, additional paid-in capital and
retained earnings, after deducting treasury stock) which would appear as such on
a balance sheet of such Person prepared in accordance with GAAP.
          “Non-Ratable Loan” and “Non-Ratable Loans” have the meanings specified
in Section 1.2(h).
          “Notice of Borrowing” has the meaning specified in Section 1.2(b).
          “Notice of Continuation/Conversion” has the meaning specified in
Section 2.2(b).
          “Obligated Parties” means (i) the Loan Parties and (ii) any other
Consolidated Member that executes and delivers to the Agent any Foreign Security
Document, and “Obligated Party” means any of the foregoing.
          “Obligations” means the following, in each case whether now in
existence or hereafter incurred or arising and whether or not evidenced by any
note or other document: (a) the principal of, and interest and premium, if any,
on the Revolving Loans; (b) all LC Obligations and other indebtedness and
obligations of Borrower in connection with any Letter of Credit or Credit
Support; (c) all liabilities and obligations under any indemnity given by any
Obligated Party under any of the Loan Documents, including all of the
Indemnified Liabilities; (d) all debts, liabilities or obligations now or
hereafter arising from or in connection with Bank Products provided by Bank or
another Lender; and (e) all other advances, liabilities, obligations, covenants,
duties, and debts owing by the Borrower or any of the other Loan Parties, or any
of them, to the Agent and/or any Lender, arising under or pursuant to this
Agreement or any of the other Loan Documents, whether arising from an extension
of credit, opening of a letter of credit, acceptance, loan, guaranty,
indemnification or otherwise, whether direct or indirect, absolute or
contingent, due or to become due, primary or secondary, as principal or
guarantor, including all principal, interest, charges, expenses, fees,
attorneys’ fees, filing fees and any other sums chargeable to the Borrower or
other Loan Party hereunder or under any of the other Loan Documents.
          “Operating Documents” means with respect to any corporation, limited
liability company, partnership, limited partnership, limited liability
partnership or other legally authorized incorporated or unincorporated entity,
the bylaws, operating agreement, partnership agreement or limited agreement of
such entity.

 



--------------------------------------------------------------------------------



 



          “Organization Documents” means with respect to any corporation,
limited liability company, partnership, limited liability partnership or other
legally authorized incorporated or unincorporated entity, the articles of
incorporation, certificate of incorporation, articles of organization or
certificate of limited partnership of such entity.
          “Out-of-Formula Loan” shall have the meaning given to it in
Section 3.1 of this Agreement.
          “Participant” means any Person who shall have been granted the right
by any Lender to participate in the financing provided by such Lender under this
Agreement, and who shall have entered into a participation agreement in form and
substance satisfactory to such Lender.
          “Payment Account” has the meaning specified in the Security Agreement.
          “PBA” means the Pension Benefits Act of Ontario and all regulations
thereunder as amended from time to time, and any successor legislation.
          “PBGC” means the Pension Benefit Guaranty Corporation or any
Governmental Authority succeeding to the functions thereof.
          “Pending Revolving Loans” means, at any time, the aggregate principal
amount of all Revolving Loans requested in any Notice of Borrowing received by
the Agent which have not yet been advanced.
          “Pension Plan” means a pension plan (as defined in Section 3(2) of
ERISA or the applicable laws of any other jurisdiction including the PBA)
subject to Title IV of ERISA or the applicable laws of any other jurisdiction
including the PBA which any Loan Party or any ERISA Affiliate sponsors,
maintains, or to which it makes, is making, or is obligated to make
contributions, or has made contributions at any time during the immediately
preceding five (5) plan years.
          “Permitted Acquisition” means an Acquisition effected with the consent
and approval of the board of directors or other applicable governing body of the
Person being acquired (“Target”), and with the duly obtained approval of such
shareholders or other holders of equity interest as such Target may be required
to obtain, so long as (i) immediately prior to and after giving effect to the
consummation of such Acquisition, no Event of Default has or would exist;
(ii) with respect to an Acquisition where the Cost of Acquisition exceeds
$2,500,000, substantially all of the sales and operating profits generated by
the Target (or its assets) so acquired or invested are derived from a line or
lines of business that are consistent with the Core Business; (iii) pro forma
historical financial statements as of the end of the most recent fiscal quarter
for the trailing twelve-month period giving effect to such Acquisition are
delivered to Agent not less than ten (10) Business Days prior to the
consummation of such Acquisition, together with a certificate of an Responsible
Officer stating that no Default or Event of Default exists before or after
giving effect to such Acquisition and demonstrating that Borrower shall have a
Fixed Charge Coverage Ratio of not less than 1.1 to 1.0 and after giving effect
to such Acquisition on a pro forma basis; (iv) appropriate phase I environmental
reports in respect of any real property of the Target shall have been delivered
to the Agent not less than ten (10) days

 



--------------------------------------------------------------------------------



 



prior to the consummation of such Acquisition and such reports shall be
acceptable to the Agent in its sole discretion; (v) after giving effect to the
consummation of such Acquisition (including any Loans made hereunder to finance
such Acquisition), Availability for each of the 60 days immediately preceding
the date of the consummation of such Acquisition is greater than the sum of
$30,000,000 plus the cash Cost of Acquisition, provided that no assets of the
Target shall be included in the calculation of Availability for purposes of this
clause (v), or for purposes of Section 7.27 or otherwise until the Agent has
completed a satisfactory field examination with respect to the Target and its
assets; (vi) after giving effect to the consummation of such Acquisition
(including any Loans made hereunder to finance such acquisition) the Aggregate
Revolver Outstandings shall not exceed the amount of the Maximum Revolver Amount
minus $10,000,000; (vii) if the Target will become a Domestic Subsidiary of a
Loan Party in connection with such Acquisition, the Loan Parties shall cause the
Target to become a Guarantor hereunder and grant to the Agent, for the benefit
of the Agent and the Lenders, a perfected, first priority Lien on substantially
all of the assets of the Target, all pursuant to documentation in form and
substance acceptable to the Agent in its discretion; and (viii) if the Target
will become a Foreign Subsidiary of a Loan Party in connection with such
Acquisition, the Loan Parties shall cause the parent Loan Party to pledge to
Agent, for the benefit of the Agent and Lenders, 65% of the Capital Stock of the
Target.
          “Permitted Liens” means:
          (a) Liens for Taxes, fees, assessments or other charges of a
Governmental Authority which are not (i) delinquent or (ii) statutory Liens for
taxes, fees, assessments or other charges in an amount not to exceed $500,000;
provided that the payment of such taxes which are due and payable is being
contested in good faith and by appropriate proceedings diligently pursued and as
to which adequate financial reserves have been established on the applicable
Loan Party’s books and records and a stay of enforcement of any such Lien is in
effect;
          (b) the Agent’s Liens;
          (c) Liens incurred or deposits made in the ordinary course of business
in connection with, or to secure payment of, obligations under worker’s
compensation, unemployment insurance, social security and other similar laws, or
to secure the performance of bids, tenders or contracts (other than for the
repayment of Debt) or to secure indemnity, performance or other similar bonds
for the performance of bids, tenders or contracts (other than for the repayment
of Debt) or to secure statutory obligations (other than liens arising under
ERISA or Environmental Liens) or other similar obligations or arising as a
result of progress payments under government contracts or surety or appeal
bonds, or to secure indemnity, performance or other similar bonds;
          (d) Liens securing the claims or demands of materialmen, mechanics,
carriers, warehousemen, landlords and other like Persons, provided that if any
such Lien arises from the nonpayment of such claims or demand when due, such
claims or demands do not exceed $200,000 in the aggregate;
          (e) Liens constituting encumbrances in the nature of reservations,
exceptions, encroachments, easements, rights of way, covenants running with the
land, and other similar title

 



--------------------------------------------------------------------------------



 




exceptions or encumbrances affecting any Real Estate; provided that they do not
in the aggregate materially detract from the value of the Real Estate or
materially interfere with its use in the ordinary conduct of the applicable Loan
Party’s business;
          (f) Liens arising from judgments and attachments in connection with
court proceedings provided that the attachment or enforcement of such Liens
would not result in an Event of Default hereunder and such Liens are being
contested in good faith by appropriate proceedings, adequate reserves have been
set aside and no material Property is subject to a material risk of loss or
forfeiture and the claims in respect of such Liens are fully covered by
insurance (subject to ordinary and customary deductibles) and a stay of
execution pending appeal or proceeding for review is in effect;
          (g) Liens in respect of purchase-money Debt permitted to be incurred
pursuant to Section 7.13(c) hereof in connection with the acquisition of
Equipment; provided that (a) the original principal balance of the Debt secured
by such Lien constitutes not more than 100% of the purchase price of the
Equipment acquired and (b) such Lien extends only to the Equipment acquired with
the proceeds of the Debt so secured;
          (h) Liens on real property securing Debt permitted under
Section 7.13(a), (c), (k) hereof;
          (i) Liens, if any, which are described in Schedule A-1 on the Closing
Date and Liens resulting from the refinancing of the related Debt, provided that
such refinancing is on the same or substantially similar terms, the Debt secured
thereby shall not be increased, and the Liens shall not cover any additional
property of the any Loan Party; and
          (j) Liens to secure the MAST Debt to the extent permitted by the MAST
Intercreditor Agreement.
          “Permitted Mexico Facility Disposition” means a Loan Party’s sale of
the Mexico Facility if (a) at the time of such sale no Default or Event of
Default has occurred and is continuing, (b) the transaction is structured as a
fee simple sale, a sale and leaseback, or a significant reduction in operations
at the Mexico Facility      , (c) the buyer is a Person who is not an Affiliate
of a Consolidated Member, (d) upon the consummation of such sale the
Consolidated Member who is the seller shall receive not less than the lesser of
(i) $8,000,000 in Net Proceeds or (ii) cash sufficient to cover all cash
severance and other wind-down costs of the Mexico Facility.
          “Permitted Senior Subordinated Debt Prepayments” means a prepayment of
principal in respect of Senior Subordinated Debt (i) of which Agent shall have
been given not less than five (5) Business Days prior written notice, (ii) no
Event of Default has occurred or is continuing after giving effect to any such
prepayment, (iii) for sixty (60) consecutive days prior to the effective date of
such prepayment, Availability is not less than $30,000,000 at any time, plus the
amount of anticipated prepayment; and (iv) immediately prior to and after giving
effect to such prepayment the Fixed Charge Coverage Ratio is not less than 1.1
to 1.0. Notwithstanding the foregoing, (x) no proceeds from the Permitted Mexico
Facility Disposition may be used to prepay Senior Subordinated Debt until all
severance and other wind-down costs

 



--------------------------------------------------------------------------------



 




of the Mexico Facility shall have been paid and funded in full, and (y) the Net
Proceeds from other Asset Dispositions, to the extent such dispositions are
expressly permitted by the Agreement or otherwise consented to by Agent in
writing, may be used to prepay Senior Subordinated Debt if and only if each of
the conditions set forth in clauses (i) through (iv) above are satisfied.
          “Person” means any individual, sole proprietorship, partnership,
limited liability company, joint venture, trust, unincorporated organization,
association, corporation, Governmental Authority, or any other entity.
          “Plan” means an employee benefit plan (as defined in Section 3(3) of
ERISA or the applicable laws of any other jurisdiction) which the Borrower or
any other Loan Party sponsors or maintains or to which the Borrower or any other
Loan Party makes, is making, or is obligated to make contributions and includes
any Pension Plan.
          “Pledge Agreement” means the Amended and Restated Stock Pledge
Agreement, dated as of the Closing Date, executed by the Borrower and certain of
the Domestic Subsidiaries in favor of Agent, with respect of all of the Capital
Stock of the Domestic Subsidiaries referenced therein, all of the Capital Stock
of Applica Asia and Applica Canada, and 65% of the Capital Stock of the other
Direct Foreign Subsidiaries.
          “PPSA” means, collectively, the Personal Property Security Acts of the
Provinces of Ontario and Nova Scotia, and all regulations thereunder, as amended
from time to time, and any successor legislation.
          “Proposed Change” has the meaning specified in Section 11.1(c).
          “Proprietary Rights” shall have the meaning specified in the Security
Agreement.
          “Pro Rata Share” means, with respect to a Lender, a fraction
(expressed as a percentage), the numerator of which is the amount of such
Lender’s Commitment and the denominator of which is the sum of the amounts of
all of the Lenders’ Commitments, or if no Commitments are outstanding, a
fraction (expressed as a percentage), the numerator of which is the amount of
Obligations (exclusive indebtedness in respect of Bank Products) owed to such
Lender and the denominator of which is the aggregate amount of the Obligations
(exclusive indebtedness in respect of Bank Products) owed to the Lenders, in
each case giving effect to a Lender’s participation in Non-Ratable Loans and
Agent Advances.
          “Real Estate” means, with respect to any Person, all of such Person’s
now or hereafter owned or leased estates in real property, including, without
limitation, all fees, leaseholds and future interests, together with all of such
Person’s now or hereafter owned or leased interests in the improvements thereon,
the fixtures attached thereto and the easements appurtenant thereto.
          “Regulation D” means Regulation D of the Board of Governors of the
Federal Reserve System (or any successor body) as the same may be amended or
supplemented from time to time.

 



--------------------------------------------------------------------------------



 



          “Release” means a release, spill, emission, leaking, pumping,
injection, deposit, disposal, discharge, dispersal, leaching or migration of a
Contaminant into the indoor or outdoor environment or into or out of any Real
Estate or other property, including the movement of Contaminants through or in
the air, soil, surface water, groundwater or Real Estate or other property.
          “Reportable Event” means, any of the events set forth in Section
4043(b) of ERISA or the regulations thereunder, other than any such event for
which the 30-day notice requirement under ERISA has been waived in regulations
issued by the PBGC.
          “Representatives” has the meaning specified in Section 14.16.
          “Required Lenders” means at any time Lenders whose Pro Rata Shares
aggregate more than 50%, provided that during any period that Bank’s Pro Rata
Share is more than 50%, the term “Required Lenders” shall mean Bank and at least
one other Lender.
          “Requirement of Law” means, as to any Person, any law (statutory or
common), treaty, rule or regulation or determination of an arbitrator declared
final and binding by a Governmental Authority or of a Governmental Authority, in
each case applicable to or binding upon the Person or any of its property or to
which the Person or any of its property is subject.
          “Reserves” means reserves that limit, without duplication, the
availability of credit hereunder, consisting of the Availability Reserve, and
other reserves against Availability, Eligible Accounts or Eligible Inventory,
established by Agent from time to time in Agent’s reasonable credit judgment.
Without limiting the generality of the foregoing or in duplication thereof, the
following reserves shall be deemed to be a reasonable exercise of Agent’s credit
judgment: (a) Bank Product Reserves, (b) a reserve for accrued, unpaid interest
on the Obligations, (c) reserves for rent at leased locations subject to
statutory or contractual landlord liens, (d) Inventory shrinkage consistent with
the Borrower’s standard accounting practices, (e) customs charges, (f) dilution,
and (g) warehousemen’s or bailees’ charges.
          “Responsible Officer” means, with respect to any Loan Party, the chief
executive officer, the president, the senior treasury officer, the chief
financial officer, the treasurer, the controller or any senior vice president or
any other officer having substantially the same authority and responsibility;
or, with respect to compliance with financial covenants and the preparation of
Borrowing Base Certificates, the chief financial officer or the treasurer of the
Borrower, or any other officer having substantially the same authority and
responsibility.
          “Restricted Investment” means, with respect to any Loan Party, any
acquisition of property by such Loan Party in exchange for cash or other
property, whether in the form of an acquisition of stock, debt, or other
indebtedness or obligation, or the purchase or acquisition of any other
property, or a loan, advance, capital contribution, or subscription, except the
following: (a) acquisitions of Equipment to be used in the business of such Loan
Party so long as the acquisition costs thereof constitute Capital Expenditures
permitted hereunder; (b) acquisitions of Inventory in the ordinary course of
business of such Loan Party; (c) acquisitions of current assets acquired in the
ordinary course of business of the Loan Parties; (d) direct obligations of the
United States of America, or any agency thereof, or obligations guaranteed by
the United States

 



--------------------------------------------------------------------------------



 




of America, provided that such obligations mature within one year from the date
of acquisition thereof; (e) acquisitions of certificates of deposit maturing
within one year from the date of acquisition, bankers’ acceptances, Eurodollar
bank deposits, or overnight bank deposits, in each case issued by, created by,
or with a bank or trust company organized under the laws of the United States of
America or any state thereof having capital and surplus aggregating at least
$100,000,000; (f) acquisitions of commercial paper given a rating of “A2” or
better by Standard & Poor’s Corporation or “P2” or better by Moody’s Investors
Service, Inc. and maturing not more than 90 days from the date of creation
thereof; (g) Hedge Agreements; (h) investments, loans and advances existing as
of the date hereof and as set forth in Schedule A -2; (i) Accounts arising and
trade credit granted in the ordinary course of business and any securities
received in satisfaction or partial satisfaction thereof in connection with
accounts of financially troubled Persons to the extent reasonably necessary in
order to prevent or limit loss; (j) investments consisting of loans and advances
between any Loan Party and another Loan Party to the extent funded in a manner
consistent with Section 7.28; (k) Permitted Acquisitions; (l) for so long as no
Event of Default exists and the Borrower has Availability of not less than
$15,000,000 after giving effect thereto, other loans, advances and investments
in an aggregate principal amount at any time outstanding not to exceed
$10,000,000; (m) the Senior Subordinated Debt; and (n) shares of mutual funds,
the shares of which mutual funds are at all times rated “AAA” by Standard &
Poor’s; (o) cash or other cash equivalents owned by the Borrower and in the
possession or control of the Agent or an Affiliate of Agent invested in short
terms vehicles such as repurchase agreements, overnight bank deposits, bankers’
acceptances or other investments as may be mutually acceptable to the Borrower
and the Agent; and (q) obligations of any corporation organized under the laws
of any state of the United States of America or under the laws of any other
nation, payable in the United States of America, expressed to mature not later
than 180 days following the date of issuance thereof and rated in an investment
grade rating category by Standard & Poor’s and Moody’s; provided, however, that
with respect to clauses (d) – (h) and clauses (n) – (q), such investments are
not subject to rights of offset (other than nominal amounts for brokerage fees
and other, similar charges of financial intermediaries) in favor of any Person
other than the Agent or a Lender.
          “Revolving Loans” has the meaning specified in Section 1.2 and
includes each Agent Advance and Non-Ratable Loan.
          “Security Agreement” means the Amended and Restated Security Agreement
dated as of the Closing Date among the Borrower and certain of its Domestic
Subsidiaries referenced therein and Agent, for the benefit of the Agent and the
Lenders.
          “Senior Subordinated Debt” means the Debt evidenced by the Senior
Subordinated Debt Offering Documents at any time.
          “Senior Subordinated Debt Offering Documents” means: (i) the 10%
Senior Subordinated Notes due 2008, executed by Windmere-Durable Holdings, Inc.,
now known as Applica Incorporated, dated July 27, 1998, in the principal amount
of $130,000,000; (ii) the 10% Senior Subordinated Notes due 2008 Supplemental
Indenture, dated as of July 27, 1998, by and among the Borrower, certain
Affiliates listed on the signature pages thereof and State Street Bank and Trust
Company; and (iii) all other agreements, instruments or documents executed or

 



--------------------------------------------------------------------------------



 




delivered by Borrowers in connection with the foregoing, as any of the foregoing
may be at any time amended or modified.
          “Settlement” and “Settlement Date” have the meanings specified in
Section 12.15(a)(ii).
          “Solvent” means, when used with respect to any Person, that at the
time of determination:
          (a) the assets of such Person, at a fair valuation, are in excess of
the total amount of its debts (including contingent liabilities); and
          (b) the present fair saleable value of its assets is greater than its
probable liability on its existing debts as such debts become absolute and
matured; and
          (c) it is then able and expects to be able to pay its debts (including
contingent debts and other commitments) as they mature; and
          (d) it has capital sufficient to carry on its business as conducted
and as proposed to be conducted.
          For purposes of determining whether a Person is Solvent, the amount of
any contingent liability shall be computed as the amount that, in light of all
the facts and circumstances existing at such time, represents the amount that
can reasonably be expected to become an actual or matured liability.
          “Stated Termination Date” means November 17, 2009.
          “Subsidiary” of a Person, with respect to any Person (the “subject
Person”), means any corporation, association, partnership, limited liability
company, joint venture or other business entity of which more than fifty percent
(50%) of the voting stock or other equity interests (in the case of Persons
other than corporations), is owned or controlled directly or indirectly by the
subject Person, or one or more of the Subsidiaries of the subject Person, or a
combination thereof. Unless the context otherwise clearly requires, references
herein to a “Subsidiary” refer to a Subsidiary of the Borrower.
          “Subsidiary Guaranty” means the Amended and Restated Continuing
Guaranty Agreement to be executed on the Closing Date by the Domestic
Subsidiaries of Borrower pursuant to which such Subsidiaries shall jointly and
severally guarantee payment of the Obligations.
          “Supporting Obligations” shall have the meaning specified in the
Security Agreement.
          “Tangible Net Worth” shall mean, as applied to any Person, the Net
Worth of such Person at the time in question, after deducting therefrom the
amount of all intangible items reflected therein, including all unamortized debt
discount and expense, unamortized research and development expense, unamortized
deferred charges, goodwill, patents, trademarks,

 



--------------------------------------------------------------------------------



 




service marks, trade names, copyrights, unamortized excess cost of investment in
Subsidiaries over equity at dates of acquisition, and all similar items which
should properly be treated as intangibles in accordance with GAAP.
          “Taxes” means any and all present or future taxes, levies, imposts,
duties, fees, assessments, deductions, withholdings or other charges of whatever
nature and all liabilities with respect thereto, including any present or future
income, receipts, excise, property, sales, use, transfer, goods and services,
license, payroll, withholding, social security, franchise, stamp or documentary
taxes or similar levies imposed or levied at any time by any Governmental
Authority, but excluding, in the case of each Lender and the Agent, such taxes
(including income taxes or franchise taxes) as are imposed on or measured by the
Agent’s or each Lender’s net income in any the jurisdiction (whether federal,
state or local and including any political subdivision thereof) under the laws
of which such Lender or the Agent, as the case may be, is organized or maintains
a lending office.
          “Termination Date” means the earliest to occur of (i) the Stated
Termination Date, (ii) the date the Total Facility is terminated either by the
Borrower pursuant to Section 3.2 or by the Required Lenders pursuant to
Section 9.2, and (iii) the date this Agreement is otherwise terminated for any
reason whatsoever pursuant to the terms of this Agreement.
          “Termination Event” means (a) the whole or partial withdrawal of the
Borrower(s) or any Subsidiary from a Plan during a plan year; or (b) the filing
of a notice of intent to terminate in whole or in part a Plan or the treatment
of a Plan amendment as a termination or partial termination; or (c) the
institution of proceedings by any Governmental Authority to terminate in whole
or in part or have a trustee appointed to administer a Plan; or (d) any other
event or condition which might constitute grounds for the termination of,
winding up or partial termination or winding up or the appointment of trustee to
administer any Plan.
          “Total Facility” has the meaning specified in Section 1.1.
          “UCC” has the meaning specified in the Security Agreement.
          “Unfinanced Capital Expenditures” means Capital Expenditures net of
purchase money Debt incurred and Capital Leases entered into in connection
therewith.
          “Unfunded Pension Liability” means the sum of (1) the amount by which
a Pension Plan (other than a Multi-employer Plan) fails to satisfy the minimum
funding standard pursuant to Section 412 of the Code for the applicable plan
year, exclusive of any waived funding deficiency, as that term is defined in
Section 412(d)((3) of the Code, and (2) with respect to any Pension Plan
regulated or governed by the PBA or applicable laws of any jurisdiction, any
unfunded liability or solvency deficiency as determined under the PBA or other
applicable laws.
          “United States” means the United States of America.
          “Unused Letter of Credit Subfacility” means an amount equal to
$10,000,000 minus the sum of (a) the aggregate undrawn amount of all outstanding
Letters of Credit plus,

 



--------------------------------------------------------------------------------



 




without duplication, (b) the aggregate unpaid reimbursement obligations with
respect to all Letters of Credit.
          “Unused Line Fee” has the meaning specified in Section 2.5.
          “USA Patriot Act” means the Uniting and Strengthening America by
Providing Appropriate Tools Required to Intercept and Obstruct Terrorism Act of
2001, Pub. L. No. 107-56, 115 Stat. 272 (2001), as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.
          “Wal-Mart” means Wal-Mart Stores, Inc. or any affiliate of Wal-Mart
Stores, Inc.
          “Wholly-Owned Subsidiary” when used to determine the relationship of a
Subsidiary to a Person, means a Subsidiary all of the issued and outstanding
Capital Stock (other than directors’ qualifying shares) of which shall at the
time be owned by such Person or one or more of such Person’s Wholly-Owned
Subsidiaries or by such Person and one or more of such Person’s Wholly-Owned
Subsidiaries.
          2. Accounting Terms. Any accounting term used in the Agreement shall
have, unless otherwise specifically provided herein, the meaning customarily
given in accordance with GAAP, and all financial computations in the Agreement
shall be computed, unless otherwise specifically provided therein, in accordance
with GAAP as consistently applied and using the same method for inventory
valuation as used in the preparation of the Financial Statements.
          3. Interpretive Provisions. (a) The meanings of defined terms are
equally applicable to the singular and plural forms of the defined terms.
          (b) The words “hereof,” “herein,” “hereunder” and similar words refer
to the Agreement as a whole and not to any particular provision of the
Agreement; and Subsection, Section, Schedule and Exhibit references are to the
Agreement unless otherwise specified.
          (c) (i) The term “documents” includes any and all instruments,
documents, agreements, certificates, indentures, notices and other writings,
however evidenced.
         (ii) The term “including” is not limiting and means “including without
limitation.”
         (iii) In the computation of periods of time from a specified date to a
later specified date, the word “from” means “from and including,” the words “to”
and “until” each mean “to but excluding” and the word “through” means “to and
including.”
         (iv) The word “or” is not exclusive.
          (d) Unless otherwise expressly provided herein, (i) references to
agreements (including any of the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments and other
modifications thereto and restatements thereof, but only to the extent such
amendments, other modifications or restatements are not prohibited by

 



--------------------------------------------------------------------------------



 



the terms of any Loan Document, and (ii) references to any statute or regulation
are to be construed as including all statutory and regulatory provisions
consolidating, amending, replacing, supplementing or interpreting the statute or
regulation.
          (e) The captions and headings of the Agreement and other Loan
Documents are for convenience of reference only and shall not affect the
interpretation of the Agreement.
          (f) The Agreement and other Loan Documents may use several different
limitations, tests or measurements to regulate the same or similar matters. All
such limitations, tests and measurements are cumulative and shall each be
performed in accordance with their terms.
          (g) For purposes of Section 9.1, a breach of a financial covenant
contained in Sections 7.27 shall be deemed to have occurred as of any date of
determination thereof by Agent or as of the last day of any specified measuring
period, regardless of when the Financial Statements reflecting such breach are
delivered to Agent.
          (h) The Agreement and the other Loan Documents are the result of
negotiations among and have been reviewed by counsel to the Agent, the Borrower
and the other parties, and are the products of all parties. Accordingly, they
shall not be construed against the Lenders or the Agent merely because of the
Agent’s or Lenders’ involvement in their preparation.
          (i) As used in this Agreement, and the other Loan Documents,
“knowledge” of the Borrower shall mean the actual knowledge (after due inquiry)
of any Responsible Officer.

 